Exhibit 10.14

 

DATED      8 February 2005

 

(1) HIGHBURY HOUSE COMMUNICATIONS PLC

 

- and -

 

(2) ERGO SCIENCE CORPORATION

 

AGREEMENT

relating to
the sale and purchase of the whole of the
issued share capital of the companies set out
in schedule 1

 

--------------------------------------------------------------------------------


 

CONTENTS

 

1. DEFINITIONS AND INTERPRETATION

 

 

 

 

2. SALE AND PURCHASE OF SHARES

 

 

 

 

3. CONDITION

 

 

 

 

4. EBITA

 

 

 

 

5. CONSIDERATION

 

 

 

 

6. RETENTION

 

 

 

 

7. SIGNING AND COMPLETION

 

 

 

 

8. WARRANTIES

 

 

 

 

9. LIMITATION ON THE VENDOR’S LIABILITY
[a05-2059_1ex10d14.htm#a9_LimitationOnTheVendorsLiabilit_234338]

 

 

 

 

10. [a05-2059_1ex10d14.htm#a10_Covenants_234340]

COVENANTS [a05-2059_1ex10d14.htm#a10_Covenants_234340]

 

 

 

 

11. [a05-2059_1ex10d14.htm#a11_InterimAndTransitionalArrange_234343]

INTERIM AND TRANSITIONAL ARRANGEMENTS
[a05-2059_1ex10d14.htm#a11_InterimAndTransitionalArrange_234343]

 

 

 

 

12. [a05-2059_1ex10d14.htm#a12_UseOfNames_234344]

USE OF NAMES [a05-2059_1ex10d14.htm#a12_UseOfNames_234344]

 

 

 

 

13. [a05-2059_1ex10d14.htm#a13_Taxation_234347]

TAXATION [a05-2059_1ex10d14.htm#a13_Taxation_234347]

 

 

 

 

14. [a05-2059_1ex10d14.htm#a14_PropertyMatters_234349]

PROPERTY MATTERS [a05-2059_1ex10d14.htm#a14_PropertyMatters_234349]

 

 

 

 

15. [a05-2059_1ex10d14.htm#a15_FurtherAssuranceAndAttorney_234351]

FURTHER ASSURANCE AND ATTORNEY
[a05-2059_1ex10d14.htm#a15_FurtherAssuranceAndAttorney_234351]

 

 

 

 

16. [a05-2059_1ex10d14.htm#a16_Announcements_234352]

ANNOUNCEMENTS [a05-2059_1ex10d14.htm#a16_Announcements_234352]

 

 

 

 

17. [a05-2059_1ex10d14.htm#a17_Costs_234354]

COSTS [a05-2059_1ex10d14.htm#a17_Costs_234354]

 

 

 

 

18. [a05-2059_1ex10d14.htm#a18_SuccessorsAndAssignment_234356]

SUCCESSORS AND ASSIGNMENT
[a05-2059_1ex10d14.htm#a18_SuccessorsAndAssignment_234356]

 

 

 

 

19. [a05-2059_1ex10d14.htm#a19_EntireAgreement_234358]

ENTIRE AGREEMENT [a05-2059_1ex10d14.htm#a19_EntireAgreement_234358]

 

 

 

 

20. [a05-2059_1ex10d14.htm#a20_Confidentiality_234359]

CONFIDENTIALITY [a05-2059_1ex10d14.htm#a20_Confidentiality_234359]

 

 

 

 

21. [a05-2059_1ex10d14.htm#a21_TimeForPerformance_234400]

TIME FOR PERFORMANCE [a05-2059_1ex10d14.htm#a21_TimeForPerformance_234400]

 

 

 

 

22. [a05-2059_1ex10d14.htm#a22_Variations_234402]

VARIATIONS [a05-2059_1ex10d14.htm#a22_Variations_234402]

 

 

 

 

23. [a05-2059_1ex10d14.htm#a23_Waiver_234403]

WAIVER [a05-2059_1ex10d14.htm#a23_Waiver_234403]

 

 

 

 

24. [a05-2059_1ex10d14.htm#a24_AgreementContinuesInForce_234404]

AGREEMENT CONTINUES IN FORCE
[a05-2059_1ex10d14.htm#a24_AgreementContinuesInForce_234404]

 

 

 

 

25. [a05-2059_1ex10d14.htm#a25_Severability_234409]

SEVERABILITY [a05-2059_1ex10d14.htm#a25_Severability_234409]

 

 

 

 

26. [a05-2059_1ex10d14.htm#a26_Notices_234410]

NOTICES [a05-2059_1ex10d14.htm#a26_Notices_234410]

 

 

 

 

27. [a05-2059_1ex10d14.htm#a27_Counterparts_234413]

COUNTERPARTS [a05-2059_1ex10d14.htm#a27_Counterparts_234413]

 

 

--------------------------------------------------------------------------------


 

28. [a05-2059_1ex10d14.htm#a28_ThirdPartyRights_234414]

THIRD PARTY RIGHTS [a05-2059_1ex10d14.htm#a28_ThirdPartyRights_234414]

 

 

 

 

29. [a05-2059_1ex10d14.htm#a29_ServiceOfProcess_234416]

SERVICE OF PROCESS [a05-2059_1ex10d14.htm#a29_ServiceOfProcess_234416]

 

 

 

 

30. [a05-2059_1ex10d14.htm#a30_Capacity_234417]

CAPACITY [a05-2059_1ex10d14.htm#a30_Capacity_234417]

 

 

 

 

31. [a05-2059_1ex10d14.htm#a31_GoverningLawAndJurisdiction_234419]

GOVERNING LAW AND JURISDICTION
[a05-2059_1ex10d14.htm#a31_GoverningLawAndJurisdiction_234419]

 

 

 

 

SCHEDULE 1 [a05-2059_1ex10d14.htm#Schedule1_234422]

 

 

 

 

 

Part 1 [a05-2059_1ex10d14.htm#Part1_234423]

 

 

 

 

 

The Companies [a05-2059_1ex10d14.htm#TheCompanies_234439]

 

 

 

 

 

Part 2 [a05-2059_1ex10d14.htm#Part2_234506]

 

 

 

 

 

The Subsidiaries [a05-2059_1ex10d14.htm#TheSubsidiaries_234507]

 

 

 

 

SCHEDULE 2 [a05-2059_1ex10d14.htm#Schedule2_234513]

 

 

 

 

 

The Warranties [a05-2059_1ex10d14.htm#TheWarranties_234513]

 

 

 

 

 

Part 1 [a05-2059_1ex10d14.htm#Part1_234514]

 

 

 

 

 

General [a05-2059_1ex10d14.htm#General_234515]

 

 

 

 

 

Part 2 [a05-2059_1ex10d14.htm#Part2_234532]

 

 

 

 

 

Media House and Dunsfold Park
[a05-2059_1ex10d14.htm#MediaHouseAndDunsfoldPark_234533]

 

 

 

 

 

Part 3 [a05-2059_1ex10d14.htm#Part3_234538]

 

 

 

 

 

Pensions [a05-2059_1ex10d14.htm#Pensions_234539]

 

 

 

 

SCHEDULE 3 [a05-2059_1ex10d14.htm#Schedule3_234544]

 

 

 

 

 

Taxation [a05-2059_1ex10d14.htm#Taxation_234545]

 

 

 

 

 

Part 1 [a05-2059_1ex10d14.htm#Part1_234545]

 

 

 

 

 

Definitions and interpretation
[a05-2059_1ex10d14.htm#DefinitionsAndInterpretation_234547]

 

 

 

 

 

Part 2 [a05-2059_1ex10d14.htm#Part2_234551]

 

 

 

 

 

Tax Warranties [a05-2059_1ex10d14.htm#TaxWarranties_234551]

 

 

 

 

 

Part 3 [a05-2059_1ex10d14.htm#Part3_234559]

 

 

 

 

 

Tax Covenant [a05-2059_1ex10d14.htm#TaxCovenant_234559]

 

 

 

 

 

Part 4 [a05-2059_1ex10d14.htm#Part4_234608]

 

 

 

 

 

Limitations and Procedure [a05-2059_1ex10d14.htm#LimitationsAndProcedure_234609]

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4 [a05-2059_1ex10d14.htm#Schedule4_234620]

 

 

 

 

 

Part 1 [a05-2059_1ex10d14.htm#Part1_234625]

 

 

 

 

 

Signing [a05-2059_1ex10d14.htm#Signing_234626]

 

 

 

 

 

Part 2 [a05-2059_1ex10d14.htm#Part2_234629]

 

 

 

 

 

Completion [a05-2059_1ex10d14.htm#Completion_234629]

 

 

 

 

SCHEDULE 5 [a05-2059_1ex10d14.htm#Schedule5_234632]

 

 

 

 

 

Operation of the Companies pending Completion
[a05-2059_1ex10d14.htm#OperationOfTheCompaniesPendingCom_234633]

 

 

 

 

SCHEDULE 6 [a05-2059_1ex10d14.htm#Schedule6_234637]

 

 

 

 

 

The Properties [a05-2059_1ex10d14.htm#TheProperties_234638]

 

 

 

 

 

Part 1 [a05-2059_1ex10d14.htm#Part1_234639]

 

 

 

 

 

Details of the Properties [a05-2059_1ex10d14.htm#DetailsOfTheProperties_234639]

 

 

 

 

 

Part 2 [a05-2059_1ex10d14.htm#Part2_234642]

 

 

 

 

 

Title Deeds and other documents of title to the Properties
[a05-2059_1ex10d14.htm#TitleDeedsAndOtherDocumentsOfTitl_234642]

 

 

 

 

SCHEDULE 7 [a05-2059_1ex10d14.htm#Schedule7_234644]

 

 

 

 

 

Disclosed Schemes [a05-2059_1ex10d14.htm#DisclosedSchemes_234645]

 

 

 

 

SCHEDULE 8 [a05-2059_1ex10d14.htm#Schedule8_234648]

 

 

 

 

 

Working Capital Statements
[a05-2059_1ex10d14.htm#WorkingCapitalStatements_234648]

 

 

 

 

SCHEDULE 9 [a05-2059_1ex10d14.htm#Schedule9_234653]

 

 

 

 

 

Limitations on the Vendor’s liability
[a05-2059_1ex10d14.htm#LimitationsOnTheVendorsLiability_234653]

 

 

 

 

SCHEDULE 10 [a05-2059_1ex10d14.htm#Schedule10_234709]

 

 

 

 

 

Registered Business Intellectual Property
[a05-2059_1ex10d14.htm#RegisteredBusinessIntellectualPro_234710]

 

 

 

 

 

Part 1 [a05-2059_1ex10d14.htm#Part1_234711]

 

 

 

 

 

Trade Marks [a05-2059_1ex10d14.htm#TradeMarks_234711]

 

 

 

 

 

Part 2 [a05-2059_1ex10d14.htm#Part2_234714]

 

 

 

 

 

Domain Names [a05-2059_1ex10d14.htm#DomainNames_234715]

 

 

 

 

SCHEDULE 11 [a05-2059_1ex10d14.htm#Schedule11_234735]

 

 

 

 

 

Magazine Titles [a05-2059_1ex10d14.htm#MagazineTitles_234736]

 

 

 

 

SCHEDULE 12 [a05-2059_1ex10d14.htm#Schedule12_234739]

 

 

 

 

 

Exhibitions [a05-2059_1ex10d14.htm#Exhibitions_234740]

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 13 [a05-2059_1ex10d14.htm#Schedule13_234743]

 

 

 

 

SCHEDULE 14 [a05-2059_1ex10d14.htm#Schedule14_234744]

 

 

 

 

 

Transitional Arrangements
[a05-2059_1ex10d14.htm#TransitionalArrangements_234745]

 

 

 

 

SCHEDULE 15 [a05-2059_1ex10d14.htm#Schedule15_234753]

 

 

 

 

 

Listed Software [a05-2059_1ex10d14.htm#ListedSoftware_234753]

 

 

Agreed Form Documents

 

1.                                       Management Accounts

2.                                       Highbury Brand Assignment

3.                                       Nexus & Columbus Brand Assignment

4.                                       Irrevocable Letter of Instruction

5.                                       Deed of Indemnity

6.                                       Vendor Due Diligence Report

7.                                       Cheam Agreement for Assignment

8.                                       Jordan House Agreement for Assignment

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 8 February 2005

 

BETWEEN

 

(1)                                HIGHBURY HOUSE COMMUNICATIONS PLC a company
registered in England and Wales with number 1398522 whose registered office is
at Jordan House, 47 Brunswick Place, London N1 6EB (“Vendor”); and

 

(2)                                 ERGO SCIENCE CORPORATION a company
incorporated under the laws of the State of Delaware, United States of America,
whose principal place of business is at 790 Turnpike Street, North Andover MA
01845, United States of America (“Purchaser”).

 

BACKGROUND

 

A                                      Highbury Business Communications Limited,
Highbury Business Limited, Nexus Media Communications Limited, Highbury Columbus
Travel Publishing Limited and Highbury-Harpers Limited (“Companies”) are private
companies limited by shares.  Further information relating to the Companies and
the Subsidiaries is set out in schedule 1.

 

B                                        The Vendor is the legal and beneficial
owner or is otherwise able to procure the transfer of the Shares.

 

C                                        The Vendor has agreed to sell or
procure the sale of the Shares and the Purchaser has agreed to purchase the
Shares for the Consideration and upon the terms and conditions set out in this
agreement.

 

IT IS HEREBY AGREED:

 


1.                                       DEFINITIONS AND INTERPRETATION

 


1.1                                 IN THIS AGREEMENT THE FOLLOWING WORDS AND
EXPRESSIONS SHALL (EXCEPT WHERE THE CONTEXT OTHERWISE REQUIRES) HAVE THE
FOLLOWING MEANINGS:


 

“1985 Act” means the Companies Act 1985;

 

“1989 Act” means the Companies Act 1989;

 

“2004 EBITA” means an amount equal to £185,880 (being the earnings before
interest, tax and amortisation for the year ended 31 December 2004 for the
Magazine Title “European Communications” agreed by the parties) plus the amount
of the aggregate (without double counting) earnings before interest, taxation
and amortisation of the Target Group for the 12 month period ending 31 December
2004 as derived from the Statutory Accounts but after excluding the effect of
the amount of any (i) write downs or impairment in respect of any tangible or
intangible assets, (ii) non-recurring items (iii) inter-company loan provisions,
(iv) accrual for the forecast loss in respect of the TESI Conference which is to
be held in March 2005 and (v) any exceptional costs;

 

“Accounts” means the audited accounts of each of the Companies and the
Subsidiaries comprising (inter alia) the audited balance sheet as at the
Accounts Date and the audited profit and loss account for the period ended on
the Accounts Date, the notes relating thereto and the reports of the directors
and auditors thereon;

 

“Accounts Date” means 31 December 2003;

 

1

--------------------------------------------------------------------------------


 

“Anne Boleyn House Property” has the meaning given in clause 14;

 

“Approved” means exempt approved by the Board of the Inland Revenue for the
purposes of either Chapter I or Chapter IV of Part XIV of the Taxes Act and
“Approval” shall be construed accordingly;

 

“Balancing Amount” means the positive or negative amount (in £ sterling)
resulting from deducting the Negative Adjustments (if any) from the Positive
Adjustments (if any);

 

“BB Motors Claim” means any claim brought or made by BB Motors against any
Target Group member in connection with the UDT Europe 2002 exhibition;

 

“Borrowings” means any borrowing, or indebtedness in the nature of borrowing
including any bank overdrafts, liabilities under acceptances (otherwise than in
respect of normal trade bills or credit incurred in the ordinary course of
business), finance leases and acceptance credits but excluding any borrowing
from any member of the Vendor’s Group and any operating leases;

 

“Business” means collectively the business to business businesses relating to
printed and web-based magazines, data services and directories, exhibitions,
conferences and award ceremonies as carried on by the Companies and the
Subsidiaries at the date of this agreement and limited to the specific
industries and activities that such printed and web-based magazines, data
services and directories, exhibitions, conferences and award ceremonies have
related to in the past 12 months prior to the date of this agreement;

 

“Business Day” means a day other than a Saturday or Sunday on which banks are
open for commercial business in the City of London and in New York;

 

“Business Intellectual Property” means all Intellectual Property used
exclusively by the Companies or the Subsidiaries in connection with the
Business;

 

“Business Names” means the Magazine Titles, the names of the Companies and the
Subsidiaries, the Domain Names, the Trade Marks and Exhibitions;

 

“Certified EBITA Statement” means an EBITA Statement the accuracy of which has
been confirmed in writing by the Vendor’s Accountants or an Independent
Accountant;

 

“Circular” means the circular to be despatched by the Vendor, inter alia, to its
shareholders in relation to the proposed acquisition by the Purchaser of the
Companies pursuant to this agreement;

 

“Claim” means any claim by the Purchaser for breach of or non compliance with
this agreement (including any Warranty Claim or Tax Claim);

 

“Claim Notice” means a notice in writing with respect to a Claim, setting out
reasonable details of such Claim and a genuine pre-estimate of the amount
claimed;

 

“Companies Acts” means the 1985 Act, the 1989 Act and the Companies
Consolidation (Consequential Provisions) Act 1985;

 

“Completion” means the performance of all the obligations of the parties to this

 

2

--------------------------------------------------------------------------------


 

agreement set out in clause 7.2 and schedule 4;

 

“Completion Date” means, unless the parties agree otherwise in writing, and
subject to clause 3.2, 4.3 and 7.3, the last Business Day of the month in which
the last of the following occurs:

 

(i)                                     the expiry of three Business Days after
the date of fulfilment of the Condition;

 

(ii)                                  the day falling 5 Business Days after the
day on which the Vendor delivers to the Purchaser the Statutory Accounts and the
EBITA Statement (or, if the Purchaser has so required, a Certified EBITA
Statement); and

 

(iii)                               if a Termination Notice has been served
pursuant to clause 8.8, the day falling three Business Days after the date on
which such Termination Notice is determined to be of no further effect under
clause 8.10,

 

provided, however, that:

 

(a)                                  if the Completion Date would fall on 31
March or 30 June it shall be deferred until 1 April and 1 July respectively; and

 

(b)                                 if there is an Outstanding Restriction on
the date which would otherwise be the Completion Date, the Completion Date shall
be the last Business Day of the month in which such Outstanding Restriction
falls away.

 

“Computer Systems” means the computer hardware and software and network
infrastructure owned or used in connection with the Business by the Companies
and Subsidiaries (or any of them);

 

“Condition” means the passing at a general meeting of the Vendor (or at any
adjournment thereof) of a resolution to approve the disposal by the Vendor of
the Shares on the terms of this agreement;

 

“Confidential Information” means information (however stored) exclusively
relating to or connected with the Business, customers or financial or other
affairs of the Companies or of the Subsidiaries details of which are not in the
public domain including, without limitation, information exclusively concerning
or relating to:

 

(a)                                  the Business Intellectual Property and any
other property of the Companies or the Subsidiaries in the nature of
Intellectual Property;

 

(b)                                 any technical processes, future projects,
business development or planning, commercial relationships and negotiations;

 

(c)                                  the marketing of goods or services
including, without limitation, customer, client and supplier lists, price lists,
sales targets, sales statistics, market share statistics, market research
reports and surveys, advertising or other promotional materials, advertisers,
circulation and subscription lists and exhibitor, visitor and delegate lists;
and

 

(d)                                 employee information and records.

 

“Confidentiality Agreement” means the confidentiality agreement between the

 

3

--------------------------------------------------------------------------------


 

Purchaser and Highbury House Communications PLC dated the same date as this
agreement;

 

“Consideration” means the consideration for the Shares, as defined in clause 5;

 

“Content Copyright” means the copyright and database right in the content of the
printed and web-based magazines and directories published under the Magazine
Titles at the Completion Date;

 

“Deed of Indemnity” means the deed of indemnity in the agreed form to be entered
into on the Completion Date between the Vendor and Highbury Business
Communications Limited;

 

“Disclosed Schemes” means the retirement benefit schemes details of which are
set out in schedule 7;

 

“Disclosure Letter” means the letter of even date with this agreement from the
Vendor to the Purchaser relating to the Warranties together with any documents
annexed to it, delivered to and acknowledged by the Purchaser on the date of
this agreement;

 

“Domain Names” means the domain names listed in part 2 of schedule 10;

 

“Draft Completion Statement” has the meaning given in schedule 8;

 

“Dunsfold Park” means the leasehold premises known as Building 17, Dunsfold
Park, Cranleigh, Surrey comprised in a lease dated 22 November 2004 between
(1) Dunsfold Park Limited and (2) The International Wine and Spirit Competition
Limited;

 

“EBITA Statement” has the meaning given in clause 4;

 

“Employee” means any director or employee of the Companies or the Subsidiaries
or any of them;

 

“Employment Legislation” means legislation applying in England and Wales
affecting contractual or other relations between employers and their employees
or workers, including but not limited to any legislation and any amendment,
extension or re-enactment of such legislation and any claim arising under
European treaty provisions or directives enforceable against any Target Group
member by any Employee;

 

“Encumbrance” means a mortgage, charge, pledge, lien, option, restriction,
equity, right to acquire, right of pre-emption, third party right or interest,
other encumbrance or security interest of any kind or any other type of
preferential arrangement (including, without limitation, a title transfer and
retention arrangement) having similar effect;

 

“Estimated Consideration” means £11,459,000 less the Intercompany Balance, being
the purchase price of £12,500,000 less the Intercompany Balance and the
estimated working capital adjustment;

 

“Estimated Events Working Capital” means the parties’ estimate of the Events
Working Capital as at the Completion Date, being negative £600,000 (negative six

 

4

--------------------------------------------------------------------------------


 

hundred thousand pounds);

 

“Estimated Publishing Working Capital” means the parties’ estimate of the
Publishing Working Capital as at the Completion Date, being positive £441,000
(positive four hundred and forty one thousand pounds);

 

“Events Business” means the business of organising and holding exhibitions,
conferences and awards ceremonies carried on by the Target Group:

 

“Events Working Capital” means the Working Capital of the Target Group at the
close of business on the Completion Date, to the extent applicable to the Events
Business as set out in the Final Completion Statement;

 

“Exchange Warranties” means the Warranties set out at paragraphs 2 (Accounts), 3
(Management Accounts), 4.1.3, 4.2 (Vendor Due Diligence Report), 5.2 and 5.9
(Position since Accounts Date), 17.1, 17.2, 17.3, 17.4, 17.7 and 17.13
(Employment) and 18 (Contracts) of Part 1 of Schedule 2 and paragraphs 3.3 and
3.4 of Part 3 (Pensions) of Schedule 2 (which are not to be repeated at
Completion);

 

“Excluded Warranties” means the warranties set out in paragraphs 2, 3, 4, 5, 6,
9, 10, 11, 12, 21, 22, 23, 24 and 25 of part 1 schedule 2;

 

“Exhibitions” means the events, conferences, awards ceremonies listed in
schedule 12;

 

“Fairly Disclosed” means disclosed in such manner and in such detail so as to
enable a reasonable purchaser to make a fair assessment of the matter concerned;

 

“Final Completion Statement” means the Draft Completion Statement as agreed or
determined in accordance with schedule 8;

 

“Forecasts” means the forecast(s) set out in section 6 of the Vendor Due
Diligence Report;

 

“Future Exhibitions” means those exhibitions to be held after the Completion
Date;

 

“Future Issues” means those issues of the Magazine Titles in respect of which
the mailing dates fall after the Completion Date;

 

“FSMA” means Financial Services and Markets Act 2000;

 

“Highbury Brand Assignment” means the assignment between the Vendor and the
Purchaser relating to the cessation of use of the “Highbury” and “Highbury
House” name in the agreed form;

 

“Independent Accountant” means an internationally-recognised accounting firm
acceptable to both parties (other than Deloitte & Touche or
PricewaterhouseCoopers), or if the parties are unable to agree on such a firm,
an internationally recognised accounting firm to be selected by the President
for the time being of the Institute of Chartered Accountants in England and
Wales;

 

“Independent Expert” means a Queen’s Counsel of at least five years standing
agreed by the parties (or if they fail to agree within three Business Days of
either party proposing any such person to be the Independent Expert an
independent

 

5

--------------------------------------------------------------------------------


 

Queen’s Counsel of at least five years standing appointed by the President of
the Bar Council of England and Wales on the application of either party);

 

“Intellectual Property” includes registered designs, copyrights, trade secrets,
know-how, data, database rights, design rights, rights affording equivalent
protection to copyright, database rights and design rights, trade marks, service
marks, logos, domain names, business names, trade names, moral rights, and all
registrations or applications to register any of the aforesaid items, rights in
the nature of any of the aforesaid items in the United Kingdom and rights to sue
for passing-off in each case for their full term and together with any renewals
or extensions;

 

“Intercompany Balance” means the aggregate amount of all indebtedness owed at
Completion by any member of the Target Group to any member of the Vendor’s
Group, less the aggregate amount of all indebtedness owed by any member of the
Vendor’s Group to any member of the Target Group, as such amount shall be
notified by the Vendor to the Purchaser no later than two Business Days before
Completion and which amount shall be a positive number not exceeding
£10,000,000;

 

“Irrevocable Letter of Instruction” means an irrevocable letter of instruction
issued by the Vendor and the Purchaser to the Vendor’s Solicitors and the
Purchaser’s Solicitors in respect of the Retention Account in substantially the
same form as the agreed form having regard to the comments made prior to the
date of this agreement by the Purchaser’s Solicitors;

 

“IT Support Agreements” means the licences, systems supply agreements, data
supply agreements, maintenance agreements, service or services agreement entered
into by the Companies and the Subsidiaries (or any of them) to procure support
and services in relation to the Computer Systems;

 

“ITEPA” means Income Tax (Earnings and Pensions) Act 2003;

 

“Jordan House Property” has the meaning given in clause 14;

 

“Leases” means the leases or licences under which any Property is occupied by
the Companies;

 

“Licence” means any written licence, permission or consent in respect of any
Business Intellectual Property and any written arrangement of which any licence,
permission or consent forms part and which is material to the Business;

 

“Listed Software” means the licenses for the software and web tools listed in
schedule 15;

 

“Listing Rules” means the listing rules of the UK Listing Authority for the time
being in force;

 

“London Stock Exchange” means London Stock Exchange plc;

 

“Losses” means any cost, claim, loss, liability, demand, damage or expense of
any nature;

 

“Magazine Titles” means the magazine titles and directories listed in
schedule 11;

 

“Management Accounts” means the unaudited management accounts of the Target

 

6

--------------------------------------------------------------------------------


 

Group in respect of the Business for the nine month period from 1 January 2004
to 30 September 2004 and for the 12 month period from 1 January 2004 to 31
December 2004 in the agreed form;

 

“Media House” means the freehold land and premises at Azalea Drive, Swanley,
Kent BR8 8HY and also garage 11 Edwards Gardens, Swanley as more particularly
described in part 1 of schedule 6;

 

“Negative Adjustments” means the aggregate of the following amounts:

 

(a)                                  the amount, if any, (in £ sterling) by
which the Events Working Capital is less than the Estimated Events Working
Capital;

 

(b)                                 the amount, if any, (in £ sterling) by which
the Publishing Working Capital is less than the Estimated Publishing Working
Capital;

 

“Nexus & Columbus Brand Assignment” means the assignment between a Target Group
member and the Vendor relating to the cessation of use by the Vendor’s Group of
the “Nexus” and “Columbus” names in the agreed form;

 

“Official List” means the official list of the UK Listing Authority;

 

“Order” shall have the meaning given in clause 3.5;

 

“Outstanding Restriction” means an Order which has been granted and not been set
aside or otherwise satisfied;

 

“Past Issues” means those issues of the Magazine Titles which were despatched to
the relevant printers before the Completion Date;

 

“PAYE” means the mechanism prescribed by Tax Statutes (as defined in part 1 of
schedule 3) for the collection of tax, sums to which sections 203 to 203L of the
Taxes Act and regulations made under such sections apply or to which Part 11 of
the ITEPA and regulations made under section 684 of the ITEPA apply and Class 1,
Class 1A and Class 1B contributions referred to in section 1(2) of the Social
Security Contributions and Benefits Act 1992;

 

“Positive Adjustments” means the amount, if any, (in £ sterling) by which the
Events Working Capital exceeds the Estimated Events Working Capital;

 

“Pre-Completion Claim Amounts” means, in respect of Warranty Claims or any
Specified Claims (including breaches which would arise on repetition of the
Warranties (other than the Exchange Warranties) on Completion) of which the
Purchaser becomes aware before Completion, the aggregate of any amounts which
the Purchaser reasonably expects to recover in respect of such Warranty Claims
or Specified Claims (and, for the avoidance of doubt, taking account of the
limitations on the Vendor’s liability set out in this agreement (and in
particular schedule 9)) , (provided that amounts which the Purchaser might
reasonably expect to recover in relation to an individual Warranty Claim or
Specified Claim shall, for these purposes, be limited to £750,000 unless such
amounts are certified by an Independent Expert with experience of pursuing
claims of a similar nature to the Warranty Claims or Specified Claims in
question as being the amount that the Purchaser could reasonably expect to
recover in respect of such Warranty Claim) and also provided that such
Pre-Completion Claim Amounts shall have been notified by the Purchaser to the
Vendor

 

7

--------------------------------------------------------------------------------


 

as soon as reasonably practicable after the Purchaser becomes aware of the
Warranty Claim or Specified Claims in question and, in any event, no later than
two Business Days before Completion and provided that a Warranty Claim or
Specified Claim shall only be a Pre-Completion Claim to the extent that an
amount has actually become due prior to Completion or the Purchaser would
actually incur Losses upon Completion;

 

“Properties” means the freehold and leasehold land and premises described in
schedule 6 and any part or parts thereof and “Property” means any of the
Properties save where otherwise specifically indicated;

 

“Publishing Business” means the Business other than the Events Business;

 

“Publishing Working Capital” means the Working Capital of the Target Group as at
the close of business on the Completion Date, to the extent applicable to the
Publishing Business as set out in the Final Completion Statement;

 

“Purchaser’s Group” means the Purchaser, any parent undertaking from time to
time of the Purchaser, any subsidiary undertaking from time to time of the
Purchaser and any subsidiary undertaking from time to time of any such parent
undertaking, and includes, following Completion, for the avoidance of doubt, the
Companies and the Subsidiaries and references to a “member of the Purchaser’s
Group” shall be construed accordingly;

 

“Purchaser’s Solicitors” means Penningtons of Newbury House, 20 Kings Road West,
Newbury, Berkshire RG14 5XR;

 

“Retained Confidential Information” means information (however stored)
exclusively relating to or connected with the business, customers or financial
or other affairs of the Vendor’s Group (other than the Business) details of
which are not in the public domain;

 

“Retention Account” means an interest bearing account to be opened with National
Westminster Bank plc (or such other bank as the parties may agree) in the joint
names of the Vendor’s Solicitors and the Purchaser’s Solicitors and operated in
accordance with the terms of this agreement.

 

“Share Warranties” means the warranties on the part of the Vendor set out in
schedule 2;

 

“Share Warranty Claim” means any claim for breach of any of the Share
Warranties;

 

“Shareholders” means the Vendor, Columbus Holdings Limited and S. Stracker
(Holdings) Limited;

 

“Shares” means the allotted and issued shares in the capital of the Companies
comprising the whole of the issued share capital of the Companies further
details of which are set out in part 1 of schedule 1;

 

“Source Code” means the source code in the software developed by or on behalf of
the Target Group members and forming the Websites or any content management
system that any Target Group member uses or requires for its Businesses;

 

“Specified Claim” means any Claim under any of (i) the Tax Covenant; (ii)
clauses

 

8

--------------------------------------------------------------------------------


 

3.4, 5.3, 8.14, 8.15, 8.17 or 14.2; and (iii) paragraph 34 of schedule 14;

 

“Specified Individuals” means Owen Davies, Anthony Salter, Hafeez Anjarwalla,
Steve Hardiman, Anthony Greville and Peter Korniczky;

 

“Statutory Accounts” has the meaning set out in clause 4.1;

 

“Stock Exchange Rules” means the rules of the London Stock Exchange for the time
being in force;

 

“Subscriber Lists” means the list of customers who are parties to the
Subscription Contracts;

 

“Subscription Contracts” means the contracts between the Companies and third
parties and the Subsidiaries and third parties for subscription to the Magazine
Titles where there are obligations outstanding to supply Future Issues;

 

“Subsidiaries” means The International Wine and Spirit Competition Limited,
Highbury-Nexus Limited and Highbury Nexus Media Limited further details of which
are set out in part 2 of schedule 1;

 

“Target Group” means the Companies and the Subsidiaries and references to a
“member of the Target Group” or a “Target Group member” shall be construed
accordingly;

 

“Tax Claim” means any claim under the Tax Warranties or the Tax Covenant;

 

“Tax Covenant” means any covenant, obligation or other undertaking of the Vendor
set out in part 3 of schedule 3;

 

“Tax Warranties” means the warranties on the part of the Vendor in relation to
taxation set out in part 2 of schedule 3;

 

“Taxes Act” means the Income and Corporation Taxes Act 1988;

 

“TCGA” means the Taxation of Chargeable Gains Act 1992;

 

“Trade Marks” mean the registered trade marks listed in part 1 of schedule 10;

 

“UK Listing Authority” means the Financial Services Authority acting in its
capacity as the competent authority for the purposes of Part VI of the FSMA,
including where the context so permits, any committee, employee, officer or
servant to whom any function of the UK Listing Authority may for the time being
be delegated;

 

“US Escrow Account” means the accounts of Voyageur Asset Management (MA) Inc in
the names of Ergo Science Development Corporation and Ergo Research Corporation
which are the subject of the US Escrow Letter;

 

“US Escrow Letter” means the letter of even date herewith made between Voyageur
Asset Management (MA) Inc., Ergo Science Development Corporation, Ergo Research
Corporation, the Vendor and the Purchaser;

 

“US GAAP Accounts” means the accounts for the Target Group required to be filed

 

9

--------------------------------------------------------------------------------


 

by the Purchaser with the Securities Exchange Commission in relation to the
acquisition contemplated by this agreement;

 

“VAT” means value added tax;

 

“Vendor’s Accountants” means Deloitte & Touche of 180 The Strand, London WC2R
1BL;

 

“Vendor Due Diligence Report” means the report in the agreed form dated 9
December 2004 entitled “Project Bach Final Draft Vendor Due Diligence Report”
prepared by the Vendor’s Accountants;

 

“Vendor’s Group” means the Vendor, any parent undertaking from time to time of
the Vendor, any subsidiary undertaking from time to time of the Vendor and any
subsidiary undertaking from time to time of any such parent undertaking, other
than any member of the Target Group, and, save where specifically stated to the
contrary in clause 10.8, references to “member of the Vendor’s Group” shall be
construed accordingly;

 

“Vendor’s Solicitors” means DLA Piper Rudnick Gray Cary UK LLP of 3 Noble
Street, London EC2V 7EE;

 

“Warranties” means the Share Warranties and the Tax Warranties;

 

“Warranty Claim” means any claim for any breach of any of the Warranties.

 

“Website” means the digital content available on the world wide web and known
under the relevant Domain Names;

 

“Working Capital” has the meaning given in schedule 8; and

 


1.2                                 IN THIS AGREEMENT WHERE THE CONTEXT ADMITS:


 


1.2.1                        SAVE IN RELATION TO SCHEDULE 3, WORDS AND PHRASES
WHICH ARE DEFINED OR REFERRED TO IN OR FOR THE PURPOSES OF THE COMPANIES ACTS
HAVE THE SAME MEANINGS IN THIS AGREEMENT (UNLESS OTHERWISE EXPRESSLY DEFINED IN
THIS AGREEMENT);


 


1.2.2                        SECTIONS 5, 6, 8 AND 9 OF AND SCHEDULE 1 TO THE
INTERPRETATION ACT 1978 APPLY IN THE SAME WAY AS THEY DO TO STATUTES;


 


1.2.3                        REFERENCE TO A STATUTORY PROVISION INCLUDES
REFERENCE TO:


 

1.2.3.1                  ANY ORDER, REGULATION, STATUTORY INSTRUMENT OR OTHER
SUBSIDIARY LEGISLATION AT ANY TIME MADE UNDER IT FOR THE TIME BEING IN FORCE
(WHENEVER MADE);

 

1.2.3.2               ANY MODIFICATION, AMENDMENT, CONSOLIDATION, RE-ENACTMENT
OR REPLACEMENT OF IT OR PROVISION WHICH IS A MODIFICATION, AMENDMENT,
CONSOLIDATION, RE-ENACTMENT OR REPLACEMENT OF IT EXCEPT TO THE EXTENT THAT ANY
MODIFICATION, AMENDMENT, CONSOLIDATION, RE-ENACTMENT OR REPLACEMENT MADE AFTER
THE DATE OF THIS AGREEMENT WOULD INCREASE THE LIABILITY OF ANY OF THE PARTIES
HERETO;

 

10

--------------------------------------------------------------------------------


 


1.2.4                        REFERENCE TO A CLAUSE, SCHEDULE OR PARAGRAPH IS TO
A CLAUSE, SCHEDULE OR A PARAGRAPH OF A SCHEDULE OF OR TO THIS AGREEMENT
RESPECTIVELY;


 


1.2.5                        REFERENCE TO THE PARTIES TO THIS AGREEMENT INCLUDES
THEIR RESPECTIVE SUCCESSORS, PERMITTED ASSIGNS AND PERSONAL REPRESENTATIVES;


 


1.2.6                        REFERENCE TO ANY PARTY TO THIS AGREEMENT COMPRISING
MORE THAN ONE PERSON INCLUDES EACH PERSON CONSTITUTING THAT PARTY;


 


1.2.7                        REFERENCE TO ANY GENDER INCLUDES THE OTHER GENDERS;


 


1.2.8                        REFERENCE TO ANY PROFESSIONAL FIRM OR COMPANY
INCLUDES ANY FIRM OR COMPANY EFFECTIVELY SUCCEEDING TO THE WHOLE, OR
SUBSTANTIALLY THE WHOLE, OF ITS PRACTICE OR BUSINESS;


 


1.2.9                        THE INDEX, HEADINGS AND ANY DESCRIPTIVE NOTES ARE
FOR EASE OF REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT;


 


1.2.10                  THIS AGREEMENT INCORPORATES THE SCHEDULES TO IT;


 


1.2.11                  WHERE ANY STATEMENT IS QUALIFIED BY THE EXPRESSION “SO
FAR AS THE VENDOR IS AWARE” OR ANY SIMILAR EXPRESSION THE VENDOR SHALL BE DEEMED
TO HAVE KNOWLEDGE OF ANYTHING OF WHICH IT WOULD HAVE HAD KNOWLEDGE HAD IT MADE
CAREFUL ENQUIRIES OF THE SPECIFIED INDIVIDUALS;


 


1.2.12                  ANY REFERENCE TO “INCLUDING” OR “IN PARTICULAR” OR ANY
SIMILAR EXPRESSION SHALL BE CONSTRUED WITHOUT LIMITATION; AND


 


1.2.13                  THE “AGREED FORM” IN RELATION TO ANY DOCUMENT MEANS THE
FORM AGREED BETWEEN THE PARTIES TO THIS AGREEMENT PRIOR TO THE DATE HEREOF AND,
FOR THE PURPOSES OF IDENTIFICATION ONLY, INITIALLED BY OR ON BEHALF OF THE
PARTIES.


 


2.                                      SALE AND PURCHASE OF SHARES


 

The Vendor shall as legal and beneficial owner sell to the Purchaser, or procure
the transfer to the Purchaser of the legal and beneficial ownership in, the
Shares, and the Purchaser shall purchase the Shares, free from all Encumbrances
and together with all rights of any nature which are now or which may at any
time become attached to them or accrue in respect of them including all
dividends and distributions declared paid or made in respect of them on or after
Completion.

 


3.                                      CONDITION


 


3.1                                 COMPLETION IS CONDITIONAL ON THE
SATISFACTION OR WAIVER (BY THE PURCHASER AND THE VENDOR) OF THE CONDITION.


 


3.2                                 IF THE CONDITION HAS NOT BEEN FULFILLED OR
WAIVED BY MIDNIGHT ON 1 MAY 2005 OR IF COMPLETION HAS NOT OCCURRED BY MIDNIGHT
ON 31 AUGUST 2005 OR, IN EITHER CASE, SUCH LATER DATE AS MAY BE AGREED IN
WRITING BY THE PARTIES, EITHER THE VENDOR OR THE PURCHASER MAY TERMINATE THIS
AGREEMENT BY NOTICE IN WRITING TO THE OTHER.  UPON SUCH TERMINATION, NONE OF THE
PARTIES SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OTHER
THAN ANY ACCRUED RIGHTS AT THAT TIME EXCEPT IN RESPECT OF THE PROVISIONS OF
CLAUSES 1, 3.4, 16, 17, 18, 19, 20, 22, 23 AND 25 TO 31 INCLUSIVE WHICH WILL
CONTINUE IN FULL FORCE AND EFFECT.

 

11

--------------------------------------------------------------------------------


 


3.3                                 THE VENDOR SHALL AS SOON AS REASONABLY
PRACTICABLE AND IN ANY EVENT BY 15 APRIL 2005 DESPATCH TO ITS SHAREHOLDERS THE
CIRCULAR (AND ANY RESOLUTION TO BE PUT TO THE SHAREHOLDERS OF THE VENDOR TO
APPROVE THIS AGREEMENT SHALL NOT BE COMBINED WITH ANY RESOLUTION TO APPROVE ANY
OTHER MATTER OR TRANSACTION), AND SHALL NOTIFY THE PURCHASER AS SOON AS
PRACTICABLE AFTER IT BECOMES AWARE THAT THE CONDITION IS SATISFIED OR HAS BECOME
OR IS LIKELY TO BECOME INCAPABLE OF BEING SATISFIED.


 


3.4                                 IF THIS AGREEMENT IS TERMINATED BECAUSE THE
CONDITION HAS NOT BEEN FULFILLED OR WAIVED BY 1 MAY 2005 THEN NO LATER THAN FIVE
BUSINESS DAYS FOLLOWING SUCH TERMINATION, THE VENDOR SHALL (I) PROVIDE WRITTEN
INSTRUCTION TO VOYAGEUR ASSET MANAGEMENT (MA) INC RELEASING IT FROM ITS
OBLIGATIONS UNDER, AND TERMINATING, THE US ESCROW LETTER AND (II) PAY TO THE
PURCHASER THE AMOUNT OF £275,000 (TWO HUNDRED AND SEVENTY-FIVE THOUSAND POUNDS),
TOGETHER WITH ANY PROPERLY INCURRED COSTS OF ANY ACCOUNTANTS INSTRUCTED OR
ENGAGED BY THE PURCHASER INCURRED UP TO THE DATE OF SUCH TERMINATION IN
CONNECTION WITH THE PREPARATION OF THE US GAAP ACCOUNTS.  THE PARTIES AGREE THAT
SUCH AMOUNT REPRESENTS A GENUINE AND REASONABLE PRE-ESTIMATE OF THE LOSSES
(INCLUDING WITH RESPECT TO LEGAL FEES) THAT WILL BE INCURRED BY THE PURCHASER AS
A RESULT OF SUCH TERMINATION.


 


3.5                                 IN THE EVENT OF ANY PERSON SEEKING AN ORDER
(“ORDER”) WHICH MAY PREVENT COMPLETION OF THE SALE AND PURCHASE OF THE SHARES
PURSUANT TO THIS AGREEMENT, THE PURCHASER AGREES TO USE ALL REASONABLE
ENDEAVOURS TO OPPOSE AND/OR HAVE SET ASIDE SUCH ORDER AND SHALL KEEP THE VENDOR
INFORMED OF THE PROGRESS OF ANY PROCEEDINGS IN RELATION THERETO AND THE
LIKELIHOOD OF THE PURCHASER SUCCEEDING AND THE PURCHASER SHALL, IF REQUIRED, USE
ALL REASONABLE ENDEAVOURS TO SEEK THE APPROVAL OF ITS SHAREHOLDERS TO THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT UNLESS, IT IS NOT REASONABLY
PRACTICABLE TO DO SO DUE TO LEGAL OR REGULATORY REQUIREMENTS.


 


4.                                      EBITA


 


4.1                                 BETWEEN THE DATE OF THIS AGREEMENT AND
COMPLETION, THE VENDOR SHALL AS SOON AS REASONABLY PRACTICABLE PREPARE AND
DELIVER TO THE PURCHASER:


 


4.1.1                        AUDITED STATUTORY ACCOUNTS FOR EACH OF THE
COMPANIES AND SUBSIDIARIES FOR THE YEAR ENDING 31 DECEMBER 2004 (TOGETHER THE
“STATUTORY ACCOUNTS”); AND


 


4.1.2                        A STATEMENT OF THE 2004 EBITA (THE “EBITA
STATEMENT”).


 


4.2                                 THE STATUTORY ACCOUNTS SHALL BE PREPARED ON
A BASIS CONSISTENT WITH THE ACCOUNTS USING THE SAME ACCOUNTING PRINCIPLES,
POLICIES AND PRACTICES, AND IN ACCORDANCE WITH THE LAW AND APPLICABLE STANDARDS,
PRINCIPLES AND PRACTICES GENERALLY ACCEPTED IN THE UNITED KINGDOM.


 


4.3                                 THE PURCHASER MAY, BY NOTICE IN WRITING TO
THE VENDOR GIVEN AT ANY TIME WITHIN THREE BUSINESS DAYS AFTER DELIVERY BY THE
VENDOR TO THE PURCHASER OF THE EBITA STATEMENT OR, (IF REQUESTED BY THE
PURCHASER PURSUANT TO CLAUSE 4.4) A CERTIFIED EBITA STATEMENT, TERMINATE THIS
AGREEMENT IF THE 2004 EBITA AS SET OUT IN THE EBITA STATEMENT OR THE CERTIFIED
EBITA STATEMENT AS THE CASE MAY BE IS LESS THAN £923,000.  IN THE EVENT OF ANY
SUCH TERMINATION, NONE OF THE PARTIES SHALL HAVE ANY FURTHER RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT OTHER THAN ANY ACCRUED RIGHTS AT THAT TIME
EXCEPT IN RESPECT OF THE PROVISIONS OF CLAUSES 1, 3.4, 16, 17, 18, 19, 20, 22,
23 AND 25 TO 31 INCLUSIVE WHICH WILL CONTINUE IN FULL FORCE AND EFFECT. 
PROMPTLY FOLLOWING SUCH TERMINATION, THE VENDOR WILL PROVIDE WRITTEN
INSTRUCTIONS TO VOYAGEUR ASSET

 

12

--------------------------------------------------------------------------------


 


MANAGEMENT (MA) INC. RELEASING IT FROM ITS OBLIGATIONS UNDER, AND TERMINATING,
THE US ESCROW LETTER.


 


4.4                                 WITHIN TWO BUSINESS DAYS OF THE RECEIPT OF
THE STATUTORY ACCOUNTS AND EBITA STATEMENT THE PURCHASER MAY, IF THE EBITA
STATEMENT IS NOT A CERTIFIED EBITA STATEMENT, REQUIRE THAT THE VENDOR DELIVER A
CERTIFIED EBITA STATEMENT.


 


5.                                      CONSIDERATION


 


5.1                                 THE CONSIDERATION PAYABLE BY THE PURCHASER
FOR THE SHARES SHALL BE £12,500,000 (TWELVE MILLION FIVE HUNDRED THOUSAND
POUNDS), LESS THE INTERCOMPANY BALANCE AND SUBJECT TO THE ADJUSTMENTS SET FORTH
IN CLAUSE 5.3 (SUCH CONSIDERATION, AS SO ADJUSTED, BEING REFERRED TO AS THE
“CONSIDERATION”).


 


5.2                                 AT COMPLETION, THE PURCHASER SHALL PAY THE
ESTIMATED CONSIDERATION AS FOLLOWS:


 


5.2.1                        TO THE VENDOR’S SOLICITORS, £10,709,000 (TEN
MILLION SEVEN HUNDRED AND NINE THOUSAND POUNDS), LESS:


 

5.2.1.1               AN AMOUNT EQUAL TO THE INTERCOMPANY BALANCE; AND

 

5.2.1.2               ANY PRE COMPLETION CLAIM AMOUNTS; AND

 


5.2.2                        INTO THE RETENTION ACCOUNT, £750,000 (SEVEN HUNDRED
AND FIFTY THOUSAND POUNDS), PLUS ANY PRE COMPLETION CLAIM AMOUNTS.


 


5.3                                 FOLLOWING COMPLETION, THE PARTIES SHALL
COMPLY WITH THE PROVISIONS OF SCHEDULE 8 WITH RESPECT TO THE MATTERS REFERRED TO
THEREIN.  ON THE DAY FALLING 10 BUSINESS DAYS AFTER AGREEMENT OR DETERMINATION
OF THE FINAL COMPLETION STATEMENT (“PAYMENT DATE”):


 


5.3.1                        IF THE BALANCING AMOUNT IS A POSITIVE AMOUNT, THE
PURCHASER SHALL PAY TO THE VENDOR AN AMOUNT EQUAL TO THE BALANCING AMOUNT PLUS
INTEREST CALCULATED FROM THE COMPLETION DATE UNTIL THE PAYMENT DATE AT ONE PER
CENT BELOW THE BASE RATE OF BARCLAYS BANK PLC; AND


 


5.3.2                        IF THE BALANCING AMOUNT IS A NEGATIVE AMOUNT, THE
VENDOR SHALL PAY TO THE PURCHASER AN AMOUNT EQUAL TO THE BALANCING AMOUNT PLUS
INTEREST CALCULATED FROM THE COMPLETION DATE UNTIL THE PAYMENT DATE AT ONE PER
CENT BELOW THE BASE RATE OF BARCLAYS BANK PLC,


 

(the Estimated Consideration, as increased by the positive amount or reduced by
the negative amount of any Balancing Amount, shall be referred to as the “Final
Consideration”).

 


5.4                                 IF A PARTY FAILS TO PAY ANY SUM DUE BY IT
UNDER THIS CLAUSE ON THE DUE DATE FOR PAYMENT IN ACCORDANCE WITH THE PROVISIONS
OF THIS AGREEMENT, THE PARTY SHALL PAY INTEREST ON THE AMOUNT PAYABLE FROM THE
DUE DATE UNTIL THE DATE ON WHICH THE PARTY’S OBLIGATION TO PAY THE SUM IS
DISCHARGED AT 2 PER CENT ABOVE BARCLAYS BANK BASE RATE (WHETHER BEFORE OR AFTER
JUDGMENT).  INTEREST ACCRUES AND IS PAYABLE FROM DAY TO DAY.


 


5.5                                 THE PARTIES SHALL COMPLY WITH THE PROVISIONS
OF SCHEDULE 8 WITH RESPECT TO THE MATTERS CONTAINED IN THAT SCHEDULE.

 

13

--------------------------------------------------------------------------------


 


5.6                                 IF ANY PRE-COMPLETION CLAIM AMOUNTS ARE PAID
INTO THE RETENTION ACCOUNT BY THE PURCHASER PURSUANT TO CLAUSE 5.2, THE PARTIES
SHALL USE ALL REASONABLE ENDEAVOURS TO RESOLVE THE CLAIM OR CLAIMS TO WHICH SUCH
PRE-COMPLETION CLAIM AMOUNTS RELATE AS SOON AS REASONABLY PRACTICABLE AFTER
COMPLETION.


 


6.                                      RETENTION


 


6.1                                 ONCE ANY WARRANTY CLAIM OR SPECIFIED CLAIM
HAS BEEN SETTLED THE PURCHASER AND THE VENDOR SHALL, ON THE BUSINESS DAY
FOLLOWING SUCH SETTLEMENT, INSTRUCT THE PURCHASER’S SOLICITORS AND THE VENDOR’S
SOLICITORS TO PAY TO THE PURCHASER FROM THE RETENTION ACCOUNT AN AMOUNT EQUAL TO
ANY SUM DUE TO THE PURCHASER FROM THE VENDOR IN RESPECT OF THE SETTLED WARRANTY
CLAIM OR SPECIFIED CLAIM (“PRINCIPAL”) TOGETHER WITH ANY INTEREST ACCRUED ON THE
RETENTION ACCOUNT IN RESPECT OF SUCH PRINCIPAL AND THE VENDOR’S OBLIGATION TO
THE PURCHASER IN RESPECT OF THE SETTLED WARRANTY CLAIM OR SPECIFIED CLAIM SHALL
BE REDUCED BY AN AMOUNT EQUAL TO SUCH PRINCIPAL.


 


6.2                                 IF, BY THE FIRST BUSINESS DAY FALLING SIX
CALENDAR MONTHS AFTER THE COMPLETION DATE (“RELEASE DATE”), THE PURCHASER SHALL
NOT HAVE SERVED A CLAIM NOTICE IN RESPECT OF ANY WARRANTY CLAIM OR SPECIFIED
CLAIM OR IF ALL SUCH WARRANTY CLAIMS OR SPECIFIED CLAIM WHICH ARE THE SUBJECT OF
ANY CLAIM NOTICES WHICH HAVE BEEN SERVED HAVE BEEN SETTLED AND ANY SUMS DUE TO
THE PURCHASER IN RESPECT OF SUCH WARRANTY CLAIMS OR SPECIFIED CLAIMS HAVE BEEN
PAID TO THE PURCHASER PURSUANT TO CLAUSE 6.1 ABOVE, THE PURCHASER AND THE VENDOR
SHALL, ON THE RELEASE DATE, INSTRUCT THE PURCHASER’S SOLICITORS AND THE VENDOR’S
SOLICITORS TO PAY TO THE VENDOR’S SOLICITORS FROM THE RETENTION ACCOUNT THE
BALANCE OF ANY AMOUNTS (INCLUDING INTEREST) REMAINING IN THE RETENTION ACCOUNT.


 


6.3                                 IF THERE ARE WARRANTY CLAIMS OR SPECIFIED
CLAIMS OUTSTANDING WHICH HAVE NOT BEEN SETTLED BY THE RELEASE DATE (“OUTSTANDING
CLAIMS”), THE PURCHASER AND THE VENDOR SHALL INSTRUCT THE PURCHASER’S SOLICITORS
AND THE VENDOR’S SOLICITORS TO PAY TO THE VENDOR’S SOLICITORS FROM THE RETENTION
ACCOUNT AN AMOUNT EQUAL TO THE BALANCE OF ANY AMOUNTS (INCLUDING INTEREST)
REMAINING IN THE RETENTION ACCOUNT LESS AN AMOUNT EQUAL TO:


 


6.3.1                        AN AMOUNT AGREED BY THE VENDOR AND PURCHASER (OR
FAILING SUCH AGREEMENT AS DETERMINED BY AN INDEPENDENT EXPERT) AS BEING A
REASONABLE ESTIMATE OF THE VENDOR’S LIABILITY IN RESPECT OF SUCH OUTSTANDING
CLAIMS; AND


 


6.3.2                        INTEREST EARNED IN THE RETENTION ACCOUNT IN RESPECT
OF THE SUM REFERRED TO IN 6.3.1 ABOVE.


 


6.4                                 IMMEDIATELY FOLLOWING THE SETTLEMENT OF ANY
OUTSTANDING CLAIMS (AND FOLLOWING ANY PAYMENTS TO THE PURCHASER’S SOLICITORS DUE
UPON SETTLEMENT OF SUCH OUTSTANDING CLAIMS PURSUANT TO CLAUSE 6.1 ABOVE) THE
VENDOR AND THE PURCHASER SHALL INSTRUCT THE PURCHASER’S SOLICITORS AND THE
VENDOR’S SOLICITORS TO PAY TO THE VENDOR’S SOLICITORS FROM THE RETENTION ACCOUNT
AN AMOUNT EQUAL TO THE BALANCE OF ANY AMOUNTS (INCLUDING INTEREST) REMAINING IN
THE RETENTION ACCOUNT LESS AN AMOUNT EQUAL TO:


 


6.4.1                        AN AMOUNT AGREED BY THE VENDOR AND PURCHASER (OR
FAILING SUCH AGREEMENT AS DETERMINED BY AN INDEPENDENT EXPERT) AS BEING A
REASONABLE ESTIMATE OF THE VENDOR’S LIABILITY IN RESPECT OF ANY OTHER
OUTSTANDING CLAIMS; AND


 


6.4.2                        ANY INTEREST EARNED ON THE AMOUNT REFERRED TO IN
6.4.1 ABOVE.

 

14

--------------------------------------------------------------------------------


 


6.5                                 A WARRANTY CLAIM OR SPECIFIED CLAIM SHALL BE
TREATED AS SETTLED FOR THE PURPOSES OF THIS CLAUSE 6 IF:


 


6.5.1                        THE VENDOR AND THE PURCHASER SHALL SO AGREE IN
WRITING, SUCH WRITTEN AGREEMENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED
FOLLOWING ANY ORAL AGREEMENT; OR


 


6.5.2                        A COURT OF COMPETENT JURISDICTION HAS AWARDED
JUDGMENT IN RESPECT OF THE CLAIM AND NO RIGHT OF APPEAL LIES IN RESPECT OF SUCH
JUDGMENT OR THE PARTIES ARE DEBARRED BY PASSAGE OF TIME OR OTHERWISE FROM MAKING
AN APPEAL.


 


6.6                                 SAVE WHERE EXPRESSLY STATED TO THE CONTRARY
NOTHING IN THIS CLAUSE 6 SHALL PREJUDICE OR LIMIT THE RIGHT OF THE PURCHASER TO
MAKE ANY CLAIM AGAINST THE VENDOR EITHER UNDER THIS AGREEMENT OR UNDER ANY OF
THE DOCUMENTS EXECUTED PURSUANT TO THIS AGREEMENT.


 


6.7                                 A PAYMENT TO BE MADE UNDER THIS CLAUSE 6
SHALL BE MADE BY TELEGRAPHIC TRANSFER TO AN ACCOUNT NOTIFIED BY THE PARTY DUE TO
RECEIVE THE PAYMENT TO THE OTHER PARTY NOT LATER THAN TWO BUSINESS DAYS BEFORE
THE DUE DATE OF THE PAYMENT.


 


7.                                      SIGNING AND COMPLETION


 


7.1                                 THE SIGNING OF THIS AGREEMENT SHALL TAKE
PLACE AT THE OFFICES OF THE VENDOR’S SOLICITORS WHEN EACH OF THE PARTIES SHALL
COMPLY WITH THE PROVISIONS OF PART 1 OF SCHEDULE 4.


 


7.2                                 SUBJECT TO CLAUSE 7.3, COMPLETION SHALL TAKE
PLACE AT THE OFFICES OF THE VENDOR’S SOLICITORS ON THE COMPLETION DATE WHEN EACH
OF THE PARTIES SHALL COMPLY WITH THE PROVISIONS OF PART 2 OF SCHEDULE 4.


 


7.3                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE PURCHASER SHALL NOT BE OBLIGED TO COMPLETE THE PURCHASE OF ANY OF
THE SHARES UNLESS:


 


7.3.1                        THE PURCHASE OF ALL OF THE SHARES IS COMPLETED
SIMULTANEOUSLY; AND


 


7.3.2                        THE VENDOR SHALL HAVE DELIVERED TO THE PURCHASER
THE STATUTORY ACCOUNTS AND THE EBITA STATEMENT (OR, IF REQUIRED BY THE
PURCHASER, A CERTIFIED EBITA STATEMENT) NOT LESS THAN FIVE BUSINESS DAYS PRIOR
TO THE COMPLETION DATE.


 


8.                                      WARRANTIES


 


8.1                                 THE VENDOR WARRANTS TO THE PURCHASER AT THE
DATE OF THIS AGREEMENT THAT EACH OF THE WARRANTIES IS TRUE AND ACCURATE.  THE
WARRANTIES (OTHER THAN THE EXCHANGE WARRANTIES) SHALL BE REPEATED BY THE VENDOR
IMMEDIATELY PRIOR TO COMPLETION BY REFERENCE TO THE FACTS AND CIRCUMSTANCES
EXISTING AT THAT TIME.


 


8.2                                 EACH OF THE WARRANTIES SHALL BE CONSTRUED AS
A SEPARATE AND INDEPENDENT WARRANTY AND (EXCEPT WHERE THIS AGREEMENT PROVIDES
OTHERWISE) SHALL NOT BE LIMITED OR RESTRICTED BY REFERENCE TO OR INFERENCE FROM
ANY OTHER TERM OF THIS AGREEMENT OR ANY OTHER WARRANTY.


 


8.3                                 THE PURCHASER ACKNOWLEDGES AND AGREES THAT:


 


8.3.1                        THE ONLY WARRANTIES (OTHER THAN THE EXCLUDED
WARRANTIES) BEING GIVEN IN RELATION TO THE PROPERTIES ARE THOSE SET OUT IN PART
2 OF SCHEDULE 2, AND THEN ONLY INSOFAR AS THEY RELATE TO MEDIA HOUSE AND
DUNSFOLD PARK AND THAT NO

 

15

--------------------------------------------------------------------------------


 


CLAIM CAN BE MADE UNDER ANY OTHER WARRANTIES (OTHER THAN THE EXCLUDED
WARRANTIES) IN RELATION TO MATTERS WHICH RELATE TO THE PROPERTIES;


 


8.3.2                        THE ONLY WARRANTIES (OTHER THAN THE EXCLUDED
WARRANTIES) BEING GIVEN IN RELATION TO PENSIONS ARE THOSE SET OUT IN PART 3 OF
SCHEDULE 2 AND THAT NO CLAIM CAN BE MADE UNDER ANY OTHER WARRANTIES (OTHER THAN
EXCLUDED WARRANTIES) IN RELATION TO MATTERS WHICH RELATE TO THE DISCLOSED
SCHEMES;


 


8.3.3                        THE ONLY WARRANTIES (OTHER THAN THE EXCLUDED
WARRANTIES) BEING GIVEN IN RELATION TO CONFIDENTIAL INFORMATION, INTELLECTUAL
PROPERTY, COMPUTER SYSTEMS, THE IT SUPPORT AGREEMENTS AND DATA PROTECTION ARE
THOSE SET OUT IN PARAGRAPHS 13, 14, 15 AND 16 RESPECTIVELY OF PART 1 OF SCHEDULE
2 AND NO CLAIM CAN BE MADE UNDER ANY OTHER OF THE WARRANTIES (OTHER THAN
EXCLUDED WARRANTIES) IN RELATION TO MATTERS WHICH ARE ISSUES OF CONFIDENTIAL
INFORMATION, INTELLECTUAL PROPERTY, THE IT SUPPORT AGREEMENTS, COMPUTER SYSTEMS
OR DATA PROTECTION.


 


8.4                                 THE RIGHTS AND REMEDIES OF THE PURCHASER IN
RESPECT OF ANY BREACH OF ANY OF THE WARRANTIES SHALL SURVIVE COMPLETION.


 


8.5                                 THE VENDOR WAIVES AND MAY NOT ENFORCE ANY
RIGHT WHICH IT MAY HAVE IN RESPECT OF ANY MISREPRESENTATION, INACCURACY OR
OMISSION IN OR FROM ANY INFORMATION OR ADVICE SUPPLIED OR GIVEN BY THE
COMPANIES, THE SUBSIDIARIES OR THEIR RESPECTIVE OFFICERS OR EMPLOYEES IN
ENABLING THE VENDOR TO GIVE THE WARRANTIES OR TO PREPARE THE DISCLOSURE LETTER
SAVE IN THE CASE OF THE FRAUD OR WILFUL CONCEALMENT OF ANY OFFICER OR EMPLOYEE.


 


8.6                                 BETWEEN THE EXECUTION OF THIS AGREEMENT AND
COMPLETION THE VENDOR AGREES THAT IT WILL PROCURE THAT THE COMPANIES AND THE
SUBSIDIARIES COMPLY WITH THE PROVISIONS OF SCHEDULE 5.


 


8.7                                 THE WARRANTIES SHALL BE QUALIFIED BY SUCH
INFORMATION AS IS FAIRLY DISCLOSED IN THE DISCLOSURE LETTER.


 


8.8                                 IF BETWEEN THE DATE OF THIS AGREEMENT AND
COMPLETION THE PURCHASER BECOMES AWARE OF ANY MATTER OR MATTERS WHICH ENTITLE
THE PURCHASER (OR WHICH WOULD ENTITLE THE PURCHASER UPON REPETITION OF THE
WARRANTIES (OTHER THAN THE EXCHANGE WARRANTIES)) PURSUANT TO CLAUSE 8.1, TO MAKE
ONE OR MORE WARRANTY CLAIMS (OTHER THAN A WARRANTY CLAIM FOR BREACH OF THE
WARRANTY SET OUT AT PARAGRAPH 3 OF PART 1 OF SCHEDULE 2) (WHETHER SUCH CLAIM OR
CLAIMS ARE ACTUAL OR BASED UPON A CONTINGENT LIABILITY) (ALONE OR IN CONJUNCTION
WITH OTHER SUCH WARRANTY CLAIMS) IN CIRCUMSTANCES WHERE AN INDEPENDENT EXPERT
WITH EXPERIENCE IN ADVISING IN RELATION TO CLAIMS OF A SIMILAR NATURE TO THE
WARRANTY CLAIMS IN QUESTION HAS DELIVERED AN OPINION IN WRITING (“OPINION”) THAT
THE PURCHASER COULD REASONABLY EXPECT TO RECOVER NOT LESS THAN £2,500,000 IN
RESPECT OF SUCH WARRANTY CLAIMS (TAKING INTO ACCOUNT LIMITATIONS ON THE
LIABILITY ON THE VENDOR SET OUT IN THIS AGREEMENT INCLUDING THOSE SET OUT IN
SCHEDULE 9), THE PURCHASER SHALL BE ENTITLED TO SERVE NOTICE (“TERMINATION
NOTICE”) IN WRITING TO THE VENDOR SETTING OUT REASONABLE DETAILS OF THE WARRANTY
CLAIM(S) IN QUESTION AND ATTACHING THE OPINION.


 


8.9                                 IF THE PURCHASER SERVES A TERMINATION
NOTICE, THE VENDOR SHALL (UNLESS THE VENDOR AGREES WITH THE PURCHASER THAT SUCH
MATTER OR MATTERS ARE NOT CAPABLE OF REMEDY) HAVE A PERIOD OF 10 BUSINESS DAYS
FROM RECEIPT OF THE TERMINATION NOTICE TO REMEDY SUCH BREACH OR BREACHES OF
WARRANTY.

 

16

--------------------------------------------------------------------------------


 


8.10                           IF THE VENDOR (AT ITS EXPENSE) REMEDIES THE
BREACH OR BREACHES BY NO LATER THAN THE TENTH BUSINESS DAY FROM THE DATE OF
RECEIPT OF THE TERMINATION NOTICE, THE TERMINATION NOTICE SHALL BE OF NO FURTHER
EFFECT IN RESPECT OF SUCH BREACH OR BREACHES AND THE PURCHASER SHALL NOT BE
ENTITLED TO TERMINATE THIS AGREEMENT PURSUANT TO SUCH TERMINATION NOTICE.


 


8.11                           IF THE VENDOR FAILS TO REMEDY THE BREACH (AT ITS
EXPENSE) THIS AGREEMENT SHALL BE DEEMED TO HAVE TERMINATED 10 BUSINESS DAYS FROM
THE DATE WHEN THE TERMINATION NOTICE WAS RECEIVED BY THE VENDOR.  IN THE EVENT
OF ANY SUCH TERMINATION, NONE OF THE PARTIES SHALL HAVE ANY FURTHER RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT OTHER THAN ANY ACCRUED RIGHTS (EXCLUDING ANY
RIGHTS TO BRING WARRANTY CLAIMS) AT THAT TIME EXCEPT IN RESPECT OF THE
PROVISIONS OF CLAUSES 1, 3.4, 16, 17, 18, 19, 20, 22, 23 AND 25 TO 31 INCLUSIVE
WHICH WILL CONTINUE IN FULL FORCE AND EFFECT.  PROMPTLY FOLLOWING SUCH
TERMINATION, THE VENDOR WILL PROVIDE WRITTEN INSTRUCTIONS TO VOYAGEUR ASSET
MANAGEMENT (MA) INC. RELEASING IT FROM ITS OBLIGATIONS UNDER, AND TERMINATING,
THE US ESCROW LETTER.


 


8.12                           IF, NOTWITHSTANDING THAT THE PURCHASER IS AWARE
OF A MATTER OR MATTERS WHICH ENTITLE IT TO TERMINATE THIS AGREEMENT PURSUANT TO
CLAUSE 8.8, COMPLETION OCCURS, THE PURCHASER SHALL NOT BE DEEMED, BY SO DOING,
TO HAVE WAIVED ANY WARRANTY CLAIM OR OTHER CLAIM WHICH IT MIGHT HAVE AGAINST THE
VENDOR IN RESPECT OF THE MATTER OR MATTERS CONCERNED.


 


8.13                           THE VENDOR AND PURCHASER SHALL NOTIFY EACH OTHER
IN WRITING OF ANYTHING WHICH MAY GIVE RISE TO A RIGHT TO TERMINATE PURSUANT TO
CLAUSES 8.8 AS SOON AS REASONABLY POSSIBLE AFTER IT COMES TO THE NOTICE OF
EITHER PARTY AT ANY TIME BETWEEN THE DATE OF THIS AGREEMENT AND THE COMPLETION
DATE.


 


8.14                           THE VENDOR SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE PURCHASER AND EACH MEMBER OF THE TARGET GROUP IN RELATION TO ANY
LOSSES INCURRED BY ANY OF THEM IN RELATION TO THE BB MOTORS CLAIM PROVIDED, FOR
THE AVOIDANCE OF DOUBT, THAT PARAGRAPH 6 OF SCHEDULE 9 SHALL APPLY TO THE BB
MOTORS CLAIM.


 


8.15                           IN THE EVENT THAT ANY TARGET GROUP MEMBER HAS ANY
BORROWINGS THE VENDOR SHALL PAY TO THE PURCHASER AN AMOUNT EQUAL TO SUCH
BORROWINGS WITHIN 10 BUSINESS DAYS OF IT BEING ESTABLISHED TO BOTH PARTIES’
SATISFACTION EACH ACTING REASONABLY THAT ANY SUCH TARGET GROUP MEMBER HAS ANY
BORROWINGS.


 


8.16                           SUBJECT TO REPAYMENT IN FULL OF THE INTERCOMPANY
BALANCE AT COMPLETION, THE VENDOR (FOR ITSELF AND AS AGENT FOR THE OTHER MEMBERS
OF THE VENDOR’S GROUP) IRREVOCABLY AND UNCONDITIONALLY WAIVES WITH EFFECT FROM
COMPLETION ANY RIGHTS OR CLAIMS AGAINST ANY MEMBER OF THE TARGET GROUP
OUTSTANDING AT THE COMPLETION DATE.


 


8.17                           THE VENDOR WILL REIMBURSE TO THE PURCHASER THE
AMOUNT OF ANY FURTHER CONSIDERATION PAYABLE BY THE PURCHASER OR ANY TARGET GROUP
MEMBER PURSUANT TO AND IN ACCORDANCE WITH CLAUSE 3 OF THE AGREEMENT DATED 19
SEPTEMBER 2001 BETWEEN HIGHBURY BUSINESS COMMUNICATIONS LIMITED AND DMG WORLD
MEDIA (UK) LIMITED, SUCH AMOUNT TO BE PAID WITHIN 14 BUSINESS DAYS OF BEING
NOTIFIED OF THE AMOUNT AGREED OR DETERMINED IN ACCORDANCE WITH THAT CLAUSE 3.

 

17

--------------------------------------------------------------------------------



 


9.             LIMITATION ON THE VENDOR’S LIABILITY


 

Notwithstanding any other provisions in this agreement (other than clause 30.2),
the liability of the Vendor hereunder shall be limited in accordance with the
provisions of schedule 9.

 


10.          COVENANTS


 


10.1         THE VENDOR UNDERTAKES TO AND COVENANTS WITH THE PURCHASER THAT
(EXCEPT WITH THE CONSENT IN WRITING OF THE PURCHASER) NEITHER IT NOR ANY OTHER
MEMBER OF THE VENDOR’S GROUP WILL AT ANY TIME AFTER COMPLETION:


 


10.1.1      USE OR PROCURE OR CAUSE OR (SO FAR AS IT IS ABLE) PERMIT THE USE OF
ANY NAME OR NAMES IDENTICAL OR SIMILAR TO THE MAGAZINE TITLES OR THE EXHIBITIONS
OR THE DOMAIN NAMES OR THE BUSINESS NAMES OR ANY COLOURABLE IMITATION THEREOF IN
CONNECTION WITH ANY ACTIVITY WHATSOEVER WHICH COMPETES DIRECTLY OR INDIRECTLY
WITH THE BUSINESS;


 


10.1.2      (EXCEPT AS REQUIRED BY LAW OR ANY REGULATION) DISCLOSE OR DIVULGE TO
ANY PERSON (OTHER THAN TO OFFICERS OR EMPLOYEES OF THE PURCHASER WHOSE PROVINCE
IT IS TO KNOW THE SAME) OR USE (OTHERWISE THAN FOR THE BENEFIT OF THE PURCHASER)
ANY CONFIDENTIAL INFORMATION.


 


10.2         THE VENDOR UNDERTAKES TO AND COVENANTS WITH THE PURCHASER THAT
NEITHER IT NOR ANY OTHER MEMBER OF THE VENDOR’S GROUP WILL FOR A PERIOD OF TWO
YEARS AFTER THE DATE OF THIS AGREEMENT, EITHER ON ITS OWN BEHALF OR JOINTLY WITH
OR AS AGENT FOR ANY OTHER PERSON, DIRECTLY OR INDIRECTLY:


 


10.2.1      LAUNCH, PUBLISH, MANAGE OR ORGANISE ANY MAGAZINE OR EVENT WHICH IS
DIRECTLY IN COMPETITION WITH ANY OF THE MAGAZINE TITLES OR THE EXHIBITIONS FOR
SO LONG AS THE SAME SHALL CONTINUE TO BE PUBLISHED OR HELD BY ANY OF THE
COMPANIES OR THE SUBSIDIARIES;


 


10.2.2      APPROACH, CANVASS, SOLICIT, ENGAGE OR EMPLOY OR OTHERWISE ENDEAVOUR
TO ENTICE AWAY ANY PERSON WHO AT THE COMPLETION DATE OR AT ANY TIME DURING THE
PERIOD OF SIX MONTHS PRECEDING THE COMPLETION DATE SHALL BE OR SHALL HAVE BEEN
AN EMPLOYEE, OFFICER, MANAGER, OF ANY OF THE COMPANIES OR THE SUBSIDIARIES.


 


10.2.3      APPROACH, CANVASS, SOLICIT, ENGAGE OR EMPLOY OR OTHERWISE ENDEAVOUR
TO ENTICE AWAY ANY PERSON WHO AT THE COMPLETION DATE OR AT ANY TIME DURING THE
PERIOD OF SIX MONTHS PRECEDING THE COMPLETION DATE SHALL BE OR SHALL HAVE BEEN A
CONSULTANT SUB-CONTRACTOR OR AGENT OF ANY OF THE COMPANIES OR THE SUBSIDIARIES
WITH A VIEW TO THE SPECIFIC KNOWLEDGE OR SKILLS OF SUCH PERSON BEING USED BY OR
FOR THE BENEFIT OF ANY PERSON CARRYING ON BUSINESS IN COMPETITION WITH THE
BUSINESS CARRIED ON BY ANY OF THE COMPANIES OR THE SUBSIDIARIES.


 


10.3         EACH OF THE COVENANTS CONTAINED IN CLAUSES 10.1 AND 10.2 SHALL
CONSTITUTE AN ENTIRELY SEPARATE AND INDEPENDENT RESTRICTION ON THE VENDOR.


 


10.4         NOTHING IN CLAUSE 10.2.1 SHALL PROHIBIT THE VENDOR OR ANY OTHER
MEMBER OF THE VENDOR’S GROUP FROM:


 


10.4.1      CONTINUING TO BE ENGAGED IN THE PUBLISHING OF CNN TRAVELLER; OR

 

18

--------------------------------------------------------------------------------


 


10.4.2      PUBLISHING, MANAGING OR ORGANISING ANY MAGAZINE OR EVENT ACQUIRED
(WHETHER BY WAY OF A SHARE OR ASSET PURCHASE) FROM ANY THIRD PARTY AFTER THE
DATE HEREOF AS PART OF A LARGER ACQUISITION UNLESS SUCH MAGAZINES AND EVENTS SO
ACQUIRED SHALL REPRESENT IN AGGREGATE MORE THAN 30 PER CENT OF THE TURNOVER OF
THE BUSINESS OR BUSINESSES SO ACQUIRED IN WHICH EVENT THE VENDOR SHALL OR SHALL
PROCURE THAT SUCH OTHER MEMBER OF THE VENDOR’S GROUP SHALL WITHIN SIX MONTHS OF
THE COMPLETION OF SUCH ACQUISITION DIVEST ITSELF OF SUCH MAGAZINE OR EVENT
FAILING WHICH IT MUST, UNLESS THE PURCHASER OTHERWISE AGREES, CEASE THE
PUBLICATION, MANAGEMENT OR ORGANISATION THEREOF FOR THE DURATION OF THE RELEVANT
COVENANTS.


 


10.5         NOTHING IN CLAUSE 10.2.1 SHALL PROHIBIT THE VENDOR OR ANY OTHER
MEMBER OF THE VENDOR’S GROUP FROM HOLDING SHARES OR STOCK QUOTED OR DEALT IN ON
A RECOGNISED INVESTMENT EXCHANGE (AS DEFINED IN THE FSMA) SO LONG AS NOT MORE
THAN FIVE PER CENT OF THE ISSUED SHARES OR STOCK OF ANY CLASS OF ANY ONE COMPANY
IS SO HELD.


 


10.6         NOTHING IN THIS CLAUSE 10 SHALL PREVENT THE VENDOR OR ANY OTHER
MEMBER OF THE VENDOR’S GROUP FROM:


 


10.6.1      EMPLOYING ANY PERSON WHOSE EMPLOYMENT WITH THE COMPANIES OR THE
SUBSIDIARIES IS TERMINATED, IN EACH CASE, AFTER COMPLETION; OR


 


10.6.2      ADVERTISING GENERALLY FOR STAFF OR EMPLOYING ANY PERSON WHO HAS
RESPONDED TO ANY SUCH GENERAL ADVERTISEMENT; OR


 


10.6.3      APPROACHING, CANVASSING, SOLICITING OR ENGAGING THE SERVICES OF
FREELANCE CONTRIBUTORS UNLESS BY SO ENGAGING THEIR SERVICES SUCH PERSONS ARE
THEREBY PREVENTED FROM CONTINUING TO OFFER THEIR SERVICES TO THOSE OF THE
COMPANIES AND/OR THE SUBSIDIARIES BY WHICH THEY HAVE BEEN SO ENGAGED PRIOR TO
THE DATE HEREOF.


 


10.7         THE VENDOR AGREES AND ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED
IN THIS CLAUSE 10 ARE FAIR AND REASONABLE AND NECESSARY TO ASSURE TO THE
PURCHASER THE FULL VALUE AND BENEFIT OF THE SHARES AND TO PROTECT THE GOODWILL
OF THE COMPANIES AND THE SUBSIDIARIES BUT, IN THE EVENT THAT ANY SUCH
RESTRICTION SHALL BE FOUND TO BE VOID OR UNENFORCEABLE BUT WOULD BE VALID AND
EFFECTIVE IF SOME PART OR PARTS THEREOF WERE DELETED, SUCH RESTRICTION SHALL
APPLY WITH SUCH DELETION AS MAY BE NECESSARY TO MAKE IT VALID AND EFFECTIVE.


 


10.8         IN THE EVENT THAT, AT ANY TIME AFTER THE DATE HEREOF, ONE OR MORE
PERSONS ACTING ALONE OR IN CONCERT SHALL ACQUIRE MORE THAN 50 PER CENT OF THE
ISSUED SHARE CAPITAL OF THE VENDOR OR OTHERWISE GAIN CONTROL OF MORE THAN 50 PER
CENT OF THE VOTING RIGHTS IN THE VENDOR AS A RESULT OF WHICH THE VENDOR CEASES
TO BE THE ULTIMATE HOLDING COMPANY OF THE VENDOR’S GROUP, THEN FOR THE PURPOSES
OF THIS CLAUSE 10 ONLY FROM THE HAPPENING OF SUCH EVENT AND THEREAFTER THE
EXPRESSION “THE VENDOR’S GROUP” SHALL MEAN THE VENDOR’S GROUP AS DEFINED IN
CLAUSE 1.1 AS THE SAME EXISTED IMMEDIATELY PRIOR TO THE HAPPENING OF SUCH EVENT.


 


11.          INTERIM AND TRANSITIONAL ARRANGEMENTS


 

From the date of this agreement, the Vendor and the Purchaser shall comply with
the provisions of schedule 14 in relation to the matters dealt with therein.

 

19

--------------------------------------------------------------------------------


 


12.          USE OF NAMES


 


12.1         AS SOON AS REASONABLY PRACTICABLE BUT IN ANY EVENT, WITHIN THREE
MONTHS FOLLOWING COMPLETION, THE PURCHASER SHALL PROCURE THAT ANY MEMBER OF THE
PURCHASER’S GROUP (INCLUDING FOR THE AVOIDANCE OF DOUBT THE COMPANIES AND THE
SUBSIDIARIES) WHOSE NAME INCORPORATES THE WORDS “HIGHBURY” OR “HIGHBURY HOUSE”
SHALL PASS A SPECIAL RESOLUTION TO CHANGE THE NAME OF ANY SUCH MEMBER TO ONE NOT
CONTAINING THE WORDS “HIGHBURY” OR “HIGHBURY HOUSE”.


 


12.2         THE PURCHASER SHALL AND SHALL PROCURE THAT EACH MEMBER OF THE
PURCHASER’S GROUP (INCLUDING FOR THE AVOIDANCE OF DOUBT THE COMPANIES AND THE
SUBSIDIARIES) SHALL AS SOON AS REASONABLY PRACTICABLE BUT, IN ANY EVENT, WITHIN
SIX MONTHS AFTER THE COMPLETION DATE BUT SUBJECT TO CLAUSE 12.3 CEASE TO USE IN
ANY WAY OR DISPLAY ANY TRADEMARKS OR NAMES CONSISTING OF OR INCORPORATING THE
WORDS “HIGHBURY” OR “HIGHBURY HOUSE”, OR ANY COLOURABLE IMITATIONS THEREOF
AND/OR ANY TRADEMARK, NAME OR LOGO USED BY ANY MEMBER OF THE VENDOR’S GROUP
(EXCLUDING FOR THE AVOIDANCE OF DOUBT THE TRADEMARKS AND DOMAIN NAMES, AND SAVE
AS PROVIDED IN CLAUSE 12.4 OR 12.5) (TOGETHER CALLED THE “MARKS”) INCLUDING,
WITHOUT PREJUDICE TO THE FOREGOING, THE USE OF THE MARKS ON ANY BUILDING OWNED
OR USED BY THE COMPANIES OR THE SUBSIDIARIES, ANY DRAWINGS PRODUCED BY ANY OF
THE COMPANIES OR THE SUBSIDIARIES AND ON ANY LETTERHEAD, OTHER STATIONERY AND
ANY ELECTRONIC MEDIA, INCLUDING EMAIL ADDRESSES, WEB-SITES AND DOMAIN NAMES. 
FOR THE AVOIDANCE OF DOUBT NOTHING IN THIS AGREEMENT SHALL OR SHALL BE DEEMED TO
TRANSFER TO THE PURCHASER OR THE COMPANIES OR THE SUBSIDIARIES ANY RIGHT, TITLE
OR INTEREST IN THE MARKS.


 


12.3         EACH MEMBER OF THE PURCHASER’S GROUP (INCLUDING THE SUBSIDIARIES
AND COMPANIES) SHALL NOT BE PREVENTED FROM RETAINING COPIES OF PAST ISSUES OR
OTHER HISTORICAL MATERIALS CONSISTING OF OR INCORPORATING THE MARKS IN WHATEVER
FORM OR MEDIA FOR THE PURPOSES OF SUPPLYING COPIES OF SUCH PAST ISSUES OR OTHER
HISTORICAL MATERIALS IN WHOLE OR IN PART OR FOR THE PURPOSES OF HOLDING ARCHIVED
MATERIALS IN WHATEVER FORM OR MEDIA TO THE EXTENT SUCH MATERIALS WERE CREATED
PRIOR TO THE COMPLETION DATE AND CONSIST OF OR INCORPORATE THE MARKS.


 


12.4         THE VENDOR SHALL AND SHALL PROCURE THAT:


 


12.4.1      AS SOON AS REASONABLY PRACTICABLE BUT, IN ANY EVENT, WITHIN THREE
MONTHS FOLLOWING THE COMPLETION DATE ANY MEMBER OF THE VENDOR’S GROUP WHOSE NAME
CONTAINS THE WORD “COLUMBUS” SHALL PASS A SPECIAL RESOLUTION TO CHANGE THE NAME
OF ANY SUCH MEMBER TO ONE NOT CONTAINING THE WORD “COLUMBUS”; AND


 


12.4.2      AS SOON AS REASONABLY PRACTICABLE BUT, IN ANY EVENT, WITHIN A PERIOD
OF SIX MONTHS FOLLOWING THE COMPLETION DATE EACH MEMBER OF THE VENDOR’S GROUP
SHALL CEASE TO USE IN ANY WAY OR DISPLAY A NAME CONSISTING OF OR INCORPORATING
THE WORD “COLUMBUS” OR ANY COLOURABLE IMITATION THEREOF SAVE THAT NO MEMBER OF
THE VENDOR’S GROUP SHALL BE PREVENTED FROM RETAINING COPIES OF PAST ISSUES
CONSISTING OF OR INCORPORATING THE WORD “COLUMBUS” IN WHATEVER FORM OR MEDIA FOR
THE PURPOSES OF SUPPLYING COPIES OF SUCH PAST ISSUES, IN WHOLE OR IN PART, OR
FOR THE PURPOSES OF HOLDING ARCHIVED MATERIALS IN WHATEVER FORM OR MEDIA TO THE
EXTENT SUCH MATERIALS WERE CREATED PRIOR TO THE COMPLETION DATE AND CONSIST OF
OR INCORPORATE THE WORD “COLUMBUS”.

 

20

--------------------------------------------------------------------------------


 


12.5         AS SOON AS REASONABLY PRACTICABLE BUT, IN ANY EVENT, WITHIN A
PERIOD OF THREE MONTHS FOLLOWING THE COMPLETION DATE, THE VENDOR SHALL AND SHALL
PROCURE THAT:


 


12.5.1      ANY MEMBER OF THE VENDOR’S GROUP WHOSE NAME CONTAINS THE WORD
“NEXUS” SHALL PASS A SPECIAL RESOLUTION TO CHANGE THE NAME OF ANY SUCH MEMBER TO
ONE NOT CONTAINING THE WORD “NEXUS”; AND


 


12.5.2      EACH MEMBER OF THE VENDOR’S GROUP SHALL CEASE TO USE IN ANY WAY OR
DISPLAY A NAME CONSTITUTING OF OR INCORPORATING THE WORD “NEXUS” OR ANY
COLOURABLE IMITATION THEREOF (“NEXUS MARKS”) SAVE:


 

12.5.2.1   AS SOON AS REASONABLY PRACTICABLE BUT, IN ANY EVENT WITHIN, A PERIOD
OF SIX MONTHS FOLLOWING THE COMPLETION DATE DURING WHICH PERIOD MEMBERS OF THE
VENDOR’S GROUP SHALL BE PERMITTED TO USE THE NEXUS MARKS IN ANY DRAWINGS,
EXHIBITION BROCHURES, PROMOTIONAL MATERIAL AND ON ANY ELECTRONIC MEDIA WHICH HAS
BEEN PRODUCED PRIOR TO THE COMPLETION DATE AND WHICH IS USED IN THE ORDINARY
COURSE OF BUSINESS; AND

 

12.5.2.2   THAT NO MEMBER OF THE VENDOR’S GROUP SHALL BE PREVENTED FROM
RETAINING COPIES OF PAST ISSUES CONSISTING OF OR INCORPORATING THE NEXUS MARKS
IN WHATEVER FORM OR MEDIA FOR THE PURPOSES OF SUPPLYING COPIES OF SUCH PAST
ISSUES IN WHOLE OR IN PART OR FOR THE PURPOSES OF HOLDING ARCHIVED MATERIALS IN
WHATEVER FORM OR MEDIA TO THE EXTENT THAT SUCH MATERIALS WERE CREATED PRIOR TO
THE COMPLETION DATE AND CONSIST OF OR INCORPORATE THE NEXUS MARKS.

 


12.6         FOLLOWING THE PERIOD REFERRED TO IN CLAUSE 12.2 ABOVE, THE
PURCHASER SHALL PROCURE IF SO REQUESTED BY THE VENDOR THAT ANY MEMBER OF THE
PURCHASER’S GROUP (AS SPECIFIED BY THE VENDOR) SHALL ENTER INTO THE HIGHBURY
BRAND ASSIGNMENT.


 


12.7         FOLLOWING THE PERIODS REFERRED TO IN CLAUSES 12.4 AND 12.5 ABOVE,
THE VENDOR SHALL PROCURE, IF SO REQUESTED BY THE PURCHASER, THAT ANY MEMBER OF
THE VENDOR’S GROUP (AS SPECIFIED BY THE PURCHASER) SHALL ENTER INTO THE NEXUS &
COLUMBUS BRAND ASSIGNMENT.


 


13.          TAXATION


 

The provisions of schedule 3 shall apply with respect to the matters contained
or referred to therein.

 


14.          PROPERTY MATTERS


 


14.1         THE PURCHASER AGREES TO PERMIT COLIN WALKER OR ANY OTHER EMPLOYEE
OF HIGHBURY NEXUS SPECIAL INTERESTS LIMITED WHO REPLACES COLIN WALKER TO OCCUPY,
FREE OF CHARGE THE PREMISES AT CARRINGTON BUSINESS PARK, MANCHESTER ROAD,
CARRINGTON URMSTON, MANCHESTER M31 4DD UNTIL THE EXPIRY OR TERMINATION OF THE
LICENCE UNDER WHICH THIS PROPERTY IS OCCUPIED.


 


14.2         THE VENDOR COVENANTS WITH THE PURCHASER THAT IT WILL WITH EFFECT
FROM THE DATE OF THIS AGREEMENT UNTIL THE EARLIEST OF THE EXPIRY OF ANY TARGET
GROUP MEMBER’S LIABILITY UNDER AN AUTHORISED GUARANTEE AGREEMENT ENTERED INTO IN
CONNECTION WITH A LAWFUL ASSIGNMENT OF OR THE EXPIRY OR SOONER DETERMINATION OF
THE TERM OF THE LEASES REFERRED TO IN PARAGRAPHS 14.2.1 AND 14.2.2 BELOW PAY THE
RENTS RESERVED BY AND OBSERVE AND

 

21

--------------------------------------------------------------------------------


 


PERFORM THE COVENANTS AND CONDITIONS ON THE PART OF THE TENANT OR ANY SURETY
CONTAINED IN SUCH LEASES AND ANY DOCUMENTS SUPPLEMENTAL THERETO AND INDEMNIFY
AND KEEP INDEMNIFIED THE PURCHASER AND ANY TARGET GROUP MEMBER AGAINST ANY
LOSSES (WHICH FOR THE AVOIDANCE OF DOUBT, SHALL INCLUDE ANY TAX INCURRED BY ANY
TARGET GROUP MEMBER IN CONNECTION WITH SUCH ASSIGNMENT NOTWITHSTANDING THAT ANY
SUCH ASSIGNMENT OCCURS AFTER THE COMPLETION DATE) THAT MAY BE INCURRED AS A
RESULT OF ANY FUTURE NON-PAYMENT, BREACH, NON-PERFORMANCE OR NON-OBSERVANCE OF
SUCH COVENANTS AND CONDITIONS HOWSOEVER ARISING (SAVE DUE TO THE ACT NEGLECT OR
DEFAULT OF ANY TARGET GROUP MEMBER):


 


14.2.1      LEASE OF GROUND FLOOR OFFICES, ANNE BOLEYN HOUSE, EWELL ROAD, CHEAM,
SURREY (“ANNE BOLEYN HOUSE PROPERTY”) DATED 16 JULY 2001 AND MADE BETWEEN (1)
REED BUSINESS INFORMATION LIMITED AND (2) CUMULUS BUSINESS MEDIA LIMITED AND (3)
THE VENDOR (“CHEAM LEASE”); AND


 


14.2.2      LEASE OF 47 BRUNSWICK PLACE AND 2, 4 AND 6 BACHES STREET, LONDON N1
(“JORDAN HOUSE PROPERTY”) DATED 11 NOVEMBER 1999 AND MADE BETWEEN (1) MANNING
PROPERTIES (NORTH LONDON) LIMITED (2) COLUMBUS PUBLISHING LIMITED AND (3)
COLUMBUS GROUP PLC (“JORDAN HOUSE LEASE”).


 


14.3         THE PURCHASER ACKNOWLEDGES THAT HIGHBURY COLUMBUS TRAVEL PUBLISHING
LIMITED INTENDS TO ENTER INTO AN AGREEMENT FOR THE ASSIGNMENT OF THE CHEAM LEASE
TO THE VENDOR OR A MEMBER OF THE VENDOR’S GROUP IN THE AGREED FORM (“CHEAM
AGREEMENT FOR ASSIGNMENT”) AND THAT SUCH AGREEMENT IS STATED TO BE CONDITIONAL
UPON OBTAINING THE LANDLORD’S CONSENT AND THE VENDOR COVENANTS TO ENTER INTO OR
PROCURE THAT A MEMBER OF THE VENDOR’S GROUP ENTERS INTO THE CHEAM AGREEMENT FOR
ASSIGNMENT PRIOR TO COMPLETION.


 


14.4         THE PURCHASER COVENANTS WITH THE VENDOR THAT IT WILL AT THE
VENDOR’S COST PROVIDE ALL NECESSARY ASSISTANCE TO THE VENDOR IN OBTAINING THE
CONSENT OF THE LANDLORD AND OF ANY OTHER RELEVANT PARTY TO THE ASSIGNMENT OF THE
CHEAM LEASE TO THE VENDOR OR A MEMBER OF THE VENDOR’S GROUP AND WILL PROVIDE
FORTHWITH ALL INFORMATION LAWFULLY REQUESTED BY THE LANDLORD PURSUANT TO SUCH
APPLICATION.


 


14.5         UNTIL THE ASSIGNMENT OF THE CHEAM LEASE TO THE VENDOR OR A MEMBER
OF THE VENDOR’S GROUP HAS BEEN LAWFULLY COMPLETED THE PURCHASER WILL HOLD THE
CHEAM LEASE ON TRUST FOR THE VENDOR AND WILL PERMIT THE VENDOR OR A MEMBER OF
THE VENDOR’S GROUP NOMINATED BY THE VENDOR TO OCCUPY THE CHEAM PREMISES ON THE
TERMS OF THE CHEAM AGREEMENT FOR ASSIGNMENT.


 


14.6         THE PURCHASER ACKNOWLEDGES THAT HIGHBURY COLUMBUS TRAVEL PUBLISHING
LIMITED INTENDS TO ENTER INTO AN AGREEMENT FOR THE ASSIGNMENT OF THE JORDAN
HOUSE LEASE TO THE VENDOR OR A MEMBER OF THE VENDOR’S GROUP IN THE AGREED FORM
(“JORDAN HOUSE AGREEMENT FOR ASSIGNMENT”) AND THAT SUCH AGREEMENT IS STATED TO
BE CONDITIONAL UPON OBTAINING THE LANDLORD’S CONSENT AND THE VENDOR COVENANTS TO
ENTER INTO OR PROCURE THAT A MEMBER OF THE VENDOR’S GROUP ENTERS INTO THE JORDAN
HOUSE AGREEMENT FOR ASSIGNMENT PRIOR TO COMPLETION.


 


14.7         THE PURCHASER COVENANTS WITH THE VENDOR THAT IT WILL AT THE
VENDOR’S COST PROVIDE ALL NECESSARY ASSISTANCE TO THE VENDOR IN OBTAINING THE
CONSENT OF THE LANDLORD AND OF ANY OTHER RELEVANT PARTY TO THE ASSIGNMENT OF THE
JORDAN HOUSE LEASE TO THE VENDOR OR A MEMBER OF THE VENDOR’S GROUP AND WILL
PROVIDE FORTHWITH ALL INFORMATION LAWFULLY REQUESTED BY THE LANDLORD PURSUANT TO
SUCH APPLICATION.

 

22

--------------------------------------------------------------------------------


 


14.8         UNTIL THE ASSIGNMENT OF THE JORDAN HOUSE LEASE TO THE VENDOR OR A
MEMBER OF THE VENDOR’S GROUP HAS BEEN LAWFULLY COMPLETED THE PURCHASER WILL HOLD
THE JORDAN HOUSE LEASE ON TRUST FOR THE VENDOR AND WILL PERMIT THE VENDOR OR A
MEMBER OF THE VENDOR’S GROUP NOMINATED BY THE VENDOR TO OCCUPY THE JORDAN HOUSE
PREMISES ON THE TERMS OF THE JORDAN HOUSE AGREEMENT FOR ASSIGNMENT.


 


14.9         THE VENDOR COVENANTS WITH THE PURCHASER THAT IT WILL AT IT OWN COST
USE ALL REASONABLE ENDEAVOURS (INCLUDING IF NECESSARY A DECLARATION OF THE
COURT) TO OBTAIN THE NECESSARY CONSENTS REQUIRED TO ENABLE THE CHEAM LEASE AND
THE JORDAN HOUSE LEASE TO BE ASSIGNED PURSUANT TO THE CHEAM AGREEMENT FOR
ASSIGNMENT AND THE JORDAN HOUSE AGREEMENT FOR ASSIGNMENT AND THE VENDOR WILL
ENSURE THAT ITS SOLICITORS KEEP THE PURCHASER’S SOLICITORS INFORMED AT ALL TIMES
OF THE PROGRESS OF OBTAINING THE RESPECTIVE LANDLORDS’ CONSENTS.


 


14.10       THE VENDOR UNDERTAKES TO USE ALL REASONABLE ENDEAVOURS TO OBTAIN AS
SOON AS PRACTICABLE AND, IF POSSIBLE, BY COMPLETION A FORM DS1 FROM THE GOVERNOR
AND COMPANY OF THE BANK OF SCOTLAND (“BOS”) IN RESPECT OF THE CHARGE GRANTED BY
NEXUS MEDIA COMMUNICATIONS LIMITED ON 31 DECEMBER 1997 TO BOS IN RESPECT OF
MEDIA HOUSE WHICH WAS RELEASED ON 17 MARCH 2000.  IF SUCH FROM DS1 IS NOT
OBTAINED BY COMPLETION, THE VENDOR SHALL CONTINUE TO USE ALL REASONABLE
ENDEAVOURS TO OBTAIN IT AS SOON AS POSSIBLE AFTER COMPLETION.


 


15.          FURTHER ASSURANCE AND ATTORNEY


 


15.1         ON AND AFTER COMPLETION, THE VENDOR SHALL, AT THE REASONABLE
REQUEST OF THE PURCHASER, DO AND EXECUTE OR PROCURE TO BE DONE AND EXECUTED ALL
SUCH ACTS, DEEDS, DOCUMENTS AND THINGS AS MAY REASONABLY BE NECESSARY TO GIVE
EFFECT TO THIS AGREEMENT.


 


15.2         ON COMPLETION, THE VENDOR SHALL EXECUTE OR PROCURE THE EXECUTION
UNDER SEAL OR AS A DEED OF A POWER OF ATTORNEY (IN A FORM ACCEPTABLE TO THE
PURCHASER, ACTING REASONABLY) IN FAVOUR OF THE PURCHASER OR SUCH PERSON AS MAY
BE NOMINATED BY THE PURCHASER GENERALLY IN RESPECT OF THE SHARES AND IN
PARTICULAR TO ENABLE THE PURCHASER (OR ITS NOMINEE) TO ATTEND AND VOTE AT
GENERAL MEETINGS OF THE COMPANIES DURING THE PERIOD PRIOR TO THE NAME OF THE
PURCHASER (OR ITS NOMINEE) BEING ENTERED ON THE REGISTER OF MEMBERS OF THE
COMPANIES IN RESPECT OF THE SHARES.


 


16.          ANNOUNCEMENTS


 

No announcement, communication or circular (other than the Circular) concerning
this agreement shall be made (whether before or after the Completion Date) by or
on behalf of the parties hereto without the prior approval of the other or
others (such approval not to be unreasonably withheld or delayed) save for such
announcements as may be required by the law of any relevant jurisdiction and/or
by the UK Listing Authority and/or the London Stock Exchange and/or the
Securities Exchange Commission and/or the Panel on Takeovers and Mergers or any
governmental or regulatory authority or body in any jurisdiction to which the
relevant party submits or is subject provided that each party must in each case
consult with the other so far as practicable and take account of the reasonable
requests of the other party prior to making any such announcements.

 


17.          COSTS


 


17.1         EACH OF THE PARTIES SHALL BEAR AND PAY ITS OWN LEGAL, ACCOUNTANCY
ACTUARIAL AND OTHER FEES AND EXPENSES INCURRED IN AND INCIDENTAL TO THE
PREPARATION AND IMPLEMENTATION OF

 

23

--------------------------------------------------------------------------------


 


THIS AGREEMENT AND OF ALL OTHER DOCUMENTS IN THE AGREED FORM.  FOR THE AVOIDANCE
OF DOUBT, THE VENDOR SHALL BEAR AND PAY ALL FEES AND COSTS ASSOCIATED WITH THE
PREPARATION OF (I) THE STATUTORY ACCOUNTS AND THE EBITA STATEMENT, AND (II) THE
VENDOR DUE DILIGENCE REPORT (INCLUDING ANY COSTS CHARGED BY THE VENDOR’S
ACCOUNTANTS IN CONNECTION WITH THE DISCUSSION OF SUCH REPORT WITH THE
PURCHASER).


 


17.2         THE PURCHASER SHALL PAY ALL STAMP DUTY AND OTHER TRANSFER DUTIES
AND REGISTRATION FEES APPLICABLE TO ANY DOCUMENT TO WHICH IT IS A PARTY AND
WHICH ARISE AS A RESULT OR IN CONSEQUENCE OF THIS AGREEMENT.


 


17.3         SAVE AS PROVIDED IN CLAUSE 3.4 THE PURCHASER SHALL PAY THE COSTS
(INCLUDING FEES) CHARGED BY THE ACCOUNTANTS INSTRUCTED BY IT IN THE PREPARATION
AND AUDIT OF THE US GAAP ACCOUNTS, PROVIDED THAT THE VENDOR SHALL BEAR 12 PER
CENT OF ANY SUCH COSTS AND FEES UP TO A MAXIMUM OF £50,000.


 


18.          SUCCESSORS AND ASSIGNMENT


 


18.1         THIS AGREEMENT SHALL BE BINDING ON AND ENURE FOR THE BENEFIT OF
EACH PARTY’S SUCCESSORS AND PERSONAL REPRESENTATIVES BUT SHALL NOT BE ASSIGNABLE
WITHOUT THE WRITTEN CONSENT OF THE OTHER EXCEPT THAT EACH OF THE VENDOR AND THE
PURCHASER MAY AT ANY TIME FOLLOWING COMPLETION ASSIGN ITS RIGHTS (BUT NOT ITS
OBLIGATIONS) UNDER THIS AGREEMENT TO ANY COMPANY OF WHICH IT IS A SUBSIDIARY OR
OF WHICH IT IS A HOLDING COMPANY OR ANY SUBSIDIARY OF ITS HOLDING COMPANY
(“PERMITTED ASSIGNEE”) WITHOUT THE CONSENT OF THE VENDOR OR THE PURCHASER (AS
APPLICABLE) PROVIDED THAT SUCH ARRANGEMENTS SHALL NOT INCREASE THE LIABILITY OF
THE OTHER PARTY UNDER THIS AGREEMENT AND PROVIDED FURTHER THAT SHOULD THE
PERMITTED ASSIGNEE CEASE TO BE A MEMBER OF EITHER THE PURCHASER’S GROUP OR THE
VENDOR’S GROUP (AS APPLICABLE) THE PURCHASER OR THE VENDOR (AS THE CASE MAY BE)
SHALL PROCURE THAT THE PERMITTED ASSIGNEE REASSIGNS ITS RIGHTS UNDER THE
AGREEMENT TO ANOTHER MEMBER OF EITHER THE PURCHASER’S GROUP OR THE VENDOR’S
GROUP (AS APPLICABLE).  IN THE EVENT OF ANY ASSIGNMENT UNDER THIS CLAUSE,
REFERENCES TO THE VENDOR OR THE PURCHASER (OTHER THAN IN THIS CLAUSE) SHALL BE
CONSTRUED AS REFERENCES TO THE HOLDER FOR THE TIME BEING OF THE VENDOR’S OR THE
PURCHASER’S RIGHTS UNDER THIS AGREEMENT.


 


18.2         THE PURCHASER MAY AT ANY TIME BEFORE COMPLETION ASSIGN ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT TO A PERMITTED ASSIGNEE BY NOTICE TO (AND
WITHOUT THE CONSENT OF) THE VENDOR, PROVIDED THAT IN THE EVENT OF SUCH
ASSIGNMENT THE PURCHASER SHALL REMAIN JOINTLY AND SEVERALLY LIABLE FOR THE
OBLIGATIONS OF SUCH ASSIGNEE AT COMPLETION.


 


18.3         EXCEPT AS OTHERWISE EXPRESSLY PROVIDED, ALL RIGHTS AND BENEFITS
UNDER THIS AGREEMENT ARE PERSONAL TO THE PARTIES AND MAY NOT BE ASSIGNED AT LAW
OR IN EQUITY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


 


19.          ENTIRE AGREEMENT


 


19.1         THIS AGREEMENT (INCLUDING THE SCHEDULES TO IT) AND ANY DOCUMENTS IN
THE AGREED FORM, THE CONFIDENTIALITY AGREEMENT AND THE DISCLOSURE LETTER
(“ACQUISITION DOCUMENTS”) CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


19.2         EXCEPT FOR ANY MISREPRESENTATION OR BREACH OF WARRANTY WHICH
CONSTITUTES FRAUD:


 


19.2.1      THE ACQUISITION DOCUMENTS SUPERSEDE AND EXTINGUISH ALL PREVIOUS
AGREEMENTS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER THEREOF (INCLUDING
THE LETTER

 

24

--------------------------------------------------------------------------------


 


DATED 26 JANUARY 2005 BETWEEN THE VENDOR AND THE PURCHASER) AND ANY
REPRESENTATIONS AND/OR WARRANTIES PREVIOUSLY GIVEN OR MADE OTHER THAN THOSE
CONTAINED IN THE ACQUISITION DOCUMENTS;


 


19.2.2      EACH PARTY ACKNOWLEDGES TO THE OTHER (AND SHALL EXECUTE THE
ACQUISITION DOCUMENTS IN RELIANCE ON SUCH ACKNOWLEDGEMENT) THAT IT HAS NOT BEEN
INDUCED TO ENTER INTO ANY SUCH DOCUMENTS BY NOR RELIED ON ANY REPRESENTATION OR
WARRANTY OTHER THAN THE REPRESENTATIONS AND/OR WARRANTIES CONTAINED IN SUCH
DOCUMENTS;


 


19.2.3      EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO CLAIM DAMAGES IN RESPECT OF OR TO RESCIND THIS AGREEMENT OR ANY
OF THE OTHER ACQUISITION DOCUMENTS BY REASON OF ANY MISREPRESENTATION WHATSOEVER
OR BY REASON OF ANY WARRANTY NOT SET FORTH IN ANY OF THE ACQUISITION DOCUMENTS;
AND


 


19.2.4      EXCEPT FOR THE PURCHASER’S REMEDIES UNDER CLAUSE 3.2,4.3 AND 8.8,
THE ONLY REMEDY AVAILABLE FOR BREACH OF ANY OF THE WARRANTIES OR FOR BREACH OF
ANY OF THE WARRANTIES SET OUT IN THE ANY OF THE OTHER ACQUISITION DOCUMENTS
SHALL BE DAMAGES FOR BREACH OF CONTRACT UNDER THE TERMS OF THE RELEVANT DOCUMENT
AND RESCISSION SHALL NOT BE AVAILABLE AS A REMEDY FOR ANY BREACH OF THIS
AGREEMENT.


 


19.3         EACH OF THE PARTIES ACKNOWLEDGES AND AGREES FOR THE PURPOSES OF THE
MISREPRESENTATION ACT 1967 AND THE UNFAIR CONTRACT TERMS ACT 1977 THAT THE
PROVISIONS OF THIS CLAUSE 19 ARE REASONABLE.


 


20.          CONFIDENTIALITY


 

The Purchaser undertakes to and covenants with the Vendor that (except with the
consent in writing of the Vendor) neither it nor any other member of the
Purchaser’s Group will at any time after Completion (except as required by law
or any regulation of any relevant stock exchange or other governmental or
regulatory authority or body in any jurisdiction) disclose or divulge to any
person (other than to officers or employees of the Vendor whose province it is
to know the same) or use any Retained Confidential Information which is within
or has come to its knowledge.  The Vendor agrees that the Confidentiality
Agreement shall be terminated in all respects with effect from Completion.

 


21.          TIME FOR PERFORMANCE


 

Time shall not be of the essence of this agreement but following failure by any
party to comply with any provision of this agreement time may be made of the
essence by any other party giving to the party in default two Business Days’
notice to that effect.

 


22.          VARIATIONS


 

No variation of this agreement or any of the documents in the agreed form shall
be valid unless it is in writing and signed by or on behalf of each of the
parties to this agreement.

 


23.          WAIVER


 

No waiver by either party of any breach or non-fulfilment by the other party of
any provisions of this agreement shall be deemed to be a waiver of any
subsequent or other breach of that or any other provision and no failure to
exercise or delay in exercising any right or remedy under

 

25

--------------------------------------------------------------------------------


 

this agreement shall constitute a waiver thereof.  No single or partial exercise
of any right or remedy under this agreement shall preclude or restrict the
further exercise of any such right or remedy.  The rights and remedies of each
party provided in this agreement are cumulative and not exclusive of any rights
and remedies provided by law.

 


24.          AGREEMENT CONTINUES IN FORCE


 

This agreement shall remain in full force and effect so far as concerns any
matter remaining to be performed at Completion even though Completion shall have
taken place.

 


25.          SEVERABILITY


 

The invalidity, illegality or unenforceability of any provisions of this
agreement shall not affect the continuation in force of the remainder of this
agreement.

 


26.          NOTICES


 


26.1         ANY NOTICE TO BE GIVEN PURSUANT TO THE TERMS OF THIS AGREEMENT
SHALL BE GIVEN IN WRITING TO THE PARTY DUE TO RECEIVE SUCH NOTICE AT THE ADDRESS
SET OUT IN CLAUSE 26.2 OR SUCH OTHER ADDRESS AS MAY HAVE BEEN NOTIFIED TO THE
OTHER PARTIES IN ACCORDANCE WITH THIS CLAUSE 26.  NOTICE SHALL BE DELIVERED
PERSONALLY OR SENT BY FIRST CLASS PREPAID RECORDED DELIVERY OR REGISTERED POST
(AIRMAIL IF OVERSEAS) OR BY FACSIMILE TRANSMISSION AND SHALL BE DEEMED TO BE
GIVEN IN THE CASE OF DELIVERY PERSONALLY ON DELIVERY AND IN THE CASE OF POSTING
(IN THE ABSENCE OF EVIDENCE OF EARLIER RECEIPT) 48 HOURS AFTER POSTING (SIX DAYS
IF SENT BY AIRMAIL) AND IN THE CASE OF FACSIMILE TRANSMISSION ON COMPLETION OF
THE TRANSMISSION PROVIDED THAT THE SENDER SHALL HAVE RECEIVED PRINTED
CONFIRMATION OF TRANSMISSION.


 


26.2         FOR THE PURPOSES OF CLAUSE 26.1, THE ADDRESS OF EACH OF THE PARTIES
IS AS FOLLOWS:


 


26.2.1      VENDOR:


 

Highbury House Communications plc

Jordan House

47 Brunswick Place

London N1 6EB

Attention: Company Secretary

Fax Number: +44 (0)20 7608 6605

 


26.2.2      PURCHASER:


 

Ergo Science Corporation

19 West 44th Street,

Suite 1405,

New York,

NY 10036,

USA

Attention: Ling Kwok

Fax Number: +1 212 391 5288

 

with a copy to:

 

Vinson & Elkins R.L.L.P.

CityPoint (Level 33)

 

26

--------------------------------------------------------------------------------


 

One Ropemaker Street

London EC2Y 9UE

Attention: Rob Patterson

Fax Number: +44 (0) 20 7065 6001

 


27.          COUNTERPARTS


 

This agreement may be executed in any number of counterparts each of which when
executed by one or more of the parties hereto shall constitute an original but
all of which shall constitute one and the same instrument.

 


28.          THIRD PARTY RIGHTS


 

A person who is not party to this agreement shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
agreement, except for (i) the Companies, the Subsidiaries and their respective
officers and employees pursuant to clause 8.5; (ii) the Companies and the
Subsidiaries pursuant to clause 8.14, clause 14.2 and paragraph 34 of
schedule 14.  This clause does not affect any right or remedy of any person
which exists or is available otherwise than pursuant to that Act.

 


29.          SERVICE OF PROCESS


 

The Purchaser irrevocably appoints Stirling Square Capital Partners (Attention:
Ling Kwok Ergo Science Corporation) at 4th Floor, Liscartan House, 127 Sloane
Street, London SW1X 9AX, England (Facsimile 00 44 20 7808 4785) as its agent for
services of notices and/or proceedings in relation to any matter arising out of
or in connection with this agreement and service on such agent shall be deemed
to be service on the Purchaser.

 


30.          CAPACITY


 


30.1         EACH OF THE PARTIES WARRANTS TO THE OTHER THAT IT HAS FULL POWER
AND AUTHORITY AND HAS OBTAINED ALL NECESSARY CONSENTS (INCLUDING, WHERE
RELEVANT, SHAREHOLDER CONSENT) (SAVE THAT THE PURCHASER ACKNOWLEDGES AND AGREES
THAT THE VENDOR REQUIRES THE SALE OF THE TARGET GROUP MEMBERS TO BE APPROVED BY
THE MEMBERS OF THE VENDOR IN GENERAL MEETING) TO ENTER INTO AND PERFORM THE
OBLIGATIONS EXPRESSED TO BE ASSUMED BY IT UNDER THIS AGREEMENT (AND ANY OTHER
AGREEMENT OR ARRANGEMENT REQUIRED TO BE ENTERED INTO BY IT IN CONNECTION WITH
THIS AGREEMENT), THAT THE OBLIGATIONS EXPRESSED TO BE ASSUMED BY IT HEREUNDER
ARE LEGAL, VALID AND BINDING AND ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR
TERMS AND THAT THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS AGREEMENT
AND EACH SUCH OTHER AGREEMENT AND ARRANGEMENT WILL NOT:


 


30.1.1      RESULT IN A BREACH OF, OR CONSTITUTE A DEFAULT UNDER, ANY AGREEMENT
OR ARRANGEMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND OR UNDER ITS
CONSTITUTIVE DOCUMENTS; OR


 


30.1.2      RESULT IN A BREACH OF ANY LAW OR ORDER, JUDGMENT OR DECREE OF ANY
COURT, GOVERNMENTAL AGENCY OR REGULATORY BODY TO WHICH IT IS A PARTY OR BY WHICH
IT IS BOUND.


 


30.2         CLAUSE 9 AND SCHEDULE 9 SHALL NOT APPLY TO ANY CLAIM ARISING UNDER
OR IN CONNECTION WITH CLAUSE 30.1.

 

27

--------------------------------------------------------------------------------


 


31.          GOVERNING LAW AND JURISDICTION


 


31.1         THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF ENGLAND.


 


31.2         THE PARTIES IRREVOCABLY AGREE THAT THE COURTS OF ENGLAND SHALL HAVE
EXCLUSIVE JURISDICTION TO SETTLE ANY DISPUTE WHICH MAY ARISE OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND THAT ACCORDINGLY, ANY SUIT, ACTION OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT
IN SUCH COURTS.


 

IN WITNESS of which the parties or their duly authorised representatives have
executed this agreement as a deed.

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Part 1

 

The Companies

 

Highbury Business Communications Limited

 

 

 

 

 

 

 

1.

 

Registered number:

 

04189911

 

 

 

 

 

2.

 

Date of incorporation:

 

29 March 2001

 

 

 

 

 

3.

 

Place of incorporation:

 

England and Wales

 

 

 

 

 

4.

 

Registered office:

 

Jordan House
47 Brunswick Place
London N1 6EB

 

 

 

 

 

5.

 

Authorised share capital:

 

1,000 ordinary A shares of £1 each

 

 

 

 

 

6.

 

Issued share capital:

 

£1,000

 

 

 

 

 

 

 

Number of shares:

 

1000 ordinary A shares of £1 each

 

 

 

 

 

 

 

Amount paid up:

 

Fully

 

 

 

 

 

7.

 

Shareholders:

 

Highbury House Communications plc - 1000 ordinary A shares of £1 each

 

 

 

 

 

8.

 

Directors:

 

Mark Simpson
Littleton House
Blandford St Mary
Blandford Forum
Dorset
DT11 9NA

 

 

 

 

 

 

 

 

 

Owen Davies
Little Oaks
2b Drax Avenue
Wimbledon
SW20 0EH

 

 

 

 

 

9.

 

Secretary:

 

Hafeez Kaiyumali Anjarwalla
215 Wandsworth Bridge Road
London SW6 2TT

 

 

 

 

 

10.

 

Accounting reference date:

 

31 December

 

 

 

 

 

11.

 

Auditors:

 

Deloitte & Touche

 

 

 

 

 

12.

 

Tax residence:

 

United Kingdom

 

29

--------------------------------------------------------------------------------


 

13.

 

Charges:

 

None

 

 

 

 

 

Highbury Business Limited

 

 

 

 

 

 

 

1.

 

Registered number:

 

03442147

 

 

 

 

 

2.

 

Date of incorporation:

 

25 September 1997

 

 

 

 

 

3.

 

Place of incorporation:

 

England and Wales

 

 

 

 

 

4.

 

Registered office:

 

Jordan House
47 Brunswick Place
London N1 6EB

 

 

 

 

 

5.

 

Authorised share capital:

 

4,980 ‘A’ ordinary shares of £1 each,
410 ‘B’ ordinary shares of £1 each and
410 ‘C’ ordinary shares of £1 each

 

 

 

 

 

6.

 

Issued share capital:

 

£3,300

 

 

 

 

 

 

 

Number of shares:

 

3,300 ‘A’ ordinary shares of £1 each

 

 

 

 

 

 

 

Amount paid up:

 

Fully

 

 

 

 

 

7.

 

Shareholders:

 

Highbury House Communications plc - 3,300 ‘A’ ordinary shares of £1 each

 

 

 

 

 

8.

 

Directors:

 

Mark Simpson
Littleton House
Blandford St Mary
Blandford Forum
Dorset
DT11 9NA

 

 

 

 

 

 

 

 

 

Owen Davies
Little Oaks
2b Drax Avenue
Wimbledon
SW20 0EH

 

 

 

 

 

9.

 

Secretary:

 

Hafeez Kaiyumali Anjarwalla
215 Wandsworth Bridge Road
London SW6 2TT

 

 

 

 

 

10.

 

Accounting reference date:

 

31 December

 

 

 

 

 

11.

 

Auditors:

 

Deloitte & Touche

 

 

 

 

 

12.

 

Tax residence:

 

United Kingdom

 

 

 

 

 

13.

 

Charges:

 

None

 

30

--------------------------------------------------------------------------------


 

Nexus Media Communications Limited

 

 

 

 

 

 

 

1.

 

Registered number:

 

2785570

 

 

 

 

 

2.

 

Date of incorporation:

 

1 February 1993

 

 

 

 

 

3.

 

Place of incorporation:

 

England and Wales

 

 

 

 

 

4.

 

Registered office:

 

Jordan House
47 Brunswick Place
London N1 6EB

 

 

 

 

 

5.

 

Authorised share capital:

 

500,000 ordinary shares of £1 each
2,000,000 ordinary ‘A’ shares of £1 each and
7,000,000 preference shares of £0.01 each

 

 

 

 

 

6.

 

Issued share capital:

 

£2,570,000

 

 

 

 

 

 

 

Number of shares:

 

500,000 ordinary shares of £1 each
2,000,000 ordinary ‘A’ shares of £1 each and
7,000,000 preference shares of £0.01 each

 

 

 

 

 

 

 

Amount paid up:

 

Fully

 

 

 

 

 

7.

 

Shareholders:

 

Highbury House Communications plc - 500,000 ordinary shares of £1 each

 

 

 

 

 

 

 

 

 

2,000,000 ordinary ‘A’ shares of £1 each; and

 

 

 

 

 

 

 

 

 

7,000,000 preference shares of £0.01 each

 

 

 

 

 

8.

 

Directors:

 

Mark Simpson
Littleton House
Blandford St Mary
Blandford Forum
Dorset
DT11 9NA

 

 

 

 

 

 

 

 

 

Owen Davies
Little Oaks
2b Drax Avenue
Wimbledon
SW20 0EH

 

 

 

 

 

9.

 

Secretary:

 

Hafeez Kaiyumali Anjarwalla
215 Wandsworth Bridge Road
London SW6 2TT

 

 

 

 

 

10.

 

Accounting reference date:

 

31 December

 

 

 

 

 

11.

 

Auditors:

 

Deloitte & Touche

 

 

 

 

 

12.

 

Tax residence:

 

United Kingdom

 

 

 

 

 

13.

 

Charges:

 

Debenture in favour of Barclays Bank plc

 

31

--------------------------------------------------------------------------------


 

Highbury Columbus Travel Publishing Limited

 

 

 

 

 

 

 

1.

 

Registered number:

 

1993193

 

 

 

 

 

2.

 

Date of incorporation:

 

27 February 1986

 

 

 

 

 

3.

 

Place of incorporation:

 

England and Wales

 

 

 

 

 

4.

 

Registered office:

 

Jordan House
47 Brunswick Place
London N1 6EB

 

 

 

 

 

5.

 

Authorised share capital:

 

50,000 ordinary shares of £1 each

 

 

 

 

 

6.

 

Issued share capital:

 

£50,000

 

 

 

 

 

 

 

Number of shares:

 

50,000 ordinary shares of £1 each

 

 

 

 

 

 

 

Amount paid up:

 

Fully

 

 

 

 

 

7.

 

Shareholders:

 

Columbus Holdings Limited - 50,000 ordinary shares of £1 each

 

 

 

 

 

8.

 

Directors:

 

Mark Simpson
Littleton House
Blandford St Mary
Blandford Forum
Dorset
DT11 9NA

 

 

 

 

 

 

 

 

 

Owen Davies
Little Oaks
2b Drax Avenue
Wimbledon
SW20 0EH

 

 

 

 

 

9.

 

Secretary:

 

Hafeez Kaiyumali Anjarwalla
215 Wandsworth Bridge Road
London SW6 2TT

 

 

 

 

 

10.

 

Accounting reference date:

 

31 December

 

 

 

 

 

11.

 

Auditors:

 

Deloitte & Touche

 

 

 

 

 

12.

 

Tax residence:

 

United Kingdom

 

 

 

 

 

13.

 

Charges:

 

Security Agreement in favour of Barclays Bank PLC

 

32

--------------------------------------------------------------------------------


 

Highbury-Harpers Limited

 

 

 

 

 

 

 

1.

 

Registered number:

 

687138

 

 

 

 

 

2.

 

Date of incorporation:

 

21 March 1961

 

 

 

 

 

3.

 

Place of incorporation:

 

England and Wales

 

 

 

 

 

4.

 

Registered office:

 

Jordan House
47 Brunswick Place
London N1 6EB

 

 

 

 

 

5.

 

Authorised share capital:

 

24,000 ordinary shares of £1 each

 

 

 

 

 

6.

 

Issued share capital:

 

£19,500

 

 

 

 

 

 

 

Number of shares:

 

19,500 ordinary shares of £1 each

 

 

 

 

 

 

 

Amount paid up:

 

Fully

 

 

 

 

 

7.

 

Shareholders:

 

S. Stracker (Holdings) Limited - 19,500 ordinary shares of £1 each

 

 

 

 

 

8.

 

Directors:

 

Mark Simpson
Littleton House
Blandford St Mary
Blandford Forum
Dorset
DT11 9NA

 

 

 

 

 

 

 

 

 

Owen Davies
Little Oaks
2b Drax Avenue
Wimbledon
SW20 0EH

 

 

 

 

 

9.

 

Secretary:

 

Hafeez Kaiyumali Anjarwalla
215 Wandsworth Bridge Road
London
SW6 2TT

 

 

 

 

 

10.

 

Accounting reference date:

 

31 December

 

 

 

 

 

11.

 

Auditors:

 

Deloitte & Touche

 

 

 

 

 

12.

 

Tax residence:

 

United Kingdom

 

 

 

 

 

13.

 

Charges

 

Debenture in favour of Barclays Bank plc

 

33

--------------------------------------------------------------------------------


 

Part 2

 

The Subsidiaries

 

The International Wine and Spirit Competition Limited

 

 

 

 

 

1.

 

Registered number:

 

720550

 

 

 

 

 

2.

 

Date of incorporation:

 

4 April 1962

 

 

 

 

 

3.

 

Place of incorporation:

 

England and Wales

 

 

 

 

 

4.

 

Registered office:

 

Jordan House

 

 

 

 

47 Brunswick Place

 

 

 

 

London N1 6EB

 

 

 

 

 

5.

 

Authorised share capital:

 

£5,000 divided into 5,000 ordinary shares of £1 each

 

 

 

 

 

6.

 

Issued share capital:

 

£5,000 divided into 5,000 ordinary shares of £1 each (all fully paid up)

 

 

 

 

 

7.

 

Shareholders:

 

Highbury-Harpers Limited - 5,000 ordinary shares of £1 each

 

 

 

 

 

8.

 

Directors:

 

Peter Duff

 

 

 

 

The Right Honourable Viscount John

 

 

 

 

Archibald Thurso

 

 

 

 

David Timothy Wrigley MW

 

 

 

 

Anthony Salter

 

 

 

 

 

9.

 

Secretary

 

Hafeez Kaiyumali Anjarwalla

 

 

 

 

 

10.

 

Accounts reference date:

 

31 December

 

 

 

 

 

11.

 

Auditors:

 

Deloitte & Touche

 

 

 

 

 

12.

 

Tax residence:

 

United Kingdom

 

 

 

 

 

13.

 

Charges:

 

None

 

Highbury-Nexus Limited

 

 

 

 

 

1.

 

Registered number:

 

2970942

 

 

 

 

 

2.

 

Date of incorporation:

 

20 September 1994

 

 

 

 

 

3.

 

Place of incorporation

 

England and Wales

 

34

--------------------------------------------------------------------------------


 

4.

 

Registered office:

 

Jordan House

 

 

 

 

47 Brunswick Place

 

 

 

 

London N1 6EB

 

 

 

 

 

5.

 

Authorised share capital:

 

£100 divided into 100 ordinary shares of £1 each

 

 

 

 

 

6.

 

Issued share capital:

 

£100 divided into 100 ordinary shares of £1 each (all fully paid up)

 

 

 

 

 

7.

 

Shareholders:

 

Nexus Media Communications Limited - 100 ordinary shares of £1 each

 

 

 

 

 

8.

 

Directors:

 

Mark Simpson

 

 

 

 

Owen Davies

 

 

 

 

 

9.

 

Secretary:

 

Hafeez Kaiyumali Anjarwalla

 

 

 

 

 

10.

 

Accounts reference date:

 

31 December

 

 

 

 

 

11.

 

Auditors:

 

Deloitte & Touche

 

 

 

 

 

12.

 

Tax residence:

 

United Kingdom

 

 

 

 

 

13.

 

Charges:

 

Security document in favour of Barclays Bank plc

 

Highbury Nexus Media Limited

 

 

 

 

 

1.

 

Registered number:

 

2703051

 

 

 

 

 

2.

 

Date of incorporation:

 

2 April 1992

 

 

 

 

 

3.

 

Place of incorporation:

 

England and Wales

 

 

 

 

 

4.

 

Registered office:

 

Jordan House

 

 

 

 

47 Brunswick Place

 

 

 

 

London N1 6EB

 

 

 

 

 

5.

 

Authorised share capital:

 

£1,000,000 divided into 1,000,000 ordinary shares of £1 each

 

 

 

 

 

6.

 

Issued share capital:

 

£1,000,000 divided into 1,000,000 ordinary shares of £1 each (all fully paid up)

 

35

--------------------------------------------------------------------------------


 

7.

 

Shareholders

 

Highbury WV (Holdings) Limited(1) - 1,000 ordinary shares of £1 each

 

 

 

 

 

8.

 

Directors:

 

Mark Simpson

 

 

 

 

Owen Davies

 

 

 

 

 

9.

 

Secretary:

 

Hafeez Kaiyumali Anjarwalla

 

 

 

 

 

10.

 

Accounts reference date:

 

31 December

 

 

 

 

 

11.

 

Auditors:

 

Deloitte & Touche

 

 

 

 

 

12.

 

Tax residence:

 

United Kingdom

 

 

 

 

 

13.

 

Charges:

 

Debenture in favour of Barclays Bank plc

 

--------------------------------------------------------------------------------

1              The beneficial title to the whole of the issued share capital of
this company was transferred on 12 January 2005 to Nexus Media Communications
Limited.  Upon stamping of the stock transfer form in respect of this transfer,
the legal title to the issued share capital of this company will vest in Nexus
Media Communications Limited.

 

36

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

The Warranties

 

Part 1

 

General

 

1.             CAPACITY AND OWNERSHIP OF SHARES

 

1.1           Schedule 1 is true and accurate and the shareholders of each
Target Group member listed in schedule 1 are the legal and beneficial owners of
the shares set out against their names.  Each such shareholder is a member of
the Vendor’s Group.

 

1.2           The shares detailed at paragraph 6 of part 1 in schedule 1 or
paragraph 6 of part 2 of schedule 1 (as the case may be) in relation to each
Target Group member constitute the whole of the allotted and issued share
capital of such Target Group member and have been properly allotted and issued
fully paid.

 

1.3           There is no Encumbrance on, over or affecting the Shares or the
issued shares in any of the Subsidiaries or any unissued shares in the capital
of any Target Group member.  No member of the Vendor’s Group is a party to or
has entered into any agreement or commitment to give or create any such
Encumbrance on, over or affecting the Shares or the issued shares in any of the
Subsidiaries or any unissued Shares in the capital of any Target Group member.

 

1.4           Other than this agreement, there is no agreement, arrangement or
obligation requiring the creation, allotment, issue, transfer, redemption or
repayment of, or the grant to any person of the right (whether exercisable at a
future date and whether conditional or not) to require the allotment, issue,
transfer, redemption or repayment of, any shares in the capital of, or loan
capital of, any Target Group member.

 

1.5           There is no litigation, arbitration, prosecution, administrative
or other legal proceedings or dispute in existence or so far as the Vendor is
aware, threatened against the Vendor in respect of the Shares or the Vendor’s
entitlement to dispose of the Shares or against any company in respect of the
shares held by it in any Subsidiary.

 

2.             ACCOUNTS

 

2.1           The Accounts have been prepared in accordance with the
requirements of the relevant statutes and on a basis consistent with that
adopted in the preparation of the audited accounts of each Target Group member
for each of the last three preceding financial years of each Target Group member
and in accordance with all financial reporting standards, statements of standard
accounting practice and generally accepted accounting principles and practices
in the United Kingdom (as interpreted as at the Accounts Date) and give a true
and fair view of the assets and liabilities and state of affairs of each Target
Group member as at the Accounts Date and its profits and losses for the relevant
period ended on the Accounts Date.

 

2.2           At Completion, the Statutory Accounts will have been prepared in
accordance with the requirements of the relevant statutes and on a basis
consistent with that adopted in the preparation of the audited accounts of each
Target Group member for each of the last three preceding financial years of each
Target Group member and in accordance

 

37

--------------------------------------------------------------------------------


 

with all financial reporting standards, statements of standard accounting
practice and generally accepted accounting principles and practices in the
United Kingdom and will give a true and fair view of the assets and liabilities
and state of affairs of each Target Group member as at 31 December 2004 and
their profits and losses for the 12 months ended on 31 December 2004.

 

3.             MANAGEMENT ACCOUNTS

 

The Management Accounts have been carefully prepared on a consistent basis and
in accordance with the accounting policies set out in the Accounts and do not
materially misstate the profits and losses of the Target Group as a whole for
the nine month period ending on 30 September 2004 and the 12 month period ending
on 31 December 2004 respectively.

 

4.             VENDOR DUE DILIGENCE REPORT

 

4.1           So far as the Vendor is aware:

 

4.1.1        the Vendor Due Diligence Report contains no factual information
that is untrue or inaccurate or misleading in any material respect;

 

4.1.2        information provided to the Vendor’s Accountants in connection with
their preparation of the Vendor Due Diligence Report was, when taken as a whole,
not misleading;

 

4.1.3        the Forecasts are reasonable forecasts having regard to the current
trading, financial position and what the Vendor honestly believes to be the
reasonable prospects of the Target Group;

 

4.1.4        Appendix 4 of the Vendor Due Diligence Report has been carefully
and prudently prepared.

 

4.2           So far as the Vendor is aware, the assumptions used for the
purposes of the preparation of the Forecasts are reasonable assumptions having
regard to the current trading and financial position of the Target Group.

 

5.             POSITION SINCE ACCOUNTS DATE

 

Since the Accounts Date:

 

5.1           the business of each Target Group member (including in relation to
the acquisition of disposal of any business or asset (including shares,
debentures or securities) or the assumption or acquisition of any liability or
contingent liability) has been carried on in the ordinary and usual course so as
to maintain the same as a going concern;

 

5.2           there has been no material adverse change in the financial
position of any Target Group member;

 

5.3           no debtor has been released by any Target Group member on terms
that he pays less than the book value of his debt and no debt owing to any
Target Group member has been written off or has proved or, so far as the Vendor
is aware (for the avoidance of doubt, having made no enquiry of any debtor), is
reasonably likely to prove to any extent irrecoverable;

 

5.4           there has not been any capitalisation of reserves of any Target
Group member and no

 

38

--------------------------------------------------------------------------------


 

Target Group member has issued or agreed to issue any share or loan capital
other than that issued at the Accounts Date and has not granted or agreed to
grant any option in respect of any loan capital and no Target Group member has
repaid any loan capital in whole or in part nor has it, by reason of any default
in its obligations, become bound to repay prematurely any loan capital or
borrowed monies;

 

5.5           there has been no resolution of or agreement by the members of any
Target Group member or any class thereof (except as provided in this agreement
or with the prior written consent of the Purchaser);

 

5.6           no Target Group member has changed its accounting reference
period;

 

5.7           no management charge has been levied against any Target Group
member;

 

5.8           no Target Group member has declared, set aside or paid any
dividends or made any distribution with respect to its shares;

 

5.9           no material change has occurred in the assets and liabilities of
any Target Group member shown in the relevant Accounts.

 

6.             BUSINESS NAME

 

No Target Group member carries on business or sells any product or service under
any name other than its corporate name and the Business Names, Trade Marks,
Magazine Titles, Domain Names, Exhibitions and other trading styles as disclosed
to the Purchaser in the Disclosure Letter.

 

7.             LICENCES AND CONSENTS

 

Each Target Group member has obtained all licences, permissions, authorisations
and consents (“Consents”) required to carry on the Business as it is carried on
at the date of this agreement and so far as the Vendor is aware the Consents are
all valid and subsisting.  No Target Group member is in breach in any material
respect of any of the terms and conditions attached to the Consents and so far
as the Vendor is aware (but without having made any enquiry of any third party)
there are no circumstances which indicate that any of such licences,
permissions, authorisations or consents are likely to be revoked or terminated
or not renewed in the ordinary course of events.

 

8.             ASSETS

 

8.1           All the property and assets which are described and included in
the Accounts or which are used exclusively in connection with the Business are:

 

8.1.1        legally and beneficially owned by a Target Group member;

 

8.1.2        in the possession of a Target Group member;

 

8.1.3        adequate for the needs of the Target Group at Completion and for
the continuance of the Business after Completion;

 

8.1.4        free from all Encumbrances and there is not any agreement or
commitment to give or create, and so far as the Vendor is aware no claim has
been made by any person entitled to any Encumbrance; and

 

39

--------------------------------------------------------------------------------


 

8.1.5        situated in the United Kingdom.

 

8.2           None of the assets referred to in paragraph 8.1 are the subject of
any assignment, royalty,  factoring arrangement, leasing or hiring agreement,
hire purchase agreement, or agreement for payment on deferred terms.

 

8.3           The Business as it is carried on at the date of this agreement
does not require the use of any assets owned or leased by the Vendor (or any
member of the Vendor’s Group) or the provision of any services by the Vendor (or
any member of the Vendor’s Group).

 

8.4           Each of the material machinery and equipment used in the conduct
of the Business of any Target Group member has been maintained in accordance
with applicable law and is in reasonable operating condition (subject to fair
wear and tear given the age of such equipment and assets).

 

9.             DEBTS

 

9.1           No Target Group member is owed any sums other than trade debts
incurred in the ordinary course of business.

 

9.2           No Target Group member has factored or discounted or otherwise
assigned any debts owing to it.

 

10.                               CREDITORS AND LIABILITIES

 

No Target Group member has creditors or any other liabilities (including
contingent liabilities) other than as disclosed in the Accounts or trade
creditors incurred in the ordinary and proper course of business since the
Accounts Date.

 

11.                               INSURANCE

 

11.1         Copies of all insurance policies effected by any Target Group
member or by any other person in relation to any Target Group member’s assets or
the Business (the “Policies”) are attached to the Disclosure Letter.  All such
insurance policies are currently in force and effect.

 

11.2         All premiums due on the Policies have been duly paid and all other
conditions of those Policies have been performed and observed in all material
respects.  So far as the Vendor is aware, nothing has been done or omitted to be
done which is likely to render any of the Policies void or voidable.

 

11.3         There are no claims outstanding under the Policies and so far as
the Vendor is aware, there are no circumstances which would give rise to any
claim under the Policies.

 

12.          RECORDS

 

All the books, registers, ledgers and financial records of each Target Group
member are up-to-date and in its possession and ownership and have been properly
kept and, so far as the Vendor is aware, there are no material inaccuracies or
material discrepancies of any kind contained therein.

 

40

--------------------------------------------------------------------------------


 

13.          CONFIDENTIAL INFORMATION

 

13.1         So far as the Vendor is aware, no Target Group member uses any
processes nor is engaged in any activities which involve the misuse of any
confidential information belonging to any third party or alleged misuse.

 

13.2         The Vendor is not aware of any actual or alleged misuse by any
person of any of the Confidential Information of any Target Group member.

 

14.          INTELLECTUAL PROPERTY

 

14.1         The Companies listed in parts 1 and 2 of schedule 10 are the sole
legal and/or beneficial owners and the registered proprietors as appropriate of
all the Trade Marks and Domain Names and material particulars are set out in
schedule 10 of all registered Trade Marks and Domain Names owned by any Target
Group member and such details are correct.

 

14.2         The Vendor warrants that the assignment of the MOTOR TRADER trade
mark with number 687191 has been submitted to the UK trade mark registry.

 

14.3         The Target Group members, or one of them, are the legal and/or
beneficial owners of (or have appropriate licences, permissions or consents to
use) the Business Intellectual Property (but excluding the Trade Marks and
Domain Names where the provisions of Warranty 14.1 and 14.2 shall apply and
excluding the Content Copyright where warranty 14.4 shall apply) and which is
material to the Business.

 

14.4         The Target Group members, or one of them, are either the sole
unencumbered legal and beneficial owners of or had a licence to use the Content
Copyright at the time of the relevant publications in each issue of the Magazine
Titles published prior to the Completion Date.

 

14.5         The Target Group members, or one of them, are the legal and
beneficial owners of the Intellectual Property in the Source Code.

 

14.6         The Business Intellectual Property owned by any Target Group member
is subsisting and enforceable and as far as the Vendor is aware nothing has been
done or not been done as a result of which any of it has ceased or might cease
to be subsisting or enforceable.

 

14.7         Neither the Target Group members nor the Vendor has received any
written notice by any person asserting its moral rights in relation to the
Business Intellectual Property and so far as the Vendor is aware no moral rights
are likely to be asserted which would materially adversely affect the use of the
Business Intellectual Property following the date of this agreement.

 

14.8         Neither the Target Group members nor the Vendor has received any
written notice of claim that it is in material default under any Licence.

 

14.9         The Business Intellectual Property is adequate for the Target Group
to be able to continue to operate the Business following the Completion Date in
the same manner as it was operated immediately prior to the Completion Date.

 

14.10       Neither the Trade Marks nor the Domain Names are the subject of any
pending proceedings for opposition, cancellation, revocation or rectification
and so far as the

 

41

--------------------------------------------------------------------------------


 

Vendor is aware, there are no facts or matters in existence which will give rise
to any such proceedings.

 

14.11       As far as the Vendor is aware, none of the Business Intellectual
Property is currently being infringed by any third party and so far as the
Vendor is aware no third party has threatened any such infringement.

 

14.12       There are no outstanding written claims against any Target Group
member for infringement of any Intellectual Property used by it, and no claims
have been settled by the giving of any undertakings which remain in force.

 

14.13       So far as the Vendor is aware the sale of the Shares to the
Purchaser and the performance by the parties of their obligations under this
agreement will not entitle any party to any Licence or other agreement under
which any Target Group member enjoys rights or by which it is bound to be
released from any of that party’s obligations, to change the terms on which any
material Business Intellectual Property is used or held by the relevant Target
Group member or to terminate or vary that party’s rights under the relevant
Licence or other agreement, and will not create or accelerate any obligation of
any Target Group member or cause or require any Target Group member to lose or
dispose of any material Business Intellectual Property or any interest in any
material Business Intellectual Property.

 

14.14       During the last twelve months no advertiser, subscriber, sponsor or
other third party has made any written claim for breach of contract against any
Target Group member or the Vendor in relation to any Past Issues or Future
Issues.

 

14.15       So far as the Vendor is aware neither the Vendor or a Target Group
member has received any written notice in the twelve months prior to Completion
from any person that anything published by any Target Group member in the Past
Issues or Websites contains anything which is obscene, blasphemous or libellous.

 

14.16       Neither the Vendor nor a Target Group member has received any
written notice or claim that it is in material default under any contract in
respect of Exhibitions held prior to the date hereof.

 

14.17       No Target Group member has received written notice that the use of
venues booked for Future Exhibitions will be cancelled or varied in any way and
the Vendor is not aware of any matter which is likely to lead to the
cancellation or variation of any Target Group member’s use of such venues for
Future Exhibitions.

 

15.          COMPUTER SYSTEMS

 

15.1         Save to the extent provided in the Disclosure Letter, the Companies
and the Subsidiaries are the owners of the Computer Systems free from
Encumbrances or (as at the Completion Date) have obtained all necessary rights
from third parties to enable them to use the Computer Systems in the same manner
as they were used immediately prior to the Completion Date.

 

15.2         So far as the Vendor is aware the IT Support Agreements are valid
and binding and no act or omission has occurred which would, if necessary with
the giving of notice or lapse of time, constitute a breach of any such contract.

 

42

--------------------------------------------------------------------------------


 

15.3         The Target Group has possession or control of or right of access to
the Source Code of all software which is bespoke to and owned by the Target
Group and which forms part of the Computer Systems.

 

15.4         So far as the Vendor is aware the Computer Systems:

 

15.4.1      as at the Completion Date are functioning (and during the twelve
months prior to the Completion Date have functioned) in accordance with their
applicable specifications;

 

15.4.2      are not defective in any material respect and have not been
materially defective or materially failed to function during the last twelve
months;

 

15.4.3      do not contain any software virus and have not within the last
twelve months been infected by any software virus or accessed by any
unauthorised person; and

 

15.4.4      have sufficient capacity and performance, when taken with the
transitional services to be provided pursuant to schedule 14 (including the
provision of the Listed Software), to meet the business requirements of the
Target Group as the Business is being operated on the Completion Date without
requiring any contribution or input from the resources of the Vendor’s Group.

 

15.5         So far as the Vendor is aware the Target Group members, or one of
them, have appropriate procedures in place for ensuring the security of the
Computer System and the confidentiality and integrity of all data stored in it.

 

16.          DATA PROTECTION

 

16.1         Where required to do so under the Data Protection Act 1998, the
Target Group members, or one of them have:

 

16.1.1      notified registrable particulars under the Data Protection Act 1998
of all personal data held by the Target Group member in question; and

 

16.1.2      renewed such notifications.

 

16.2         No Target Group member has, within the twelve months immediately
preceding the Completion Date, either received a written notice from nor, so far
as the Vendor is aware, been subject to enquiries by the Information
Commissioner regarding non-compliance or alleged non-compliance by any Target
Group member with any provision of the Data Protection Act 1998.

 

16.3         So far as the Vendor is aware no personal data have been
transferred outside the European Economic Area in breach of the Data Protection
Act 1998.

 

16.4         So far as the Vendor is aware other than the Target Group members,
or as required under the Data Protection Act 1998 or any other legislation or
legal obligation no other company or person whether legal or natural has access
to or requires access to the Subscriber Lists.

 

17.          EMPLOYEES

 

17.1         No persons are employed in the Business other than the Employees
named in the

 

43

--------------------------------------------------------------------------------


 

Disclosure Letter.

 

17.2         None of the Employees has given or received written notice
terminating his employment or will be entitled to give notice as a result of the
provisions of this agreement.

 

17.3         The Disclosure Letter includes details of all Employees of each
Target Group member, the particulars of each Employee and the principal terms of
their contract including:

 

17.3.1      their current remuneration (including any benefits and privileges
provided or which each Target Group member or the relevant Subsidiary is bound
to provide);

 

17.3.2      the commencement date on which their continuous service began or is
deemed to have begun;

 

17.3.3      the length of notice necessary to terminate each contract, or if a
fixed term, the expiry date of the fixed term and details of any previous
renewals;

 

17.3.4      the type of contract (whether full or part-time or other); and

 

17.3.5      date of birth.

 

17.4         Copies of all outstanding contracts for all individuals employed or
engaged by any Target Group member and having a basic annual salary or
guaranteed fee in excess of £40,000 are annexed to the Disclosure Letter.

 

17.5         There is not in existence any contract of employment with any
Employee which cannot be terminated by three months’ notice or less without
giving rise to the making of a payment in lieu of notice or a claim for damages
or compensation (other than a statutory redundancy payment or statutory
compensation for unfair dismissal).

 

17.6         The Disclosure Letter contains complete and accurate details of any
outstanding offer of employment or engagement made to any individual by any
Target Group member, and no individual has accepted an offer of employment or
engagement by any Target Group member who has not yet started his employment or
engagement.

 

17.7         No person now or previously employed or engaged by any Target Group
member has or may in the future have a right to return to work (whether for
reasons connected to secondment or with maternity, paternity, adoption or other
leave, absence by reason of illness or incapacity or otherwise) or a right to be
reinstated or re-engaged by that company.

 

17.8         There is not outstanding any agreement or arrangement to which any
Target Group member is party for profit sharing or for payment to any of the
Employees of bonuses, commission or incentive payments.

 

17.9         No Target Group member has entered into any recognition agreement
with a trade union nor has it done any act which may be construed as
recognition, whether under Schedule A1 of the Trade Union and Labour Relations
(Consolidation) Act 1992 as amended, or otherwise.

 

17.10       There is no agreement, arrangement, scheme or obligation (whether
legal or moral) for the payment of any pensions, allowances, lump sums or other
like benefits on redundancy on retirement or on death or during periods of
sickness or disablement for the benefit of any of the Employees or for the
benefit of dependants of any of the Employees.

 

17.11       No amounts due to or in respect of any of the Employees or any past
employees of any Target Group member (including PAYE and national insurance and
pension

 

44

--------------------------------------------------------------------------------


 

contributions) are in arrears or unpaid.

 

17.12       No monies or benefits other than in respect of contractual
emoluments are payable to any Employee and there is not at present a claim or so
far as the Vendor is aware, any circumstances which is likely hereafter to give
rise to a claim against any Target Group member arising out of the employment or
termination of employment of any Employee or former employee for compensation
for loss of office or employment or otherwise and whether under the Employment
Rights Act 1996, Race Relations Act 1976, Equal Pay Act 1970, Sex Discrimination
Act 1975, Sex Discrimination Act 1986, Disability Discrimination Act 1995,
Working Time Regulations 1998, National Minimum Wage Act 1998 and the
regulations made under such acts or regulations or any other act.

 

17.13       Copies of all agreements for the provision of consultancy services
or other services of personnel of or to any Target Group member and details of
the terms applicable to the secondment to or from any Target Group member of any
person are annexed to or (as the case may be) contained in the Disclosure
Letter.

 

17.14       No Target Group member has any contractual obligation to make any
payment on redundancy in excess of the statutory redundancy payment, and has not
operated any discretionary practice of making any such excess payments.

 

17.15       No Target Group member operates and is not proposing to introduce
any Inland Revenue approved share option scheme, share incentive scheme,
approved profit sharing scheme, enterprise management incentive scheme, employee
share ownership plan or unapproved share scheme under which share benefits are
provided, in respect of any person employed or engaged, or formerly employed or
engaged, by any Target Group member.  No other company provides any such scheme
or plan in respect of any of the Employees.

 

17.16       There is no actual or threatened protected disclosure under the
Public Interest Disclosure Act 1998.

 

17.17       No Target Group member nor any of its Subsidiaries has incurred any
liability for failure to provide information or to consult with Employees under
any Employment Legislation at any time during the period of 6 months prior to
the date of this Agreement.

 

17.18       No payment or other benefit agreed to be made or provided to a
former director, officer or Employee or to their dependants in connection with
the termination or suspension of employment or variation of an employment
contract is outstanding as at the date of this Agreement.

 

18.          CONTRACTS

 

18.1         Annexed to the Disclosure Letter are true, complete and accurate
copies of all Material Contracts to which any Target Group member is a party. 
For these purposes, a “Material Contract” means any of the following:

 

18.1.1              any agency, distributorship, co-operation, manufacturing,
supply agreement pursuant to which any part of the business of any Target Group
member is carried on (other than any agreement for the supply of electricity,
water and other utility services and contracts for the supply of refreshment
machines to any of the Properties);

 

18.1.2              any agreement between any Target Group member and any member
of the Vendor’s Group;

 

45

--------------------------------------------------------------------------------


 

18.1.3              any agreement entered into by any Target Group member
otherwise than in the ordinary course of business on arm’s length terms;

 

18.1.4              any agreement with any person for the organisation or
holding of, or the reservation of any venue for, any exhibition, conference or
awards ceremony scheduled to take place after 30 June 2005; and

 

18.1.5              any other agreement pursuant to which the revenue or cost to
the relevant Target Group member is reasonably likely to exceed £50,000.

 

18.2         No Target Group member nor the Vendor has given or received written
notice terminating any Material Contract to which any Target Group member is a
party and each Material Contract to which any Target Group member is a party is
valid and binding in accordance with its terms.

 

18.3         No Target Group member nor, so far as the Vendor is aware, any
party with whom any Target Group member has entered into any Material Contract
is in default in any material respect of any Material Contract to which any
Target Group member is a party, and so far as the Vendor is aware, there are no
circumstances likely to give rise to such a default.

 

18.4         No Target Group member is party to any agreement, transaction,
obligation or arrangement which the Vendor is aware will or is reasonably likely
to result in a loss to the Target Group member on completion thereof.

 

19.          TRADING

 

19.1         No Target Group member has entered into an agreement or arrangement
with a customer or supplier (other than a supplier of utilities) on terms
materially different to its standard terms of business, a copy of which is
annexed to the Disclosure Letter.

 

19.2         No Target Group member is restricted by contract from carrying on
its business in the United Kingdom or any other area or jurisdiction.

 

19.3         No offer or tender is outstanding which is capable of being
converted into an obligation of any Target Group member by an acceptance or
other act of some other person.

 

19.4         During the three years preceding the date of this agreement there
has been no substantial change in the basis or terms on which any person is
prepared to enter into contracts or do business with any Target Group member and
so far as the Vendor is aware no such change is expected.

 

19.5         No supplier or customer of any Target Group member has during the
12 months preceding the date of this agreement ceased or indicated in writing an
intention to cease trading with a Target Group member or to reduce in any
material respect its trading or supplies to a Target Group member, where such
cessation of trading is reasonably likely to have a material adverse impact on
the financial performance of the Target Group.

 

20.          JOINT VENTURES ETC

 

No Target Group member is:

 

46

--------------------------------------------------------------------------------


 

20.1         a party to any joint venture, consortium, partnership or
profit-sharing arrangement or agreement; or

 

20.2         a member of any partnership, trade association, society or other
group whether formal or informal and whether or not having a separate legal
identity.

 

21.          BORROWINGS

 

No Target Group member has outstanding:

 

21.1         any Borrowings;

 

21.2         any guarantee, indemnity or undertaking (whether or not legally
binding) in support of the obligations of any person or to procure the solvency
of any person or any similar obligation; or

 

21.3         any Encumbrance or any obligation (including a conditional
obligation) to create an Encumbrance.

 

22.          LITIGATION, OFFENCES AND COMPLIANCE WITH STATUTES

 

22.1         Otherwise than as claimant in the collection of debts arising in
the ordinary course of business no Target Group member is a claimant, defendant
or otherwise a party to any litigation, arbitration or administrative
proceedings which are in progress or, so far as the Vendor is aware, pending or
threatened by or against or concerning any Target Group member or any of its
assets.  No Target Group member is being prosecuted for any criminal offence and
so far as the Vendor is aware no governmental or official investigation or
inquiry concerning the Business or officers of any Target Group member or any of
its assets is in progress or pending and so far as the Vendor is aware, there
are no circumstances which are likely to give rise to any such proceedings,
investigation or inquiry.

 

22.2         No Target Group member nor, so far as the Vendor is aware, any of
its officers or employees (during the course of their duties in relation to the
Business) has committed or omitted to do any act or thing the commission or
omission of which is in contravention of any statutory obligation or any other
law of the United Kingdom giving rise to any fine, penalty, default proceedings
or other liability in relation to the business or officers of any Target Group
member or any of its assets or any judgment or decision which in any of the
aforesaid cases would materially affect the financial position of the Target
Group.

 

23.          SUBSIDIARIES AND BRANCHES

 

23.1         No Target Group member has in the last six years had any subsidiary
or subsidiary undertaking apart from the Subsidiaries and has not in the last
six years been the subsidiary of any other company and no Target Group member is
the legal or beneficial owner of any shares of any other company other than the
Subsidiaries listed in schedule 1 part 2.

 

23.2         No Target Group member has any agency, branch or other place of
business or permanent establishment outside the United Kingdom.

 

47

--------------------------------------------------------------------------------


 

24.          ADMINISTRATION

 

24.1         The register of members, other statutory books and other records of
the Target Group members have been properly kept and are correct and no written
notice or written allegation that any of the same is incorrect or should be
rectified has been received.

 

24.2         No Target Group member has given any power of attorney or any other
authority (express, implied or ostensible) which is still outstanding or
effective to any person to enter into any contract or commitment or do anything
on its behalf (other than any authority of directors or employees to enter into
routine trading contracts in the normal course of their duties).

 

25.          INSOLVENCY

 

25.1         In this part 1, “Insolvency Proceedings” means any formal
insolvency proceedings, whether in or out of court, including proceedings or
steps leading to any form of bankruptcy, liquidation, administration,
receivership, arrangement or scheme with creditors, moratorium, stay or
limitation of creditors’ rights, interim or provisional supervision by a court
or court appointee, winding-up or striking-off.

 

25.2         Insolvency Proceedings have not been served in relation to any of
the Vendor, any Target Group member or (if applicable) any part of their
respective assets or undertaking.

 

25.3         No resolution has been passed for the compulsory or voluntary
winding-up of any Target Group member and, so far as the Vendor is aware, no
petition has been presented or proceedings issued or proposal made in relation
to any Insolvency Proceedings.

 

25.4         No Target Group member is insolvent, or unable to pay its debts
within the meaning of section 123 Insolvency Act 1986, nor has it stopped paying
its debts as they fall due.

 

25.5         No distress, distraint, charging order, guarantee order, execution
or other process has been levied or applied for in respect of the whole or any
part of any Target Group member’s property, assets or undertaking.

 

48

--------------------------------------------------------------------------------


 

Part 2

 

Media House and Dunsfold Park

 

TITLE

 

1.             The Properties comprise:

 

1.1           all the land and premises of whatever tenure owned or occupied by
any Target Group member in the United Kingdom ; and

 

1.2           all the estate, interest, right and title of any Target Group
member in respect of any land or premises in the United Kingdom.

 

2.             The Properties are occupied or used by any Target Group member in
connection with the business carried on by a Target Group member by right of
ownership or under lease or licence.

 

3.             The Target Group members, or one of them, are the legal and
beneficial owner of the Properties.

 

4.             The information contained in schedule 6 as to the tenure of the
Properties is true and accurate in all material respects.

 

5.             The Target Group members, or one of them, have a good title to
each of the Properties.

 

6.             All deeds and documents necessary to prove the title of a Target
Group member to the Properties are in the possession or under the control of the
relevant Target Group member and, where the title to the Properties is
registered, the relevant Target Group member is shown on the register thereof at
HM Land Registry as the proprietor with absolute title.

 

7.             The replies to enquiries dated 25 November 2004 given by the
Vendor in respect Media House are complete and accurate in all material respects
on the date they were given and would still be complete and accurate in all
material respects if the replies were instead given on Completion.

 

8.             There are no insurance policies relating to any issue of any
Target Group member’s title to the Properties.

 

ENCUMBRANCES

 

9.             The Properties are not subject to any liability for the payment
of any outgoings other than national non-domestic rates, water and sewerage
services charges and payments to usual statutory undertakers and insurance
premiums and, in the case of any lease or licence, the rent or licence fee,
service charges and any other sums payable by the tenant or licensee under the
terms of that lease or licence.

 

10.           The Properties are not subject to any agreement or right to
acquire the same nor any option, right of pre-emption or right of first refusal.

 

11.           There is no person who is in occupation or who has or claims any
rights or easements in respect of any of the Properties or the benefit of any
agreement to create any such rights or easements adversely to the estate,
interest, right or title of a Target Group member therein.

 

49

--------------------------------------------------------------------------------


 

12.           The Properties are free from mortgages, debentures, charges, rent
charges, liens or other encumbrances or matters of an onerous nature which would
affect its value save as referred to in the title documentation to the Property
listed in the Disclosure Letter.

 

PLANNING MATTERS

 

13.           For the purposes of paragraph 12 the “Planning Acts” means:

 

13.1         the Town and Country Planning Act 1990;

 

13.2         the Planning (Listed Buildings and Conservation Areas) Act 1990;

 

13.3         the Planning (Hazardous Substances) Act 1990;

 

13.4         the Planning (Consequences Provisions) Act 1990; and

 

13.5         the Planning and Compensation Act 1991

 

as the same are from time to time varied or amended and any other statute or
subordinate legislation relating to planning matters.

 

14.           No Target Group member has received any written notice that the
use of any of the Properties is in breach of the Planning Acts and is not aware
of any breach thereof.

 

15.           No agreements or undertakings relating to the Properties have been
entered into by any Target Group member or any predecessor in title under the
provisions of:

 

15.1         section 18 of the Public Health Act 1936; or

 

15.2         sections 38 and 278 of the Highways Act 1980;

 

15.3         section 106 of the Town and Country Planning Act 1990; or

 

15.4         any similar legislation or earlier legislation of the same nature

 

(“Statutory Agreements”).

 

16.           No Target Group member has received any written notice of any
planning contravention notices, breach of condition notices, enforcement notices
or stop notices issued by any local planning authority in respect of the
Properties nor of any other enforcement action taken by any such authority.

 

STATUTORY OBLIGATIONS

 

17.           No Target Group member is in breach of any applicable statutory
and bye-law requirements and the requirements of any competent authority with
respect to the Properties.

 

ADVERSE ORDERS

 

18.           No Target Group member has received any written notice of any
compulsory purchase notices, orders or resolutions affecting the Properties.

 

19.           No Target Group member has received any written notice of any
closing demolition or clearance orders enforcement notices or stop notices
affecting the Properties.

 

50

--------------------------------------------------------------------------------


 

DISPUTES

 

20.           There exists no dispute between any Target Group member and the
owner or occupier of any adjoining or neighbouring owner with respect to
boundary walls and fences or with respect to any easement, right or means of
access to the Properties.

 

21.           No notices, written complaints or written requirements have been
issued or made (whether formally or informally) by any competent authority or
undertaking exercising statutory or delegated powers in relation to any of the
Properties, the current use of the Properties or any machinery, plant or
equipment in them.

 

INSURANCE

 

22.           Media House is insured in its full reinstatement value and against
third party and public liabilities.

 

23.           All premiums payable in respect of insurance policies relating to
Media House and the insurance rent relating to the lease of Dunsfold Park which
have become due have been duly paid and there are no circumstances which have
arisen which would so far as the Vendor is aware vitiate or permit the insurers
to avoid such policies.

 

LEASEHOLD

 

24.           The relevant Target Group member has paid the rent and materially
observed and materially performed the covenants on the part of the tenant and
the conditions contained in the Dunsfold Park Lease and the last demand (or
receipts for rent if issued) were unqualified, and such lease is valid and in
full force.

 

25.           There are no rent reviews under the leases of the Properties held
by any Target Group member currently in progress.

 

26.           None of the Properties is the subject of any lease or licence for
the benefit of any person other than a Target Group member.

 

PREVIOUS PROPERTIES

 

27.           No Target Group member has existing or contingent liabilities in
respect of any property previously occupied by it or in which it owned or held
any interest, including without limitation, leasehold premises assigned or
otherwise disposed of.

 

51

--------------------------------------------------------------------------------


 

Part 3

 

Pensions

 

PENSION ARRANGEMENTS

 

1.          Other than the Disclosed Schemes, no Target Group member has any
obligations (whether funded or not)  to make payment of a contribution towards
or other provision of relevant benefits (as defined in section 612 of the Income
and Corporate Taxes Act 1988 (“ICTA”)  for the benefit of any of its current or
former Employees or any of their dependants.

 

2.          No undertaking or assurance (whether legally binding or not) has
been given by any Target Group member to continue or introduce any scheme or
arrangement, or to increase, augment or improve any relevant benefits (including
but not restricted to those provided under the Disclosed Schemes) other than
pursuant to the Disclosed Schemes.

 

ALL DETAILS DISCLOSED

 

3.          Complete and accurate particulars of the Disclosed Schemes have been
disclosed to the Purchaser including, but not restricted to, copies of:

 

3.1.   current trust deeds and rules together with subsequent amendments;

 

3.2.   members’ booklets and subsequent announcements to members;

 

3.3.   membership data including pensionable salaries;

 

3.4.   the most recent trustees’ annual report and audited accounts; and

 

3.5.   Pension Schemes Office exempt approval letters.

 

COMPLIANCE

 

4.          The Disclosed Schemes have exempt approved status under Chapter I of
Part XIV of ICTA or are approved as personal pension schemes for the purposes of
Chapter IV of Part XIV of ICTA and the Vendor is not aware of any grounds on
which such approval could be withdrawn or could cease to apply.

 

5.          There is no contracting-out certificate in force to cover
employments to which the Disclosed Schemes relate.

 

6.          The Disclosed Schemes have been operated at all times in accordance
with their governing documents (as lawfully amended from time to time).

 

CONTRIBUTIONS AND OTHER PAYMENTS

 

7.          There are not in respect of any of the Disclosed Schemes as at the
date of Completion any outstanding contributions, costs (including levies) or
expenses payable by any Target Group member or the employees or any other
outstanding monetary obligations (including, without limitation actuarial,
consultancy, legal or other fees).

 

52

--------------------------------------------------------------------------------


 

BENEFITS

 

8.          The retirement benefits payable under each of the Disclosed Schemes
consist exclusively of money-purchase benefits as defined in section 181 of the
Pension Schemes Act 1993.

 

STAKEHOLDER SCHEME

 

9.          In respect of each stakeholder scheme the Vendors have disclosed to
the Purchaser:

 

9.1.       full particulars, including the liability of each Target Group member
to make current and future contributions to it; and

 

9.2.       a list of its relevant employees who are members and their respective
contribution rates.

 

53

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Taxation

 

Part 1

 

Definitions and interpretation

 

1.             In this schedule the following words and expressions shall
(except where the context otherwise requires) have the following meanings:

 

“Actual Tax Liability” means any liability of any Target Group member to make a
payment of or increased payment of Tax (whether or not such liability is a
primary liability) and whether or not the person so liable has or may have any
right of indemnity or reimbursement (statutory or otherwise) against any other
person;

 

“CAA 1990” means the Capital Allowances Act 1990;

 

“CAA 2001” means the Capital Allowances Act 2001;

 

“Claim for Tax” means any claim, notice, demand, assessment, letter or other
document issued or any action taken by or on behalf of any person (including any
Target Group member) or Tax Authority whether before or after the date hereof
from which it appears that any Target Group member has or may have a Tax
Liability;

 

“Effective Tax Liability” shall have the meaning given in paragraph 2 of this
part 1;

 

“Event” includes any act, omission, event or transaction and, without
limitation, the receipt or accrual of any income, profit or gain, the
declaration, making or payment of any distribution, membership of or ceasing to
be a member of any group or partnership or any other association, death, any
residence or change in the residence of any person for tax purposes, the expiry
of any period of time and Completion;

 

“FA” followed by a year means the Finance Act of that year or where there was
more than one “FA” followed by a number in brackets a year shall be construed
accordingly;

 

“group relief” means any amount eligible for relief under sections 402 - 413 of
the Taxes Act, advance corporation tax which is capable of being surrendered
under section 240 of the Taxes Act, any tax refund which is capable of being
surrendered under section 102 of the FA 1989, any relievable tax which is
capable of being surrendered pursuant to regulations made under section 806H of
the Taxes Act or utilisation of any losses pursuant to an election under
section 171A of the TCGA;

 

“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003;

 

“loan relationship” shall have the same meaning as in section 81(1) of the FA
1996;

 

“non-availability” means loss, reduction, modification, cancellation,
non-availability or non-availability ab initio;

 

“Post Completion Relief” means a Relief to the extent that it arises by
reference to an Event occurring after Completion;

 

54

--------------------------------------------------------------------------------


 

“Relevant Employment-Related Security” means any security, or any interest in
any security, acquired by any person where the right or opportunity to acquire
the securities or the interest in the securities was made available by reason of
the employment (that expression having the same meaning which it is given in
section 421B of the ITEPA) of that person or of any other person with any Target
Group member;

 

“Relief” means any loss, relief, allowance, credit deduction, exemption or
set-off in each case in respect of Tax or any right to repayment of Tax;

 

“Representative Member” means the representative member of the VAT Group of
which any Target Group member was a member prior to Completion;

 

“SDLT” means Stamp Duty Land Tax;

 

“Taxation” or “Tax” means all forms of taxes, duties, imposts, charges,
contributions, withholdings, rates or levies of any nature whatsoever, whether
direct or indirect and whether or not arising as a result of the loss,
withdrawal, setting off or non-availability of any relief, credit, exemption,
allowance, deduction or set-off whether of the United Kingdom or elsewhere,
together with any interest, fine, penalty or surcharge on the same, including
(without limitation), capital gains tax, corporation tax, customs and excise
duties, income tax, inheritance tax, insurance premium tax, national insurance
contributions, stamp duty, stamp duty reserve tax, stamp duty land tax and value
added tax;

 

“Tax Authority” means the Commissioners of Inland Revenue, the Commissioners of
Customs and Excise, or any authority or body, whether of the United Kingdom or
elsewhere and whether national or otherwise having the power or authority or
other function in relation to Tax;

 

“Tax Liability” means any Actual Tax Liability, Effective Tax Liability or other
liability of any Target Group member which is relevant for the purposes of this
schedule;

 

“Tax Statute” means any primary or secondary statute, instrument, enactment,
order, law, by-law or regulation making any provision for or in relation to Tax
and “Tax Statutes” shall be construed accordingly;

 

“TMA” means the Taxes Management Act 1970;

 

“VAT Regs” means the Value Added Tax Regulations 1995 (9SI 1995/2518)

 

“VATA” means the Value Added Tax Act 1994;

 

“VAT Group” means a VAT group within the meaning of section 43 of the VATA.

 

2.             In this schedule an “Effective Tax Liability” shall mean:

 

2.1           the set-off of any Post Completion Relief against any Tax or
against income, profits or gains in circumstances where, but for such
utilisation or set-off, an Actual Tax Liability would have arisen in respect of
which the Vendor would have been liable to the Purchaser under this schedule;
and

 

2.2           the value of an Effective Tax Liability, where the Effective Tax
Liability involves the set-off of a Post Completion Relief shall be the amount
of Tax saved by such set-off.

 

55

--------------------------------------------------------------------------------


 

3.             Any reference to a Tax Liability in respect of income, profits or
gains earned, accrued or received shall include a Tax Liability in respect of
income, profits or gains deemed to have been or treated or regarded as earned,
accrued or received and any reference to Tax Liability on the happening of any
Event shall include Tax Liability where such Event (for the purposes of the Tax
Statute in question) is deemed to have occurred or is treated or regarded as
having occurred.

 

56

--------------------------------------------------------------------------------


 

Part 2

 

Tax Warranties

 

TAX RETURNS AND COMPLIANCE

 

1.             Each Target Group member has at all times in the last six years
submitted to all relevant Tax Authorities by the requisite dates every
computation, return and all information for the purpose of Tax to the extent
required under any Tax Statute and each such computation, return and information
was correct and complete and leaves no material matter unresolved regarding the
Tax affairs of any Target Group member and so far as the Vendor is aware not
likely to be the subject of any dispute with any Tax Authority.

 

2.             Each Target Group member has discharged every Tax Liability which
has fallen due and there is no Tax Liability or potential Tax Liability in
respect of which the date for payment has been postponed by agreement with the
relevant Tax Authority or by virtue of any right under any Tax Statute or the
practice of any Tax Authority.

 

3.             Each Target Group member has properly made all deductions,
withholdings and retentions required to be made in respect of any actual or
deemed payment made or benefit provided on or before Completion and has to the
extent required by law accounted for all such deductions, withholdings and
retentions, and without prejudice to the generality of the foregoing, each
Target Group member has properly operated PAYE and all relevant regulations made
thereunder.

 

4.             Each Target Group member has maintained and has in its
possession, and under its control, all records and documentation that it is
required by any Tax Statute to maintain and preserve.

 

5.             In the last three years no Target Group member has been, and so
far as the Vendor is aware is not likely to be, subject to any investigation or
non-routine audit or visit by any Tax Authority.

 

GENERAL PROVISIONS FOR TAX

 

6.             To the extent required by generally accepted accounting
principles, provision or reserve was made in the Accounts in respect of every
Tax Liability for which any Target Group member at the Accounts Date was or may
have been liable or accountable whether or not such Tax Liability was or is a
primary liability of any Target Group member, and whether or not any Target
Group member had, or may have any right of reimbursement against any other
person.

 

7.             No Target Group member is a “large company” within the meaning of
regulation 3 of the Corporation Tax (Instalment Payments) Regulations 1998.

 

CHARGEABLE GAINS

 

8.             Save to the extent provided for in the deferred Tax provision in
the Accounts, no chargeable profit or gain would arise in respect of any asset
of any Target Group member:

 

8.1           treated as such in the Accounts, if that asset were to be disposed
of for consideration equal to the value attributed thereto in the Accounts;

 

8.2           acquired after the Accounts Date, if that asset were to be
disposed of for consideration equal to the consideration given for its
acquisition

 

57

--------------------------------------------------------------------------------


 

in each case disregarding any statutory right to claim any allowance or relief
other than amounts deductible under section 38 of the TCGA.

 

8.3           No Target Group member has at any time been party to any Event
falling within sections 29, 30, 31, 31A, 32, 33, 34 (value shifting) or 17
(disposals and acquisitions treated as made at market value) of the TCGA or
received any asset by way of gift.

 

8.4           No Target Group member has at any time been party to any Event
falling within the terms of sections 135, 136, 138A or 139 of the TCGA (company
reconstructions and amalgamations).

 

CAPITAL ALLOWANCES

 

9.             Save to the extent provided for in the deferred Tax provision in
the Accounts, if all the assets in respect of which allowances have been claimed
under Part 2 of the Capital Allowances Act 2001 or Part II of the CAA 1990
(Plant and Machinery Allowances) and Part 3 of the Capital Allowances Act 2001
or Part I of the Capital Allowances Act 1990 (Industrial Buildings Allowances)
and owned by any Target Group member at the Accounts Date were to be sold by
such Target Group member for an amount equal to the value attributed to such
assets in the Accounts then (ignoring any reliefs or allowances available to
that Target Group member) no balancing charge would be made on such Target Group
member.

 

CLOSE COMPANIES

 

10.           No Target Group member is, nor has it ever been a close company as
defined in section 414 of the Taxes Act.

 

GROUPS OF COMPANIES

 

11.           No Target Group member:

 

11.1         acquired any asset from any other company other than another member
of the Target Group which at any relevant time was a member of the same group of
companies (as defined in section 170 of the TCGA or as defined in paragraphs 46
to 54 of schedule 29 to the FA 2002) as any Target Group member or was an
associated company (as defined in section 774(4) of the Taxes Act);

 

11.2         made any intra-group transfers of assets in circumstances such that
any Target Group member could be regarded as realising a chargeable gain on the
appropriation of the asset to or from trading stock under section 173 of the
TCGA;

 

11.3         incurred any liability or contingent liability under section 176
(depreciatory transactions within a group) or section 190 (tax on one member of
group recoverable from another member or from a controlling director) of the
TCGA;

 

11.4         entered into or become subject to any arrangement under section 36
of the FA 1998 for the payment of corporation tax; or

 

11.5         been a party to or agreed to make an election under section 179A of
the TCGA to reallocate any gain or loss arising under section 179 of the TCGA
within a group.

 

INHERITANCE TAX

 

12.           Neither the assets nor the shares of any Target Group member are,
or may be, subject to any

 

58

--------------------------------------------------------------------------------


 

charge by virtue of section 237 of the Inheritance Tax Act 1984 and no person
has, or may have the power under section 212 of the Inheritance Tax Act 1984 to
raise any capital transfer tax or inheritance tax by sale or mortgage of, or a
charge on any of any Target Group member’s assets or shares.

 

LOAN RELATIONSHIPS

 

13.           Each money debt (as defined within section 81(2) of FA 1996) in
relation to which any Target Group member is a debtor or creditor and reflected
in the Accounts or existing on the date of this agreement constitutes a loan
relationship of any Target Group member and no such loan relationship is one
which has an unallowable purpose as defined in paragraph 13 of schedule 9 to the
FA 1996.

 

14.           No Tax Liability or non-trading deficit would arise from any loan
relationship of any Target Group member as a result of any debt under such loan
relationship being settled in full or in part at Completion.

 

15.           In relation to each of its loan relationships, each Target Group
member operates and has in each accounting period of each Target Group member
ending after 31 March 1996, operated an accruals basis of accounting authorised
under section 85 of the FA 1996.

 

EMPLOYMENT RELATED SECURITIES

 

16.           No Target Group member has at any time issued any Relevant
Employment-Related Security to any person.

 

TAX AVOIDANCE

 

17.           No Target Group member has ever:

 

17.1         entered into, been party to or otherwise been concerned with any
Event as a result of which any provision of Chapter I, Chapter IV or Chapter VI
of Part XVII of the Taxes Act applied, applies or may apply;

 

17.2         been party to or concerned with any scheme or arrangement of which
the main purpose or one of the main purposes was the avoidance of or a reduction
in liability to Tax.

 

STAMP DUTY, SDRT AND SDLT

 

18.           Each document in the possession or under the control of any Target
Group member, or to the production of which any Target Group member is entitled
and on which any Target Group member relies or may rely on as purchaser or
lessee and which in the United Kingdom or elsewhere requires any stamp or mark
to denote that:

 

18.1         any duty tax or fee required to be paid by law has been paid; or

 

18.2         a duty tax or fee referred to in paragraph 18.1 is not required to
be paid, or that the document in question or the Event evidenced by it qualifies
from a relief or exemption from such duty tax or fee; or

 

18.3         the document has been produced to the appropriate authority

 

59

--------------------------------------------------------------------------------


 

has been properly stamped or marked as appropriate and no such document which is
outside the United Kingdom would attract stamp duty if it were to be brought
into the United Kingdom.

 

19.           No liability to stamp duly or SDLT will arise as a result of the
withdrawal of any relief to stamp duty or SDLT claimed prior to Completion
because of the execution of this Agreement.

 

20.           Each Target Group member has complied in all respects with the
provisions of Part IV of the FA 1986 (Stamp Duty Reserve Tax) and any
regulations made under such legislation.

 

VALUE ADDED TAX

 

21.           Each Target Group member is registered as a taxable person for the
purposes of VAT.

 

22.           Each Target Group member:

 

22.1         has complied in all material respects with all Tax Statutes
relevant to VAT and guidance published by all relevant Tax Authorities in any
form whatsoever and has made and obtained full, complete, correct and up-to-date
records and invoices and other documents appropriate or requisite for the
purposes of such Tax Statutes and guidance.

 

22.2         is not in arrears with any payment and has not failed to submit any
return in a true and complete manner or information required in respect of VAT;

 

22.3         is not at the date of this agreement liable under Parts XIX or XIXA
of the VAT Regs to repay any VAT refunded to it;

 

22.4         is not nor has it been at any time partially exempt for VAT
purposes and there are no circumstances pursuant to which regulations 107 to 110
of the VAT Regs apply or may apply to any Target Group member;

 

22.5         has not purchased or agreed to purchase any asset to which
article 5 of the Value Added Tax (Special Provisions) Order 1995 (SI 1995/1268)
applied or would apply;

 

22.6         does not own any asset and has not incurred any expense in respect
of which Part XV of the VAT Regs (Capital Goods Scheme) applies; and

 

22.7         is not aware of anything which indicates that any grant to any
Target Group member of any interest in or right over land or of any licence to
occupy land will not be an exempt supply for VAT purposes.

 

23.           The Disclosure Letter contains full particulars of any election to
waive the exemption made or agreed to be made under schedule 10 to the VATA by
(i) any Target Group member or (ii) any person who, in relation to any Target
Group member, is a relevant associate as defined in paragraph 3(7) of that
schedule in respect of any property in which any Target Group member has an
interest and no Event has occurred as a result of which any such election is
not, or may cease to be, valid and effective.

 

60

--------------------------------------------------------------------------------


 

Part 3

 

Tax Covenant

 

1.            COVENANT

 

1.1           The Vendor covenants to pay to the Purchaser an amount equal to:

 

1.1.1        any Actual Tax Liability which arises by reference to an Event
occurring or income, profits or gains earned, accrued or received on or before
Completion including the arrangements referred to in paragraphs 34.1 and 34.2 of
Schedule 14;

 

1.1.2        the value of any Effective Tax Liability; and

 

1.1.3        the reasonable costs properly incurred by the Purchaser or the
company in connection with a successful claim under this part 3 of this
schedule.

 

2.            DEDUCTIONS FROM PAYMENTS

 

2.1           All sums payable by the Vendor under any claim under the Tax
Covenant shall be paid gross, free and clear of any rights of counterclaim or
set-off and without any deduction or withholding unless the deduction or
withholding is required by law in which event the Vendor shall pay such
additional amount as shall be required to ensure that the net amount received
and retained (free of any liability) by the Purchaser will equal the full amount
which would have been received by it had no such deduction or withholding been
required, provided that this paragraph shall not apply to any interest payable
under paragraph 5.3 of part 4 of this schedule.

 

2.2           In the event that any sum paid to the Purchaser pursuant to this
schedule is or will be chargeable to Tax, the Vendor shall be obliged to pay
such further sum as will, after payment of the Tax, leave a sum equal to the
amount that would otherwise have been payable if Tax had not been so chargeable
and for these purposes a sum shall be regarded as chargeable to Tax in
circumstances where it would have been so chargeable but for the use or set off
of a Post Completion Relief available to the Purchaser.

 

61

--------------------------------------------------------------------------------


 

Part 4

 

Limitations and Procedure

 

1.            LIMITATIONS

 

The Vendor shall not be liable under any Tax Warranty or any claim under the Tax
Covenant in respect of any Tax Liability to the extent that:

 

1.1           such Tax Liability has been discharged prior to Completion;

 

1.2           such liability arises or is increased by reason of any increase in
the rates of Tax after the Completion Date with retrospective effect;

 

1.3           such liability arises or is increased as a result of any change in
law (primary or delegated), any accounting practice or principle or the
published practice of a Tax Authority occurring after the Completion Date (but
not announced before that date) in each case with retrospective effect;

 

1.4           such liability arises or is increased as a result of any voluntary
act, transaction or omission of a Target Group member or the Purchaser after
Completion otherwise than in the ordinary course of business of a Target Group
member as carried on at Completion which the Purchaser or, as appropriate, a
Target Group member, knew or ought reasonably to have known would give rise to
or increase the liability in question;

 

1.5           the liability would not have arisen or would have been reduced or
eliminated but for a failure or omission after Completion on the part of any
Target Group member or the Purchaser to make any claim, election, surrender or
disclaimer or to give any notice or consent or to do any other thing under an
enactment or regulation relating to Tax, the making, giving or doing of which
was taken into account in computing the provision for Tax in the Accounts or in
a written notice given to the Purchaser not less than 30 days before the final
date upon which the claim, election, surrender, disclaimer, notice consent or
other thing in question may be made given or done;

 

1.6           the liability arises or is increased as a result of either a
Target Group member or the Purchaser failing to act in accordance with the
provisions of paragraph 4 of this part of this schedule;

 

1.7           the liability arises or is increased as a result of any change
after Completion in the bases, methods or policies of accounting of the
Purchaser or a Target Group member save where such change is made to comply with
generally accepted accounting principles, the published practice of any Tax
Authority, law or rule of any regulatory authority or body in force at the
Completion Date;

 

1.8           such liability arises as a result of:

 

1.8.1        any voluntary disclaimer by any Target Group member after
Completion of the whole or part of any capital allowances claimed before
Completion the entitlement to which was taken into account in preparing the
Accounts;

 

1.8.2        the revocation or revision by any Target Group member of any Relief
claimed or the entitlement to which was taken into account in the preparation of
the Accounts;

 

62

--------------------------------------------------------------------------------


 

1.9           any Relief, other than a Post Completion Relief, is available to
any Target Group member (including by way of group relief from another company)
to relieve or mitigate that Tax Liability; or

 

1.10         the liability has been satisfied (otherwise than by the Purchaser
or any member of the Purchaser’s Group) at no cost to any Target Group member.

 

2.             The Vendor shall not be liable in respect of any breach of the
Tax Warranties if, and to the extent that, the loss incurred is or has been
included in any claim under the Tax Covenant which has been satisfied in full
and in cleared funds nor shall the Vendor be liable in respect of a claim under
the Tax Covenant if, and to the extent that, the amount claimed is or has been
included in a claim for breach of the Tax Warranties which has been satisfied in
full.

 

3.             DURATION AND EXTENT

 

The provisions of schedule 9 to the agreement shall apply in respect of any Tax
Claim to the extent expressly provided therein.

 

4.             CONDUCT OF CLAIMS

 

4.1           If the Purchaser or any Target Group member become aware of any
Claim for Tax which gives or may give rise to a Tax Claim, the Purchaser shall,
or shall procure that a Target Group member shall, as soon as is reasonably
practicable (and in any event, in the case of the receipt of a Claim for Tax
consisting of any assessment or demand for Tax for which the time for response
or appeal is limited, not less than five clear Business Days prior to the day on
which the time for response or appeal expires) give written notice of the Claim
for Tax to the Vendor.

 

4.2           If the Vendor in writing reasonably requires, the Purchaser shall,
or shall procure that a Target Group member shall, supply the Vendor with such
available and relevant details, documentation, correspondence and information
and shall take such action as the Vendor may reasonably request in writing to
negotiate, avoid, dispute, resist, compromise, defend or appeal against the
Claim for Tax and any adjudication in respect of the Claim for Tax provided that
the Vendor shall first indemnify and secure the relevant Target Group member and
the Purchaser to the reasonable satisfaction of the Purchaser against all
reasonable costs and expenses which may be incurred in relation to the same.

 

4.3           The Vendor shall have the right to have any action mentioned in
paragraph 4.2 conducted by their nominated professional advisers provided that:

 

4.3.1        the appointment of such professional advisers shall be subject to
the approval of the Purchaser (such approval not to be unreasonably withheld or
delayed and shall be deemed to be given in the event that the Purchaser does not
within 15 days of request give a fully reasoned, written response to a request
for approval by the Vendor);

 

4.3.2        the Vendor shall procure that the Purchaser is kept fully informed
of the progress of the relevant action and provided with copies of all relevant
correspondence and documents sent by and to the Vendor and their professional
advisers; and

 

63

--------------------------------------------------------------------------------


 

4.3.3        the Vendor shall procure that any reasonable comments made by the
Purchaser in relation to the relevant action are adopted by the Vendor and their
professional advisers.

 

4.4           If the Vendor does not request the Purchaser or any Target Group
member to take action pursuant to paragraph 4.2 of this schedule 3 part 4 or if
the Vendor fails to indemnify the Purchaser or the Target Group member concerned
as provided in that paragraph within fourteen days of the said written notice to
the Vendor, the Purchaser or the relevant Target Group member shall be free to
pay or settle the Claim for Tax on such terms as it may in its absolute
discretion think fit.

 

4.5           If it is alleged by any Tax Authority in writing that any Vendor
(at any time) or any Target Group member (prior to Completion) has committed any
act or omission constituting fraudulent conduct relating to Tax paragraph 4.3 of
this schedule 3 part 4 shall not apply and the Vendor shall cease to have any
right under that paragraph.

 

4.6           The Purchaser shall not be obliged to take or procure the taking
of the following action pursuant to paragraph 4.2 of this schedule 3 part 4:

 

4.6.1        agreeing to the settlement or compromise of any Claim for Tax or
any proposal for the same which is likely to affect the amount involved or
future liability to Tax of the Purchaser or any Target Group member unless the
Vendor indemnifies and secures the Purchaser or the relevant Target Group member
to the Purchaser’s reasonable satisfaction against any such future liability to
Tax;

 

4.6.2        contesting any Claim for Tax before any court or other appellate
body (excluding the General Commissioners of Inland Revenue, the Special
Commissioners of Inland Revenue or the Value Added Tax Tribunal in the UK and
any equivalent of any such body outside the UK) unless at the sole expense of
the Vendor, the Vendor obtains the written opinion of Tax counsel of at least 10
years call after disclosure of all relevant information and documents having
regard to all the circumstances that on the balance of probabilities the actions
will succeed;

 

4.6.3        complying with any unreasonable instruction of the Vendor or to
taking any action or procuring the taking of any action which it acting
reasonably considers may be onerous or prejudicial to the Purchaser or to any
Target Group member;

 

4.6.4        any action whatsoever requested by any agent or representative of
the Vendor (other than the professional advisors appointed in accordance with
paragraph 4.3 of this schedule 3 part 4) including, without limitation, any
receiver, administrator or trustee in bankruptcy.

 

5.             DATE FOR PAYMENT

 

5.1           Where a Tax Claim involves the Purchaser or a Target Group member
being under a liability to make a payment to any Tax Authority, the Vendor shall
pay to the Purchaser in cleared funds the relevant amount on or before the later
of the fifth Business Day after demand is made for the amount in question and
the fifth Business Day before the date on which the amount in question is
finally payable to the relevant Tax Authority without any interest, penalty,
fine or surcharge arising in respect of it.  In the case of a Tax Claim
involving the set-off of a Post Completion Relief, the later

 

64

--------------------------------------------------------------------------------


 

of ten Business Days following the service by the Purchaser of a written demand
for the same or the date on which the Actual Tax Liability would have fallen due
but for such setting off.

 

5.2           Where the Vendor is liable to make any payment under the Tax
Covenant or under any other Tax Claim the date for the payment of which is not
determined under paragraph 5.1 of this schedule 3 part 4, the Vendor shall pay
to the Purchaser the amount in question on the fifth Business Day after demand
is made for such amount to be paid.

 

5.3           Any sum not paid on a date determined under this schedule (“the
due date”) shall bear interest (which shall accrue from day to day after, as
well as before, any judgment for the same) at the rate of 2% per annum over the
base rate of Barclays Bank PLC or, in the absence of such base rate, at such
similar rate as the person entitled to the payment shall select from the due
date up to and including the day of actual payment of such sum (or the next
Business Day if the date of actual payment is not a Business Day) compounded
quarterly.  Such interest shall be paid on demand.

 

6.             TAX AFFAIRS

 

6.1           The Vendor or its duly authorised agents or advisers shall, at the
reasonable expense of a Target Group member prepare, submit and agree the
corporation tax computations and returns of the relevant Target Group member
(“Tax Computations”) for its accounting period(s) (within the meaning of
section 12 of the Taxes Act) ended on or before 31 December 2004 (“Relevant
Accounting Period(s)”).

 

6.2           The Vendor shall deliver to the Purchaser for comments any Tax
Computations return document or correspondence and details of any information or
proposal (“Relevant Information”) which it intends to submit to the Inland
Revenue before submission to the Inland Revenue and subject to paragraph 6.3
shall take account of the reasonable comments of the Purchaser and make such
amendments to the Relevant Information as the Purchaser may reasonably require
in writing within 30 days of the date of delivery of the Relevant Information
prior to its submission to the Inland Revenue.

 

6.3           The Vendor shall not, and shall procure that no other person
shall, submit to the Inland Revenue any Relevant Information or agree any matter
with the Inland Revenue where the Purchaser has notified the Vendor in writing
within 30 days of the receipt of the Relevant Information or proposal for
agreement that such Relevant Information or matter is not true, accurate and
lawful in all respects.

 

6.4           The Vendor shall deliver to the Purchaser copies of any material
correspondence sent to, or received from, the Inland Revenue relating to the Tax
Computations and returns and shall keep the Purchaser informed of its actions
under this paragraph.

 

6.5           Subject to paragraphs 6.2 to 6.4, the Purchaser shall or shall
procure that:

 

6.5.1        each Target Group member properly authorises and signs the Tax
Computations and makes and signs or otherwise enters into all such elections,
surrenders and claims and withdraws or disclaims such elections, surrenders and
claims and gives such notices and signs such other documents as the Vendor shall
reasonably require in relation to the Relevant Accounting Period(s) provided
that the Purchaser shall not be obliged to procure that any Target Group member
makes any election, claim or surrender or provides any

 

65

--------------------------------------------------------------------------------


 

notice or withdraws or amends any election, claim, surrender or notice unless
such making, provision, withdrawal or amendment was taken into account in the
accounts for the period to which such action relates.

 

6.5.2        each Target Group member provides to the Vendor such information
and assistance, including without limitation such access to its books, accounts
and records which may reasonably be required to prepare, submit, negotiate and
agree the Tax Computations.

 

6.5.3        any correspondence which relates to the Tax Computations shall, if
received by the Purchaser or any Target Group member or their agents or
advisers, be properly copied to the Vendor.

 

6.6           In respect of any matter which gives or may give the Purchaser a
right to make a Tax Claim, the provisions of paragraph 4 with respect to appeals
and the conduct of disputes shall apply instead of the provisions of this
paragraph 6.

 

6.7           The Vendor shall use all reasonable endeavours to agree the Tax
Computations as soon as reasonably practicable and shall deal with all such
matters promptly and diligently and within applicable time limits.

 

7.             GROUP RELIEF

 

7.1           If the Vendor is liable to make any payment to the Purchaser under
this schedule, and such liability arises in relation to a Tax Liability which is
capable of being mitigated or eliminated by the surrender of group relief, the
Vendor shall be entitled to or to procure the surrender of group relief to any
Target Group member.  Such surrender shall be made for no consideration and
shall discharge the relevant liability of the Vendor under this schedule.

 

7.2           If any Target Group member holds any Relief in respect of the
period on or before Completion which is capable of being surrendered as group
relief to the Vendor or any company nominated by the Vendor, the Vendor shall be
entitled to request such surrender to be made for no consideration.

 

7.3           The Purchaser shall procure that all relevant claims, elections
and surrenders and all other actions are taken as are required to effect the
surrender and utilisation of the group relief referred to in this paragraph 7.

 

8.             VAT GROUP

 

8.1           The Vendor shall procure that the Representative Member shall as
soon as reasonably practicable apply to the Commissioners of HM Customs and
Excise to exclude any Target Group member from the VAT Group and the Vendor
shall use its reasonable endeavours to ensure the exclusion of any Target Group
member from the VAT Group as soon as reasonably practicable but in any event no
later than the Completion Date.

 

8.2           The Purchaser undertakes to procure that each Target Group member:

 

8.2.1        provides to the Representative Member such documents, information
and assistance as it may reasonably require in writing to enable it to comply
with its obligations in the making of VAT returns and accounting for VAT to HM
Customs & Excise in respect of supplies or acquisitions made by the Target

 

66

--------------------------------------------------------------------------------


 

Group member for VAT purposes in the prescribed accounting period (as defined in
section 25(1) of the VATA 1994) current at the Completion Date, and in the event
that any Target Group member’s exclusion from the VAT Group takes effect after
the end of that prescribed accounting period, in respect of supplies or
acquisitions made by any Target Group member in the next and any subsequent
prescribed accounting period (“Relevant PAPs”) in each case which are, for the
purposes of section 43 of the VATA, treated as made by the Representative
Member; and

 

8.2.2        pays to the Representative Member not less than two Business Days
before the same is required to be paid to HM Customs and Excise an amount equal
to any VAT for which the Representative Member has to account (or would have to
account but for any input tax credit or repayment of VAT due from HM Customs &
Excise in respect of actual supplies made to the members of the VAT Group other
than any Target Group member) to HM Customs & Excise in respect of the Relevant
PAPs and which results from supplies, deemed supplies, importations or
acquisitions made by any Target Group member in the Relevant PAPs but treated as
made by the Representative Member under section 43(1) of the VATA and in
computing such amount of VAT, credit shall be given to any Target Group member
for any input tax on supplies, deemed supplies made to, or importations or
acquisitions made by any Target Group member in the Relevant PAPs to which it is
entitled under the VATA.

 

8.3           The Vendor shall procure that the Representative Member will
properly and promptly comply with its obligations to account to HM Customs &
Excise for any amount in respect of VAT paid by any Target Group member pursuant
to paragraph 8.2.2 and provide to the Purchaser as soon as possible copies of
the relevant VAT returns and any relevant correspondence or document sent to or
received from HM Customs & Excise in connection with any matter referred to in
that paragraph.

 

8.4           The Vendor undertakes to procure the Representative Member to
claim as soon as possible and to pay to a specified Target Group member an
amount equal to any VAT which the Representative Member recovers (or would
recover but for any payment due to HM Customs & Excise in respect of actual
supplies made by the members of the VAT Group other than any Target Group
member) from HM Customs & Excise in respect of Relevant PAPs and which results
from supplies or deemed supplies made to, or importations or acquisitions made
by any Target Group member in the Relevant PAPS but treated as made to the
Representative Member under section 43(1) of the VATA.

 

9.            CORRESPONDING BENEFIT

 

9.1           If on or before the seventh anniversary of the Completion Date, a
payment by the Vendor in respect of any Tax Liability under a Tax Claim or the
matter giving rise to the Tax Liability in question results in any Target Group
member or the Purchaser receiving or becoming entitled to any Relief which they
utilise (including by way of repayment of Tax) (“Corresponding Relief”), then an
amount equal to or the Tax saved by the Corresponding Relief at the date such
Corresponding Relief is utilised (“Relevant Amount”), shall be dealt with in
accordance with paragraph 9.2.

 

67

--------------------------------------------------------------------------------


 

9.2           The Relevant Amount:

 

9.2.1        shall first be set off against any payment then due from the Vendor
under a Tax Claim;

 

9.2.2        to the extent there is an excess of the Relevant Amount after any
application of the same under paragraph 9.2.1, a refund shall be made to the
Vendor of any previous payment or payments made by the Vendor under a Tax Claim
and not previously refunded under this paragraph 9.2.2 up to the amount of such
excess; and

 

9.2.3        to the extent that the excess referred to in paragraph 9.2.2 is not
exhausted under that paragraph, the remainder of that excess shall be carried
forward and set off against any future payment or payments which become due from
the Vendor under a Tax Claim.

 

9.3           If the Purchaser or any Target Group member become aware of any
circumstances which shall or may give rise to the application of paragraph 9.1,
the Purchaser shall or shall procure that the relevant Target Group member shall
as soon as reasonably practicable give written notice of the same to the Vendor.

 

9.4           The Vendor may at the Vendor’s expense require the auditors for
the time being of the Target Group members to certify the existence and quantum
of any Relevant Amount and the date on which the Corresponding Relief is
utilised and, in the absence of manifest error, their decision shall be final
and binding.

 

10.           THIRD PARTY CLAIMS

 

10.1         If any Target Group member or the Purchaser are before the seventh
anniversary of the Completion Date entitled to recover from another person or a
Tax Authority a sum in respect of any matter or Tax Liability to which a Tax
Claim relates and which has been satisfied by the Vendor in cleared funds the
Purchaser shall forthwith give written notice of the same to the Vendor and if
the Vendor indemnifies the Purchaser or, as appropriate, the relevant Target
Group member (to the Purchaser’s reasonable satisfaction) against the reasonable
costs of the Purchaser or, as appropriate, the relevant Target Group member in
connection with taking the following action, the Purchaser shall, or shall
procure that the relevant Target Group member shall, take such action as is
reasonably requested by the Vendor to enforce recovery against that person or
Tax Authority.

 

10.2         In the event that the Purchaser or any Target Group member recovers
any sum referred to in paragraph 10.1 (whether after taking any action at the
request of the Vendor under that paragraph or otherwise), the Purchaser shall,
as soon as reasonably practicable, account to the Vendor for the lesser of:

 

10.2.1      the sum recovered net of any Tax on the sum and the costs and
expenses of recovering the same; and

 

10.2.2      any amount paid by the Vendor in respect of the matter giving rise
to the relevant Tax Claim.

 

11.          MISCELLANEOUS

 

Any payment to the Purchaser or any Target Group member under any Tax Claim
shall be deemed to be a reduction of the total consideration payable hereunder
for the Shares.

 

68

--------------------------------------------------------------------------------


 

12.          COVENANT BY THE PURCHASER

 

12.1         The Purchaser and each Target Group member jointly and severally
covenant with the Vendor to pay to the Vendor an amount equal to any of the
following:

 

12.1.1      any liability or increased liability to Tax of the Vendor or any
member of the Vendor’s Group which arises as a result of or in connection with
any reduction or disallowance of group relief that would otherwise have been
available to the relevant member of the Vendor’s Group where and to the extent
that such reduction or disallowance arises in connection with:

 

12.1.1.1     any total or partial withdrawal of group relief by any Target Group
member after Completion where such group relief was surrendered or agreed to be
surrendered on or before Completion in respect of an accounting period ended on
or before Completion; or

 

12.1.1.2     any total or partial disclaimer of capital allowances by any Target
Group member after Completion where such capital allowances were available to
any Target Group member in respect of any accounting period ended on or before
Completion;

 

12.1.2      any liability or increased liability to Tax of the Vendor or any
member of the Vendor’s Group or any person connected with the Vendor arising
under or by reference to section 767A or section 767AA of the Taxes Act,
section 179, 190 or 191 of the TCGA or section 132 of the Finance Act 1988,
paragraph 68 of schedule 29 to the Finance Act 2002, paragraph 8 of schedule 34
to the Finance Act 2002, paragraph 9 of schedule 35 to the FA 2002, or
paragraphs 1 or 2 of schedule 39 to the Finance Act 2002 by virtue of the
non-payment of Tax by any Target Group member save that this paragraph 12.1.2
shall not apply in respect of any Tax for which the Vendor is liable to make
(but has not yet made) payment to the Purchaser under this schedule;

 

12.1.3      any liability or increased liability to Tax of the Vendor or any
member of the Vendor’s Group arising in connection with any of the following
events occurring or being deemed to occur at any time after Completion:

 

12.1.3.1     the disposal by any Target Group member of any asset or of any
interest on or right over any asset;

 

12.1.3.2     the making by any Target Group member of any such payment or deemed
payment as constitutes a chargeable payment for the purposes of section 214 of
the Taxes Act;

 

12.1.3.3     any Target Group member ceasing to be resident in the United
Kingdom for the purposes of any Tax; or

 

12.1.3.4     the effecting by any Target Group member of any such payment or
transfer of assets as constitutes the receipt by another person of any abnormal
amount by way of a dividend (as defined in section 709 of the Taxes Act);

 

12.1.4      the reasonable costs and expenses of the Vendor or any member of the
Vendor’s Group in connection with any liability referred to or in taking any
action under this paragraph.

 

12.2         For the purposes of this paragraph, any reference to a liability to
Tax shall include any liability to make a payment of Tax which would have arisen
but for the utilisation of any Relief.

 

12.3         Paragraphs 4 and 5 of this part 4 of this schedule shall apply to
this paragraph 12

 

69

--------------------------------------------------------------------------------


 

(with all necessary changes) as if: (a) (except in paragraph 4.3) references to
the Vendor were references to the Purchaser and vice versa; and (b) references
to any Target Group member in the definition of Claim for Tax were references to
the Vendor or any member of the Vendor’s Group.

 

13.          PURCHASER UNDERTAKING

 

The Purchaser acknowledges that the Vendor expects that any liability to
corporation tax on chargeable gains arising from the disposal of any Target
Group member will be exempted from tax under the provisions of section 192A of
the TCGA.  The Purchaser is not aware of any reason why any Target Group member
would not meet the condition in paragraph 19 (1) (b) of schedule 7AC of the TCGA
(the condition that any Target Group member be a “qualifying company”
immediately after the time of the disposal).

 

70

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Part 1

 

Signing

 

1.             The Vendor shall deliver to the Purchaser a copy of the minutes
of a meeting of the directors of the Vendor authorising, inter alia, the
execution by the Vendor of this agreement and the Disclosure Letter and the
approval of all the agreed form documents.

 

2.             The Purchaser shall deliver to the Vendor a copy of the minutes
of a meeting of the directors of the Purchaser authorising, inter alia, the
execution by the Purchaser of this agreement and counter signature of the
Disclosure Letter and the approval of all the agreed form documents.

 

3.             The Vendor and the Purchaser shall sign the US Escrow Letter and
the Purchaser shall procure that Ergo Science Development Corporation and Ergo
Research Corporation,  also sign the US Escrow Letter.

 

Part 2

 

Completion

 

4.             The Vendor shall produce evidence of the satisfaction of the
Condition.

 

5.             The Vendor shall procure that at or before Completion, the
Companies and the Subsidiaries are released from any guarantees, security
interests and indemnities given by them in favour of the Vendor or any member of
the Vendor’s Group.

 

6.             The Vendor shall deliver or procure to be delivered to the
Purchaser:

 

6.1           duly executed transfers of the Shares in favour of the Purchaser
or its nominee(s) together with duly executed powers of attorney or other
authorities pursuant to which any transfers have been executed;

 

6.2           the relevant share certificates in respect of the Shares (or an
express indemnity in a form reasonably satisfactory to the Purchaser in the
event of any found to be missing);

 

6.3           the powers of attorney referred to in clause 15.2 executed on
behalf of the Shareholders;

 

6.4           written resignations of Mark Simpson and Owen Davies as directors
of and Hafeez Anjarwalla as the secretary of any of the Companies and the
Subsidiaries of which they are respectively directors or the secretary, in each
case in a form acceptable to the Purchaser (acting reasonably) and containing a
waiver of all and any claims against the Company or Subsidiary in question;

 

6.5           if requested by the Purchaser no later than 14 days before the
Completion Date the written resignation of the auditors of the Companies and the
Subsidiaries;

 

6.6           all certificates of incorporation and certificates of
incorporation on change of name for the Companies and the Subsidiaries;

 

6.7           the common seal and statutory books (including minute books) of
the Companies and

 

71

--------------------------------------------------------------------------------


 

the Subsidiaries made up to the Completion Date;

 

6.8           share certificates in respect of all the issued shares of the
Subsidiaries held by the Companies;

 

6.9           copies of all bank mandates given by any Target Group member
and/or the Subsidiaries;

 

6.10         a duly executed deed or deeds of release from Barclays Bank plc in
a form acceptable to the Purchaser (acting reasonably) evidencing the release
and discharge of all guarantees and charges of the Companies and/or the
Subsidiaries to such bank including any charges over the shares of the Companies
and the Subsidiaries;

 

6.11         the title deeds and other documents of title to the Properties
subject to part 2 of schedule 6;

 

6.12         the Deed of Indemnity, duly executed and delivered by the parties
thereto immediately prior to Completion.

 

7.             The Vendor shall procure that meetings of the boards of directors
of the Companies and the Subsidiaries are convened and held at which resolutions
are duly passed, inter alia:

 

7.1           accepting the resignations referred to in paragraph 5.4 above;

 

7.2           appointing to the board of directors of each of the Companies and
the Subsidiaries such persons as the Purchaser shall have notified to the Vendor
in writing prior to Completion;

 

7.3           approving the transfers of the Shares (subject to stamping); and

 

7.4           altering the bank mandates referred to in paragraph 5.9 to reflect
the resignations and appointments referred to above.

 

8.             The Purchaser shall:

 

8.1           pay to the Vendor’s Solicitors by transfer of funds the amount
referred to in clause 5.2.1 in respect of the consideration payable at
Completion in accordance with that clause and the Vendor’s Solicitors’ receipt
shall be a sufficient discharge for such sums and the Purchaser shall not be
concerned to see to the application thereof;

 

8.2           pay to the Retention Account by transfer of funds the amount
referred to in clause 5.2.2 in accordance with that clause; and

 

8.3           procure the repayment by the Target Group of the Intercompany
Balance. Such amount shall be paid to the Vendor’s Solicitors whose receipt
shall be sufficient discharge for such sum and the Purchaser shall not be
concerned to see to the application thereof.

 

9.             The Purchaser and the Vendor shall each execute and deliver to
the Vendor’s Solicitors and the Purchaser’s Solicitors the Irrevocable Letter of
Instruction.

 

10.           The Purchaser and Vendor shall give instructions to Voyageur Asset
Management (MA) Inc to release it from its obligations under the US Escrow
Letter.

 

72

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Operation of the Companies pending Completion

 

The Vendor covenants with the Purchaser that, in the period from the date of
this agreement to Completion, it shall procure that each of the Companies and
the Subsidiaries shall (unless the Purchaser otherwise agrees in writing such
agreement not to be unreasonably withheld or delayed and for these purposes the
Purchaser hereby specifically agrees to the Vendor taking such actions or making
such omissions as may be (i) required for it to comply with its obligations
pursuant to schedule 14 or (ii) expressly permitted pursuant to schedule 14):

 

1.             not dispose of or agree to dispose of or acquire or agree to
acquire any assets or stock (other than in the normal course of business
consistent with past custom and practice and other than the Jordan House
Property and the Anne Boleyn House Property and the assets located thereat) or
assume or incur or agree to assume or incur a liability, (actual or contingent)
except in the usual course of its business consistent with past custom and
practice;

 

2.             not merge or amalgamate or agree to merge or amalgamate its
business with any other company;

 

3.             not enter into any scheme or arrangement with creditors;

 

4.             not enter into any contract, transaction or arrangement with any
member of the Vendor’s Group;

 

5.             not pass any shareholders’ resolution or alter the provisions of
its memorandum or articles of association;

 

6.             not create, allot, issue, acquire, redeem or repay any share or
loan capital or agree, arrange or undertake to do any of those things or acquire
or agree to acquire shares or any other interest in any other company;

 

7.             not enter into or terminate or amend any Material Contract (other
than agreements to replace the services provided by Wyvern);

 

8.             not engage in any transaction except on an arm’s-length basis in
the ordinary course of business consistent with past custom and practice or
engage in any business other than as currently being conducted;

 

9.             not increase or agree to increase the remuneration (including,
without limitation, salary, bonuses, commissions, profits in kind and pension
contributions) of any of its directors or employees or vary the terms of
employment of or dismiss any employee (other than for gross misconduct
justifying summary dismissal) or engage any new employee or agree to provide any
gratuitous payment or benefit to any person;

 

10.           not amend or discontinue the Disclosed Schemes or communicate to
any employee any plan, proposal or intention to amend, discontinue or exercise
any discretion in relation to any such schemes;

 

11.           not alter or agree to alter the terms of any existing borrowing
facilities or arrange additional borrowing facilities;

 

12.           not create or agree to create any Encumbrance over any of its
assets or make any loans or enter into any guarantee for the obligations of any
third party other than of the Vendor Group which are to be discharged in
accordance with paragraph 5 of schedule 4;

 

73

--------------------------------------------------------------------------------


 

13.           not grant any credit except normal trade credit given in the
ordinary course of business consistent with past custom and practice;

 

14.           not declare, make or pay any dividend or other distribution or
repay any financial indebtedness to any member of the Vendor’s Group;

 

15.           not change its accounting reference date or make any change to
accounting procedures or principles by reference to which its accounts are drawn
up (except as may be required by law or by any financial reporting standards,
statements of standard accounting practice and generally accepted accounting
principles and practice in the United Kingdom);

 

16.           not enter into any litigation or arbitration proceedings;

 

17.           except in the usual course of its business, not compromise,
settle, release, discharge or compound litigation or arbitration proceedings or
a liability, claim, action, demand or dispute, or waive a right in relation to
litigation or arbitration proceedings;

 

18.           not cancel or fail to renew by the due date, or do or omit to
anything which is reasonably likely to result in the vitiation or cancellation
of, the insurance policies in force at the date of this agreement;

 

19.           not make capital commitments with an aggregate contract value of
£150,000 or more;

 

20.           not reorganise or reduce its share capital or purchase of its own
shares;

 

21.           not submit any corporation tax return or submit any claim or
election for the purposes of any taxation, save where required by the 1985 Act,
the 1989 Act, the Taxes Act or CAA 1990, CAA 2001 or Schedule 18 FA 1998, but in
each case after consultation with, and taking into account any reasonable
representations of, the Purchaser;

 

22.           not agree conditionally or otherwise, to do any of the above
activities;

 

23.           procure that the business and assets of each of the Target Group
members are operated in the ordinary and usual course so as to maintain the same
as a going concern (including using all reasonable endeavours to (i) maintain in
full force and effect any material permit, licence or authorisation which is
reasonably required to conduct the business of the Target Group as currently
being conducted, (ii) maintain working conditions and relationships with
customers, suppliers and employees as presently maintained and (iii) manage the
payment of its creditors in such a way that the relationship of the Target Group
with such creditors will not be prejudiced in any material way);

 

24.           procure that the Purchaser is notified as soon as reasonably
practicable of any written notice, demand, citation or other communication
received by any Target Group member and/or the Vendor from any third party
(including any governmental or tax authority), in each case which is material to
the operation of such company;

 

25.           provide to the Purchaser management accounts for each of the
Target Group members for each calendar month between the date hereof and
Completion, prepared on a basis and in a form consistent with the preparation of
the Management Accounts, as soon as reasonably possible after such accounts
become available;

 

26.           procure that the registered holders of the Shares or the Companies
(as the case may be) will not dispose of any interest in or otherwise grant an
Encumbrance in respect of any of the Shares or the shares held by the Companies
in the Subsidiaries;

 

74

--------------------------------------------------------------------------------


 

27.           as soon as reasonably possible disclose in writing to the
Purchaser any event or circumstance which becomes known to it which would be a
breach of paragraph 23 above or a breach of any of the Warranties.  Any such
disclosure shall not prejudice or otherwise affect the Purchaser’s rights and
remedies hereunder with respect to any such breach; and

 

28.           at the Purchaser’s reasonable request, procure that
representatives of the Purchaser (including its professional advisers) shall be
allowed access to the Properties, the Specified Individuals and the books and
records of each Target Group company; provided, however that any such access (i)
shall be limited to no more than two representatives of the Purchaser at any one
time; (ii) shall be during normal business hours and upon reasonable notice; and
(iii) shall not interfere in any material respect with the normal operations of
any Target Group member.

 

75

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

The Properties

 

Part 1

 

Details of the Properties

 

1.             Media House, Azalea Drive, Swanley, Kent BR8 8HY registered with
freehold title number K782781. Registered proprietor is Nexus Media
Communications Limited.

 

2.             Garage 11 Edwards Gardens, Swanley, Kent registered with
leasehold title number K784987. Registered proprietor is Nexus Media
Communications Limited.

 

3.             Carrington Business Park, Manchester Road, Carrington, Urmston
M31 4YR. Licence held by Highbury House Communications plc

 

4.             122 High Street, Earl Shilton, Leicester. Licence held by
Highbury Nexus Media Limited.

 

5.             Building 17, Dunsfold Park, Cranleigh, Surrey. Unregistered lease
in favour of The International Wine and Spirit Competition Limited.

 

6.             Nehrkornweg 1, 38104, Branschweig, Germany.  Licence held by
Highbury Columbus Travel Publishing Limited.

 

Part 2

 

Title Deeds and other documents of title to the Properties

 

The original deeds and documents for Media House cannot be found. The Purchaser
shall be satisfied with a copy of such documents and shall not make any
objection or requisition founded on the loss or non-production of such
documents.

 

76

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Disclosed Schemes

 

1.     The Highbury Columbus Travel Publishing Limited Personal Pension Plan;

 

2.     The International Wine and Spirit Competition Limited Personal Pension
Scheme; and

 

3.     The Nexus Group Pension Scheme.

 

77

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

Working Capital Statements

 

1.             For the purposes of this agreement:

 

1.1           “Working Capital” at any date means Current Assets at such date
less Current Liabilities at such date;

 

1.2           “Current Assets” means all amounts owed to any Target Group member
that fall due for payment within twelve months after the Completion Date
excluding any inter-company debt but including prepayments and accrued income
(and for the avoidance of doubt Current Assets will not include cash or cash
equivalents);

 

1.3           “Current Liabilities” means all amounts owed by any Target Group
member that fall due for payment within twelve months after the Completion Date
plus all accruals and deferred income over twelve months but excluding tax, all
inter-company debt and Borrowings;

 

Provided that no amount shall be taken into account either as a contingent
liability or asset in respect of the insurance claim and adjustment relating to
the SARS Exhibition referred to in the Disclosure Letter.

 

2.             Within 45 Business Days after Completion, the Purchaser shall
prepare and deliver to the Vendor a draft completion statement for the combined
Target Group as at the Completion Date (the “Draft Completion Statement”),
setting out the Events Working Capital and the Publishing Working Capital as at
the close of business on the Completion Date.  The Vendor will give all
reasonable assistance in the preparation of the Draft Completion Statement.

 

3.             The Draft Completion Statement shall be prepared (i) in
accordance with principles and practices generally accepted in the United
Kingdom and (ii) (subject to (i) above which shall in any event prevail) using
the same accounting principles, policies and practices used in the Accounts, and
in accordance with the law and applicable standards.  If trade creditors cannot
be reasonably identified as pertaining either to the Events Business or the
Publishing Business they shall be allocated in the proportions of 28.5% to the
Events Business and 71.5% to the Publishing Business.

 

4.             If the Vendor has any objections to the Draft Completion
Statement, it shall deliver a statement describing such objections to the
Purchaser within 20 Business Days after the date of receipt by the Vendor of the
Draft Completion Statement.  If the Vendor does not object to the Draft
Completion Statement within such period, the Draft Completion Statement shall
become the Final Completion Statement and shall be conclusive and binding on the
parties in the absence of fraud or manifest error.  The parties shall use their
reasonable endeavours to resolve any objections raised by the Vendor.  If the
parties do not obtain a final resolution within 20 Business Days after the
Purchaser has received the statement of objections, then either party may refer
the dispute to the Independent Accountant for determination.  The Independent
Accountant shall provide its written determination as soon as reasonably
practicable but in any event within 30 Business Days after its appointment (or
such other period of time as the Independent Accountant and the parties may
agree), which determination will be conclusive and binding on the parties in the
absence of fraud or manifest error.  The costs and expenses of the Independent
Accountant shall be borne 50% by the Vendor and 50% by the Purchaser.  The
parties will revise the Draft Completion

 

78

--------------------------------------------------------------------------------


 

Statement as appropriate to reflect the resolution of any objections thereto
pursuant to this paragraph 4.

 

79

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

Limitations on the Vendor’s liability

 

1.             ACKNOWLEDGEMENT

 

The Purchaser confirms that, save to the extent expressly stated otherwise in
this agreement, the provisions of this schedule shall apply despite (and prevail
over) any other provision of this agreement (including the Tax Covenant) and are
in addition to and without prejudice to the Purchaser’s general legal obligation
to mitigate any loss or damage it may suffer.

 

2.             DISCLOSURE

 

The Purchaser shall not be entitled to make a Warranty Claim if and to the
extent that the facts or information upon which it is based are Fairly Disclosed
in the Disclosure Letter.

 

3.             DURATION AND EXTENT

 

3.1           The aggregate liability of the Vendor in respect of all Claims
shall not exceed the sum of the Final Consideration and the Intercompany
Balance.

 

3.2           No amount shall be payable by the Vendor in respect of any Claim
(other than any Specified Claim);

 

3.2.1        unless the amount of the liability in respect of each such Claim
(or series of related Claims) exceeds £10,000 (“de minimis”); and

 

3.2.2        unless and until the aggregate cumulative liability of the Vendor
in respect of all such Claims exceeds £250,000 and in such circumstances it
shall be liable for the full amount of all Claims (excluding all Claims for
which the Vendor has no liability by reason of paragraph 3.2.1).

 

3.3           The Vendor shall not be liable for any Share Warranty Claim unless
the Vendor is given a Claim Notice by the Purchaser prior to the date falling 18
months after the Completion Date (provided, however that there shall be no time
limit in relation to any Claim under clause 2 or any of paragraphs 1.1 and 1.3
of schedule 2 part 1) and unless legal proceedings shall have been served in
respect of any such Claim within nine months of the Vendor being notified of any
such Claim by the Purchaser.

 

3.4           The Vendor shall not be liable for any Tax Claim unless the Vendor
is given a Claim Notice by the Purchaser prior to the seventh anniversary of the
Completion Date and unless legal proceedings shall have been served in respect
of any such Tax Claim within nine months of the Vendor being notified of any
such Tax Claim.

 

4.             LIMITATIONS

 

The Vendor shall not be liable under any of the Warranties or any other
provision of this agreement (excluding the Tax Covenant and the Tax Warranties):

 

4.1           to the extent that provision, reserve or allowance has been made
in the Final Completion Statement in respect thereof or to the extent that
payment or discharge thereof has been taken into account therein; or

 

80

--------------------------------------------------------------------------------


 

4.2           to the extent that such liability arises or is increased as a
result of any change or changes in legislation (primary or delegated) including
without limitation any increase in rates of taxation or the introduction of any
changes or new form of taxation or in the practice of the Inland Revenue or HM
Customs & Excise or any other relevant authority (in the United Kingdom or
elsewhere) occurring after the date of this agreement whether or not with
retrospective effect; or

 

4.3           to the extent that such liability occurs or arises as a result of
any voluntary act, transaction or omission of the Companies or the Subsidiaries
or the Purchaser or their respective directors, employees or agents after
Completion which the Purchaser or as appropriate, the Target Group member knew
or ought reasonably to have known would give rise to the liability in question,
other than any voluntary act, transaction or omission in the ordinary course of
business or under a legally binding obligation entered into or which arose on or
before Completion; or

 

4.4           to the extent that any Claim by the Purchaser or the subject
matter thereof has been or is made good or is otherwise compensated for
(otherwise than by the Purchaser or any member of the Purchaser’s Group), at no
cost to the Purchaser’s Group; or

 

4.5           notwithstanding paragraph 6.4 to the extent that the matter to
which it relates is recovered by the Companies or the Subsidiaries from insurers
and the Purchaser agrees (and agrees to procure that the Companies and the
Subsidiaries will) use all reasonable endeavours to recover from their
respective insurers in respect of any matters giving rise to a claim; or

 

4.6           to the extent that such liability occurs or arises wholly or
partly out of or as a result of any act, transaction or omission whatsoever
authorised by or carried out at and in accordance with the written request of
the Purchaser or any member of the Purchaser’s Group (and for these purposes the
Purchaser hereby authorises and requests the Vendor to carry out its obligations
pursuant to schedule 14); or

 

4.7           to the extent that such liability occurs or arises as a result of
any voluntary act or transaction of the Purchaser or its directors or employees
before Completion which the Purchaser or as appropriate, its directors or
employees knew or ought reasonably to have known would give rise to the
liability in question other than any act or transaction which is carried out at
the request of or with the consent of the Vendor.

 

5.             THIRD PARTY CLAIMS

 

5.1           Where the Purchaser and/or the Companies and/or the Subsidiaries
is/are at any time entitled to recover from some other person (including any Tax
Authority or insurers) any sum in respect of any matter which might give rise to
a Claim, then without prejudice to the Purchaser’s rights against the Vendor,
the Purchaser shall and shall procure that the Companies and/or the Subsidiaries
shall subject to the Purchaser (or the Companies and/or the Subsidiaries, as
applicable) being indemnified by the Vendor (on terms reasonably satisfactory to
the Purchaser) for all associated costs and expenses properly incurred
(including legal fees) at the written request of the Vendor take all such steps
as the Vendor may reasonably require to enforce such recovery prior to taking
any action against the Vendor (other than notifying the Vendor of the Claim) and
in the event that the Purchaser or the Companies and/or the Subsidiaries shall
recover any amount from such other person which is attributable or referable to
the matter forming the subject matter of the Claim, the amount of the Claim
against the Vendor shall be reduced by the amount recovered (including any
repayment supplement), less all costs, charges and expenses properly incurred by
the Purchaser

 

81

--------------------------------------------------------------------------------


 

or the Companies and/or the Subsidiaries in recovering that sum from such other
person.

 

5.2           If the Vendor pays at any time to the Purchaser or to the
Companies and/or the Subsidiaries an amount pursuant to a Claim and the
Purchaser or the Companies and/or the Subsidiaries subsequently become entitled
to recover from some other person any sum which is attributable or referable to
the matter forming the subject matter of the Claim the Purchaser shall and shall
procure that the Companies and/or the Subsidiaries shall subject to the
Purchaser (or the Companies and/or the Subsidiaries) being indemnified by the
Vendor (on terms reasonably satisfactory to the Purchaser) for all associated
costs and expenses properly incurred (including legal fees), at the written
request of the Vendor take all steps reasonably requested by the Vendor to
enforce such recovery and shall forthwith repay to the Vendor so much of the
amount paid by it to the Purchaser or the Companies and/or the Subsidiaries
which is attributable or referable to the matter forming the subject matter of
the Claim as does not exceed the sum recovered from such other person less all
costs, charges and expenses reasonably and properly incurred (including legal
fees) by the Purchaser or the Companies and/or the Subsidiaries in recovering
that sum from such other person; provided however that the Purchaser shall only
be required to repay such amount to the Vendor to the extent that, following
such repayment, the aggregate amount recovered by the Purchaser from any person,
less the amount repaid to the Vendor, is equal to the Losses incurred by the
Purchaser in relation to the Claim to which the payments relate.

 

6.             CONDUCT OF CLAIMS

 

6.1           If the Purchaser or the Companies and/or the Subsidiaries become
aware of any matter which might give rise to a Claim (other than a Tax Claim)
(“Third Party Claim”):

 

6.1.1        the Purchaser shall as soon as is reasonably practicable give
written notice to the Vendor of the Third Party Claim with such details as are
reasonably available at that time and shall consult with the Vendor with respect
to such matter;

 

6.1.2        the Purchaser shall (and shall procure that the Companies and/or
the Subsidiaries concerned shall) subject to paragraph 6.2 of this
schedule provide to the Vendor and its advisers reasonable access during normal
working hours to premises and personnel and to relevant assets, documents and
records within the Purchaser’s Group for the purposes of investigating the
matter and enabling the Vendor to consider what action it should request be
taken in accordance with paragraph 6.1.4 of this schedule;

 

6.1.3        the Vendor (at its cost) may take copies of the documents or
records, and photograph the premises or assets, referred to in paragraph 6.1.2;

 

6.1.4        the Purchaser shall (and shall procure that the Companies and/or
the Subsidiaries concerned shall) subject to paragraph 6.2 of this schedule take
such action and give such information and assistance in connection with the
affairs of the Purchaser or the Companies and/or the Subsidiaries as the Vendor
may reasonably request in writing to negotiate, avoid, dispute, resist,
mitigate, compromise, defend or appeal against any Third Party Claim and any
adjudication with respect thereto which shall include (without limitation)

 

82

--------------------------------------------------------------------------------


 

the Companies and/or the Subsidiaries applying to postpone (so far as legally
possible) the payment of any taxation.

 

6.2           The Vendor shall indemnify the Purchaser and the Companies and/or
the Subsidiaries to their reasonable satisfaction against all losses, damages
and expenses properly incurred and reimburse to the Purchaser and the Companies
and/or the Subsidiaries and all out-of-pocket expenses properly incurred by them
in complying with their obligations under this paragraph 6.

 

6.3           The conduct of any proceedings of whatsoever nature arising in
connection with any Third Party Claim shall, if the Vendor requests, be
delegated entirely to the Vendor and in that connection the Purchaser shall give
or cause to be given to the Vendor all such assistance as the Vendor may
reasonably require in disputing any such Third Party Claim and shall instruct
such solicitors or professional advisers as the Vendor may nominate to act on
behalf of the Vendor, the Purchaser or the Companies and/or the Subsidiaries but
in accordance with the Vendor’s instructions; provided however that (i) the
Vendor will not consent to the entry of any judgement or enter into any
settlement with respect to the Third Party Claim without the prior written
consent of the Purchaser (not to be unreasonably withheld or delayed) unless the
judgement or proposed settlement involves only the payment of money damages and
does not impose an injunction or other equitable relief on the Purchaser or any
Target Group member, and (ii) the Vendor shall take into account all reasonable
instructions given by the Purchaser with a view to avoiding any material adverse
effect on any Target Group member, its business or the goodwill attaching
thereto.

 

6.4           Unless and until the Vendor assumes the defence of the Third Party
Claim as provided in the preceding paragraph, the Purchaser and/or any Target
Group member may defend the Third Party Claim in any manner they may deem
appropriate (but shall take into account all reasonable instructions given by
the Vendor)provided that the Purchaser shall not, and shall ensure that no
member of the Purchaser’s Group will, admit liability in respect of, or
compromise or settle, the Third Party Claim without the prior written consent of
the Vendor (such consent not to be unreasonably withheld or delayed).

 

6.5           The parties agree that any failure on the part of the Purchaser to
comply with its obligations under this paragraph 6 will not affect (and shall
not be a condition precedent to) the liability of the Seller hereunder.

 

7.             MISCELLANEOUS

 

7.1           Any payment to the Purchaser under the Warranties or under the Tax
Covenant by the Vendor shall be deemed to be a reduction of the total
consideration payable hereunder for the Shares.

 

7.2           If in respect of any one matter a Claim may be made under the
Warranties and under the Tax Covenant then to the extent that the Claim is
satisfied under the Warranties, an amount payable under the Tax Covenant in
respect of the same matter is reduced accordingly and vice versa.

 

7.3           Payment of any Claim shall pro tanto satisfy and discharge any
other Claim which is capable of being made in respect of the same loss, and the
Purchaser shall not be able to recover more than once in respect of the same
loss.

 

83

--------------------------------------------------------------------------------


 

7.4           The Purchaser will use all reasonable endeavours to, and shall
ensure that each Target Group member will use all reasonable endeavours to,
preserve all documents, records, correspondence, accounts and other information
whatsoever relevant to a matter which may give rise to a Claim.

 

7.5           The Vendor shall not be liable under any of the Warranties to the
extent the Purchaser had at any time prior to the date of this agreement actual
knowledge of the facts, matter or circumstance which gave rise to a Claim under
the Warranties and the Purchaser was actually aware that such facts, matter or
circumstance would give rise to a liability on the party of the Vendor under the
Warranties.  For this purpose the Purchaser shall be deemed only to have
knowledge of anything of which the directors of the Purchaser are actually aware

 

84

--------------------------------------------------------------------------------

 


 

SCHEDULE 10

 

Registered Business Intellectual Property

 

Part 1

 

Trade Marks

 

Trade Mark

 

No

 

Country

 

Registered proprietor

 

Renewal
date

 

Classes

 

 

 

 

 

 

 

 

 

 

 

CHECKOUT

 

2004214

 

UK

 

Highbury Business Communications Limited

 

01/12/2014

 

16

 

 

 

 

 

 

 

 

 

 

 

CHECKOUT FRESH

 

2136763

 

UK

 

Highbury Business Communications Limited

 

24/06/2007

 

16

 

 

 

 

 

 

 

 

 

 

 

ELECTRICAL TIMES

 

2070957

 

UK

 

Highbury Business Communications Limited

 

10/05/2006

 

16

 

 

 

 

 

 

 

 

 

 

 

ELECTRICAL REVIEW

 

687197

 

UK

 

Highbury Business Communications Limited

 

10/03/2009

 

16

 

 

 

 

 

 

 

 

 

 

 

ELECTRONICS WORLD

 

2070942

 

UK

 

Highbury Business Communications Limited

 

10/05/2006

 

16

 

 

 

 

 

 

 

 

 

 

 

INDEPENDENT GROCER

 

2003866

 

UK

 

Highbury Business Communications Limited

 

01/12/2014

 

16

 

 

 

 

 

 

 

 

 

 

 

WHAT TO BUY FOR BUSINESS

 

1462293

 

UK

 

Highbury Business Communications Limited

 

24/04/2008

 

16

 

 

 

 

 

 

 

 

 

 

 

THE MOTOR SHIP

 

2071013

 

UK

 

Highbury Business Communications Limited

 

10/05/2006

 

16

 

 

 

 

 

 

 

 

 

 

 

INDEPENDENT RETAIL NEWS

 

2121822

 

UK

 

Highbury Business Communications Limited

 

27/01/2007

 

16; 35

 

 

 

 

 

 

 

 

 

 

 

SUPERMARKETING

 

1380236

 

UK

 

Highbury Business Communications Limited

 

07/04/2006

 

16

 

 

 

 

 

 

 

 

 

 

 

PHONE MILES

 

2006603

 

UK

 

Highbury Columbus Travel Publishing Limited (formerly Columbus Publishing
Limited)

 

04/01/2005

 

9; 16; 35

 

 

 

 

 

 

 

 

 

 

 

WORLD TRAVEL GUIDE

 

2146244

 

UK

 

Highbury Columbus Travel Publishing Limited (formerly Columbus Publishing
Limited)

 

24/09/2007

 

9; 16; 42

 

 

 

 

 

 

 

 

 

 

 

MOTOR TRADER

 

687191

 

UK

 

Assignment from Reed Business Information to Highbury Business

 

10/03/2009

 

16

 

85

--------------------------------------------------------------------------------


 

Trade Mark

 

No

 

Country

 

Registered proprietor

 

Renewal
date

 

Classes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Communications Limited has been filed with the Trade Marks Registry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WORLD TRAVEL GUIDE

 

2723132

 

US

 

Highbury Columbus Travel Publishing Limited (formerly Columbus Publishing
Limited)

 

10/06/2013

 

9; 16; 39

 

86

--------------------------------------------------------------------------------


 

Part 2

 

Domain Names

 

Domain

 

Registered to

 

Expiry Date

actionweek.co.uk

 

Higbury (sic)Business Comms

 

11/10/2006

aemagazine.com

 

Higbury (sic) Business Comms

 

01/05/2009

broadbandeurope.co.uk

 

Highbury Business

 

17/03/2006

broadbandeurope.org

 

Highbury Business

 

18/03/2005

cabling-world.co.uk

 

Nexus Media - (to lapse and so will not be transferred)

 

24/04/2005

ceeconference.com

 

Highbury Business Comms

 

15/09/2006

checkoutbluesky.com

 

Highbury Business Communications Limited

 

24/10/2005

checkoutfresh.co.uk

 

Highbury Business Communications Limited

 

20/06/2006

checkoutfresh.com

 

Highbury Business Communications Limited

 

21/04/2006

checkoutjobs.co.uk

 

Highbury Business

 

12/11/2006

cibawards.com

 

Highbury-Nexus Limited

 

25/11/2005

checkoutmagazine.co.uk

 

Highbury Business Communications Limited

 

24/10/2006

checkout-trends.com

 

Highbury Business Communications Limited

 

24/10/2005

columbus-group.co.uk

 

columbus Holdings Ltd - (to lapse and so will not be transferred)

 

01/07/2005

columbusguides.co.uk

 

Columbus Holdings Limited (to be transferred to Highbury Columbus Travel
Publishing Limited - Form sent to Nominet)

 

31/05/2006

columbusguides.com

 

Columbus Publishing Limited

 

15/05/2009

columbusguides.net

 

Columbus Publishing Limited

 

15/05/2006

columbusonlinetravelinformation.co.uk

 

Highbury Business Comms

 

07/04/2006

 

87

--------------------------------------------------------------------------------


 

Domain

 

Registered to

 

Expiry Date

columbusonlinetravelinformation.com

 

Highbury Business Comms

 

08/04/2006

columbusonlinetravelinformation.net

 

Highbury Business Comms

 

08/04/2006

columbuspublishing.com

 

Highbury Columbus Travel Publishing Limited

 

14/08/2005

columbustravelguide.com

 

Columbus Publishing Limited

 

15/05/2006

columbustravelguide.net

 

Columbus Publishing Limited

 

15/05/2006

columbustravelguides.com

 

Columbus Publishing Limited

 

15/05/2006

columbustravelguides.net

 

Columbus Publishing Limited

 

15/05/2006

columbustravelpublishing.com

 

Highbury Columbus Travel Publishing Limited

 

20/08/2005

commsmoves.net

 

To lapse and so will not be transferred

 

11/01/2005

communications-news.co.uk

 

Nexus Media Limited

 

24/04/2005

communications-news.com

 

Nexus Media Limited

 

24/04/2005

convenienceawards.co.uk

 

Highbury Business Comms

 

29/10/2006

convenienceawards.com

 

Highbury Business Comms

 

29/10/2006

cumulusbusinessmedia.co.uk

 

Cumulus Ltd - (to lapse and so will not be transferred)

 

04/04/2005

cumulusmedia.co.uk

 

Cumulus Business Media

 

18/04/2005

dasreiseportal.com

 

Columbus Publishing Limited

 

13/02/2005

dasreiseportal.de

 

Columbus Travel Publishing (De)

 

Not known

defencepa.com

 

Nexus Media Ltd

 

18/02/2006

derreisefuehrer.com

 

Highbury Columbus Travel Publishing Limited

 

14/07/2005

derreisefuehrer.net

 

Highbury Columbus Travel Publishing Limited

 

14/08/2005

ecocexhibition.com

 

Highbury-Nexus Limited

 

16/08/2005

 

88

--------------------------------------------------------------------------------


 

Domain

 

Registered to

 

Expiry Date

ecocexhibition2004.com

 

Highbury-Nexus Limited

 

28/05/2005

ecocexhibition2005.com

 

Highbury-Nexus Limited

 

20/04/2005

electricalguide.com

 

Highbury Business Communications Ltd

 

24/02/2005

electrical-info.com

 

Highbury Business Comms

 

23/01/2009

electricalreview.co.uk

 

Highbury Business Communications Limited

 

25/03/2005

electricaltimes.co.uk

 

Highbury Business Communications Limited

 

25/03/2005

electricaltimes.com

 

Highbury Business Comms

 

12/04/2009

electricalwholesalingtimes.co.uk

 

Highbury Business Comms

 

01/09/2006

electricalwholesalingtimes.com

 

Highbury Business Comms

 

01/09/2006

electronicsworld.co.uk

 

Highbury Business Communications Limited

 

31/03/2005

engineeringdistributor.com

 

Expired - not being renewed

 

08/12/2004

epnmagazine.com

 

Highbury Business Comms

 

01/05/2009

eurocomms.co.uk

 

Highbury House Communications Plc (to be transferred to Highbury Business
Limited - Form sent to Nominet)

 

11/01/2005

exhibitormanual.info

 

Nexus Media Limited

 

11/01/2007

fishermansmanual.net

 

Highbury Business

 

01.11/2005

gocoti.co.uk

 

Highbury Business Comms

 

07/04/2006

gocoti.com

 

Highbury Business Comms

 

08/04/2006

gocoti.net

 

Highbury Business Comms

 

08/04/2006

grower.co.uk

 

Nexus Media Ltd

 

30/07/2006

groweroftheyear.co.uk

 

Nexus Media Ltd

 

21/12/2005

groweroftheyear.com

 

Highbury-Nexus Limited

 

21/12/2005

 

89

--------------------------------------------------------------------------------


 

Domain

 

Registered to

 

Expiry Date

guiamundialdeaeropuertos.com

 

Columbus Publishing Limited

 

26/02/2005

guiamundialdeviajes.com

 

Columbus Publishing Limited

 

28/07/2006

guidemondialdesaeroports.com

 

Columbus Publishing Limited

 

26/02/2005

guidemondialdevoyage.com

 

Columbus Publishing Limited

 

26/02/2005

handsonpower.co.uk

 

Highbury Business Comms

 

28/09/2006

handsonpower.com

 

Highbury Business Comms

 

24/09/2006

harpers-wine.com

 

Nexus Media Limited

 

12/11/2005

hhcmailer.com

 

Highbury House Communications PLC (not to be transferred)

 

17/01/2005

hhctest.com

 

Highbury House Communications PLC (not to be transferred)

 

01/05/2005

highbury.biz

 

Highbury Business Comms

 

08/02/2011

highburybiz.co.uk

 

Higbury (sic) Business Comms

 

08/02/2006

highburybiz.com

 

Higbury (sic) Business Comms

 

08/02/2011

highburybizcomm.co.uk

 

Higbury (sic) Business Communications

 

08/02/2006

highburybusiness.co.uk

 

Higbury (sic) Business Comms

 

08/02/2006

highburybusiness.com

 

Higbury (sic) Business Comms

 

08/02/2011

highburybusinesscommunications.co.uk

 

Highbury Business Communications

 

08/02/2006

highburybusinesscommunications.com

 

Highbury Business Communications

 

08/02/2011

highburynexus.co.uk

 

Highbury House Communications PLC - (to lapse and will not be transferred)

 

27/03/2005

horticultureinfocus.com

 

Highbury Business

 

24/09/2005

hortinfocus.com

 

Highbury Business

 

24/09/2005

hoteldesignevent.com

 

Highbury-Nexus Limited

 

27/02/2005

 

90

--------------------------------------------------------------------------------


 

Domain

 

Registered to

 

Expiry Date

hotelsdesign.co.uk

 

Highbury House Communications Plc - (to lapse and will not be transferred)

 

07/02/2005

hotelspeconline.com

 

Highbury-Nexus Limited

 

02/04/2005

ienmagazine.co.uk

 

Highbury House Communications Plc (to be transferred to Highbury-Nexus Limited -
Form sent to Nominet)

 

20/11/2004

internationalbusinessawards.co.uk

 

Highbury House Communications Plc (to be transferred to Highbury-Nexus - form
sent to Nominet)

 

16/04/2005

ipgmagazine.com

 

Highbury Business Comms

 

01/05/2011

irntalkingshop.co.uk

 

Highbury Business Communications Limited

 

04/04/2006

irn-talkingshop.co.uk

 

Highbury Business Communications Limited

 

04/04/2006

irn-talkingshop.com

 

Highbury Business Communications Limited

 

04/04/2006

labupdate.co.uk

 

Highbury House Communications Plc (to be transferred to Highbury-Nexus Limited -
Form sent to Nominet)

 

20/11/2004

meemagazine.com

 

Highbury Business Comms

 

01/05/2009

mhn.co.uk

 

Nexus Media Limited

 

01/11/2005

mobile-euro.co.uk

 

Nexus Media Limited

 

03/05/2005

motorship.co.uk

 

Interactive Media Unit (to be transferred to Highbury Business Communications
Limited - Negotiating with Nominet)

 

26/03/2006

motor-ship.co.uk

 

Highbury Business Communications Limited

 

21/07/2006

motorship.com

 

Highbury Business Communications Limited

 

25/03/2009

motorship.net

 

Cumulus Business Media

 

28/05/2005

motortrader.co.uk

 

Netica Plc (to be transferred to Highbury Business Communications Limited -
Negotiating with Nominet)

 

24/03/2006

motortrader.com

 

Highbury Business Communications

 

19/09/2005

 

91

--------------------------------------------------------------------------------


 

Domain

 

Registered to

 

Expiry Date

motortrader.net

 

Cumulus Business Media

 

20/05/2005

nexusmedia.co.uk

 

Nexus Information Technology (to lapse and so will not be transferred)

 

Not known

nexus-media.co.uk

 

Nexus Media Limited

 

14/02/2005

nexusmedia.com

 

Websurfer Ltd (to be transferred to Nexus Media Communications Ltd - Request
made to Stuart Ward)

 

22/10/2005

nexusonline.co.uk

 

Nexus Media Ltd

 

23/10/2005

nexusonline.com

 

Nexus Media Ltd

 

22/10/2005

nurseryman.co.uk

 

Highbury Nexus Media Limited (to be transferred to Highbury Media Ltd - form
sent to Nominet)

 

02/12/2005

nurseryman-and-gardencentre-awards.co.uk

 

Nexus Media Limited (to lapse and so will not be transferred)

 

21/12/2005

officeproductsdealer.co.uk

 

Nexus Media Limited

 

13/03/2006

panelbuilding.co.uk

 

Highbury Business Communications Limited

 

29/09/2005

panelbuilding.net

 

Highbury Business Comms

 

30/09/2005

powerandenergy.co.uk

 

Nexus Media Limited

 

07/05/2005

qfdawards.co.uk

 

Highbury Business Comms

 

16/05/2006

qfdawards.com

 

Highbury Business Comms

 

17/05/2009

qtbuyersguide.co.uk

 

Highbury Nexus Media Limited

 

10/08/2005

qualitytoday.co.uk

 

Nexus Medial (sic) Ltd

 

11/04/2006

retailawards.co.uk

 

Highbury Business Comms

 

16/05/2006

shopspeconline.com

 

Highbury-Nexus Limited

 

02/04/2005

specialistschoolsreview.co.uk

 

Highbury Business Comms

 

10/01/2007

specialistschoolsreview.com

 

Highbury Business Comms

 

10/01/2007

 

92

--------------------------------------------------------------------------------


 

Domain

 

Registered to

 

Expiry Date

televisionmagazine.co.uk

 

Highbury Business Comms

 

18/11/2005

televisionmagazine.net

 

Highbury Business Comms.

 

18/11/2009

the-hygienist.co.uk

 

Nexus Business Communication

 

15/10/2006

themotorship.co.uk

 

Higbury (sic) Business Comms

 

22/04/2005

themotorship.com

 

Highbury Business Communications Limited

 

07/03/2010

themotorship.net

 

Highbury Business Comms.

 

23/04/2005

the-probe.co.uk

 

Nexus Business Communication

 

15/10/2005

travel-guide.com

 

Columbus Publishing Limited

 

31/08/2008

travel-guides.com

 

Columbus Press Limited

 

31/07/2009

udt-asia.com

 

Highbury-Nexus Limited

 

18/06/2005

udt-europe.com

 

Highbury-Nexus Limited

 

18/06/2005

udt-hawaii.com

 

Highbury-Nexus Limited

 

18/06/2005

udtnet.com

 

Highbury-Nexus Limited

 

21/09/2005

weldexpo.com

 

Nexus Media Communications plc

 

15/03/2005

whattobuy.net

 

Cumulus Business Media

 

22/05/2005

whattobuyforbusiness.co.uk

 

Highbury Business Communications Ltd

 

18/05/2005

whattobuyforbusiness.com

 

Highbury Business Communications Ltd

 

21/09/2006

whenyouarethere.com

 

Highbury Columbus Travel Publishing Limited

 

08/12/2007

whenyouarethere.net

 

Highbury Columbus Travel Publishing Limited

 

08/12/2007

whenyourethere.com

 

Highbury Columbus Travel Publishing Limited

 

08/12/2007

whenyouarethere.co.uk

 

Columbus Publishing Limited

 

12/08/2006

 

93

--------------------------------------------------------------------------------


 

Domain

 

Registered to

 

Expiry Date

worldcatchmap.net

 

Highbury Business Limited

 

01/11/2005

whenyourethere.net

 

Highbury Columbus Travel Publishing Limited

 

08/12/2007

whenyourthere.com

 

Columbus Travel Publishing - (domain no longer required)

 

28/07/2007

whenyourthere.net

 

Columbus Travel Publishing

 

28/07/2007

worldairportguide.com

 

Highbury Columbus Travel Publishing Limited

 

15/03/2009

worldairportguide.net

 

Columbus Publishing Limited

 

10/07/2005

worldairportguide.org

 

Highbury Columbus Travel Publishing Limited

 

10/07/2005

worldcruiseguide.com

 

Highbury Columbus Travel Publishing Limited

 

12/05/2005

worldeventsguide.com

 

Columbus Publishing Limited

 

12/04/2005

worldfish.co.uk

 

Highbury Nexus Media Limited

 

30/12/2005

worldfish.com

 

Highbury-Nexus Limited

 

30/11/2005

worldfishing.net

 

Nexus Media Limited

 

13/12/2005

 

 

 

 

 

worldimageguide.com

 

Highbury Columbus Travel Publishing Limited

 

27/04/2006

 

 

 

 

 

worldimageguide.net

 

Highbury Columbus Travel Publishing Limited

 

27/04/2006

worldofdefence.co.uk

 

Highbury House Communications Plc (to be transferred to Highbury Columbus Travel
Publishing Limited)

 

04/04/2005

worldofdefence.com

 

Highbury-Nexus Limited

 

04/04/2005

worldofstudy.co.uk

 

Nexus Media Limited

 

13/02/2005

worldofstudy.com

 

Nexus Media Limited

 

14/02/2005

 

94

--------------------------------------------------------------------------------


 

Domain

 

Registered to

 

Expiry Date

worldtravelguide.co.uk

 

Columbus Publishing Limited

 

30/11/2005

worldtravelguide.net

 

Columbus Publishing Limited

 

30/11/2009

wtgonline.com

 

Columbus Press Limited

 

10/04/2005

fishermansmanual.net

 

Highbury Business

 

01/11/2005

worldcatchmap.net

 

Highbury Business

 

01/11/2005

checkoutjobs.co.uk

 

Highbury Business

 

11/11/2006

cibawards.com

 

Highbury Business

 

25/11/2005

 

95

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

Magazine Titles

 

Defence Procurement Analysis

 

Underwater Defence Technology (UDT) Forum

 

Asian Electricity

 

Electrical Review

 

Electrical Times

 

European Power News

 

International Power Generation

 

Middle Eastern Electricity

 

Motor Trader

 

The Motor Ship

 

Grower

 

Nurseryman & Garden Centre*

 

Turf & Amenity Management*

 

World Fishing Magazine

 

Engineering Distributor*

 

European Quality Today*

 

Industrial Equipment News

 

Laboratory Update

 

Materials Handling News

 

Quality Today

 

Cabling World*

 

Communication News

 

European Communications

 

International Optical Communications

 

Mobile Europe

 

Education Resources & Management (to be named Specialist Schools Review from
February 2005)

 

96

--------------------------------------------------------------------------------


 

Education Yearbooks*

 

Export Times

 

Hotel Spec

 

Office Products Dealer

 

The Hygienist

 

The Probe

 

First Magazine

 

The Queen’s Award Magazine

 

Checkout

 

Harpers The Wine & Spirit Weekly

 

Independent Retail News

 

Shopspec

 

What To Buy For Business

 

American Society of Travel Agents (ASTA) Directory

 

Membership Directory

 

World Travel Atlas

 

World Travel Guide

 

World Travel Market Catalogue*

 

Directory for the National Association of Shopfitters

 

Television World

 

Electronics World

 

Tourist Attractions of the World

 

Travel Planning Workbook

 

World Travel Directory

 

World Airport Guide

 

ASTA Magazine

 

World Fishing Magazine

 

--------------------------------------------------------------------------------

* Titles previously published

 

97

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

Exhibitions

 

European Conference & Exhibition on Optical Communication (ECOC)

 

Liquid Europe*

 

UDT Europe

 

UDT Pacific

 

Motor Trader Industry Awards

 

Fruit Focus

 

Grower of the Year Awards

 

Icelandic Fisheries Exhibition

 

Midland Regional Growers Exhibition*

 

Northern Regional Growers *

 

Nurseryman & Garden Centre Awards

 

South West Regional Growers

 

Vegetable & Salads Focus*

 

World Fishing Exhibition

 

Weldex

 

BOSS Industry Awards

 

Distance & Open Learning Fairs*

 

European Hotel Design Awards

 

Postgraduate/MBA Fairs*

 

Probe Dental Awards

 

Trade Partners UK International Business Awards

 

The International Wine & Spirit Competition

 

Horticulture in Focus Conference

 

Re-fresh Conference and Awards Evening

 

Seafood Awards

 

The Retail Industry Awards

 

98

--------------------------------------------------------------------------------


 

Excellence Awards in Independent Retailing

 

Convenience Retail Awards

 

Quality Food and Drinks Awards

 

Europe Power Conference and Exhibition

 

Domestic Combined Heating and Power Conference

 

Motorship Propulsion Conference

 

Education Resource Awards

 

Broadband Show

 

The Training and Simulation Exhibition Conference

 

--------------------------------------------------------------------------------

* Previously organised

 

99

--------------------------------------------------------------------------------


 

SCHEDULE 13

 

[Intentionally deleted]

 

100

--------------------------------------------------------------------------------


 

SCHEDULE 14

 

Transitional Arrangements

 

Transition Team

 

1.                                       Within 5 Business Days after the
execution of this agreement, each of the Vendor and the Purchaser will nominate
one representative to form a transition team who will during the period between
the date of this agreement and Completion (“Transition Period”) co-ordinate,
identify and execute all activities reasonably required to enable the continued
operation of the Business by the Target Group after Completion in substantially
the same manner as conducted prior to the date hereof. Within 15 Business Days
after the date of this agreement, the parties shall prepare a detailed listing
of such transition activities.  The Vendor shall allow the Purchaser reasonable
access (amounting to one and a half days per week) to Owen Davies and in
addition to such other finance personnel of the Vendor as are reasonably
necessary to assist the Business during the Transition Period and for two months
thereafter.

 

2.                                       The Vendor shall use all reasonable
endeavours to assist the Purchaser during the Transition Period (including the
provision of such in-house legal and administrative resources as may be
reasonably necessary) with a view to ensuring that the Target Group is able to
operate the Business as a stand-alone business following Completion in
substantially the same manner as conducted prior to the date hereof.  Without
prejudice to the foregoing, the Vendor and the Purchaser shall comply with the
following provisions of this schedule.

 

Accounting Systems

 

3.                                       The Vendor shall use all reasonable
endeavours during the Transition Period to assist the Purchaser to create and
establish a stand-alone accounting system for use by the Target Group, and shall
as soon as reasonably possible after the date of this agreement (and at the
Vendor’s cost):

 

3.1                                 to the extent the Vendor is permitted to do
so, transfer to the Target Group all rights, title and interest in the two
servers (“Accounts Servers”) used by the Vendor as at the date of this agreement
to provide the accounting system for the Target Group;

 

3.2                                 to the extent the Vendor is permitted to do
so, transfer to the Target Group all rights, title and interest held by the
Vendor in the software (known as “Tetra”) (“Tetra Software”) that operates on
the Accounts Servers, and if it is determined prior to Completion that the
Vendor is unable to transfer such rights, title and interest in the Tetra
Software, the Vendor shall use all reasonable endeavours to assist the Purchaser
to acquire a licence for the Target Group (for the avoidance of doubt at the
Vendor’s cost) to use the Tetra Software on the Accounts Servers for the purpose
of the Business from the owner of the Tetra Software.

 

Bank Accounts

 

4.                                       The Vendor shall use all reasonable
endeavours to ensure that, as soon as reasonably possible (but no later than 30
days) after the date of this agreement, customers and other payees of the Target
Group are notified in writing that future payments to the Target Group should be
made into one of the bank accounts in the name of a member of the Target Group,
(including the changing of direct debit details and notifying customers of the
changes in account details).

 

101

--------------------------------------------------------------------------------


 

Credit Card Payment

 

5.                                       As soon as reasonably practicable after
the date of this agreement, the Vendor shall (at its cost) change the bank
account details to which all credit card payments for the Business are credited
from the Vendor’s bank account to a bank account established in the name of a
member of the Target Group.

 

Purchase Ledger

 

6.                                       The Vendor confirms that at the date
hereof the Business is operated through a stand-alone purchase ledger relating
only to the Business located at Media House.

 

7.                                       Without prejudice to the Vendor’s right
to retain and use such data, from the date of this agreement until the date
falling 3 months after Completion, the Vendor shall provide to the Purchaser
copies of such historic data relating to the Business held on the Vendor’s
Purchase Ledger as the Purchaser may reasonably request (subject always to the
provisions of clause 20 (Confidentiality)).

 

Payroll and Personnel

 

8.                                       From Completion until the date falling
3 months after Completion (or such earlier date as the Purchaser may notify the
Vendor in writing by not less than 10 Business Days notice), the Vendor shall
provide (or procure the provision of) payroll services, as (at the date of this
agreement) provided by the Vendor (including the handling of the Forms P60 for
2004), for the Target Group.

 

9.                                       Such payroll services shall be provided
at a cost of £1,500 per month which shall be payable by the Purchaser monthly in
arrears.

 

Insurance

 

10.                                 The parties hereby acknowledge that:

 

10.1                           the Vendor has a group-wide insurance arrangement
in place; and

 

10.2                           each party will work together and request their
insurance advisors to negotiate the transition of the relevant insurance cover
from the Vendor for the benefit of the Target Group following Completion and the
Vendor will provide the Purchaser and its insurance advisors with all necessary
information provided that the Vendor shall not be required to incur any cost in
connection with such transition or in respect of the Target Group’s insurances
following Completion.

 

11.                                 The Vendor shall notify the Purchaser
promptly following any termination or modification of the directors’ and
officer’s insurance currently held by the Vendor with respect to the Vendor’s
Group insofar as it relates to the period prior to Completion and the Target
Group.  The Vendor shall notify the Purchaser as to which of the directors of
the Target Group are covered under the Vendors’ D&O Policy.

 

Distribution

 

12.                                 Certain Magazine Titles are currently
distributed by Seymour under the terms of an arrangement with the Vendor (the
“Seymour Arrangement”).  It is contemplated that the Vendor may sign a new
contract with Seymour with respect to the Seymour Arrangement (“New Seymour
Contract”).

 

102

--------------------------------------------------------------------------------


 

13.                                 If the Vendor signs a New Seymour Contract
or otherwise continues the Seymour Arrangement without entering into a New
Seymour Contract, it will ensure that the Magazine Titles in question will for
the duration of the Seymour Arrangement or of the New Seymour Contract continue
to be distributed by Seymour on substantially the same terms as those on which
such Magazine Titles are distributed at the time of this agreement and the
Purchaser shall reimburse the Vendor for the cost of such distribution.

 

14.                                 If the Vendor elects to terminate the
Seymour Arrangement or the Seymour Arrangement otherwise ceases to apply to the
Magazine Titles in question (otherwise than due to the entering into of a New
Seymour Contract), the Vendor will request any replacement distributor with whom
it enters into negotiations or discussions to consider agreeing to distribute
the Magazine Titles in question, on the same terms as it offers for the
distribution of the Vendor’s other Magazine Titles and the Vendor will use all
reasonable endeavours (but for the avoidance of doubt without incurring any cost
or detriment) to persuade the replacement distributor to do so and will notify
the Purchaser of the details of such replacement distributor and assist the
Purchaser in meeting it.

 

Vehicle Leasing

 

15.                                 The Vendor shall use all reasonable
endeavours to make arrangements for the continued use by the Target Group and
the employees of the Target Group (whether by lease, sub-lease or otherwise),
following Completion, of the 24 motor vehicles (the “Vehicles”) currently leased
by the Vendor for use in connection with the Business.  The parties acknowledge
that the preferred option is to have the vehicle leasing company enter into
direct lease arrangements with a member of the Target Group.  If that is not in
the Vendor’s opinion reasonably practicable, then to the extent permitted by the
leasing arrangements in place between the Vendor and the vehicle leasing company
(the “leasing arrangements”), the Vendor will, during the continuance of the
leasing arrangements for each Vehicle, sub-lease such Vehicle to a member of the
Target Group, subject to the payment by the Target Group of the costs incurred
by the Vendor with respect to such Vehicle under the leasing arrangements and
subject to the Purchaser indemnifying the Vendor against any loss incurred by
the Vendor as a result of the Target Group’s use of the Vehicles.

 

Photocopiers and any other leased assets

 

16.                                 The Vendor will use all reasonable
endeavours to enable the Target Group to continue following Completion to have
the benefit and use of any equipment and other assets currently used in
connection with the Business, to the extent that such assets are leased or hired
by a member of the Vendor’s Group and to the extent permitted by the relevant
lease or hire agreement.  Without prejudice to the foregoing, the parties will
enter into such arrangements as they consider practically expedient in order to
achieve such aim and the Target Group will reimburse to the Vendor any costs
incurred by it in connection with such arrangement.  The Purchaser indemnifies
each member of the Vendor Group for any loss incurred by such Vendor Group
member as a result of the Target Group’s use of such assets.

 

Subscription Management and Controlled Circulation (Fulfilment)

 

17.                                 The Vendor will use all reasonable
endeavours, with a view to achieving the same as soon as reasonably practicable
(but in any event before the date falling 10 Business Days before Completion),
to carry out all necessary system integration and other work in order to effect
the transfer of controlled circulation and subscription management services from
Highbury - Wyvern to an alternative provider of such services.

 

103

--------------------------------------------------------------------------------


 

Employment of Anthony Salter

 

18.                                 If requested to do so by the Purchaser (and
provided that Anthony Salter shall have entered into a new employment contract
with the Purchaser or with a member of the Target Group), the Vendor will, with
effect from Completion, waive any notice period required under the current
employment contract of T Salter and the restrictive covenants in clause 13.1.4,
13.1.6 and 13.1.8 thereof.

 

Pensions

 

19.                                 In this section of the schedule the
following terms will have the following meanings:

 

 

“Vendor’s New Scheme”

 

means the pension arrangements established or nominated by the Vendor for the
purposes of this section;

 

 

 

 

 

“Nexus Scheme”

 

means the Nexus Group Pension Scheme established by the trust deed dated 12
August 1993;

 

 

 

 

 

“Retained Members”

 

means those persons who immediately prior to Completion are contributing members
of the Nexus Scheme employed by a Relevant Highbury Company; and

 

 

 

 

 

“Relevant Highbury Company”

 

means a company participating in the Nexus Scheme which at Completion is
controlled by or closely associated in business with the Vendor and which is not
one of the Companies or one of the Subsidiaries.

 

20.                                 As soon as practicable after Completion the
Vendor shall nominate a retirement benefits scheme as the Vendor’s New Scheme
for the purposes of these provisions.

 

21.                                 The Vendor’s New Scheme shall be drawn and
designed by the Vendor to provide retirement and death benefits of the same
amount and on the same basis as have been provided under the Nexus Scheme
immediately prior to Completion. The Vendor’s New Scheme shall be capable of
accepting a transfer of assets from the Nexus Scheme in respect of the
entitlements in the Nexus Scheme of any of the Retained Members who wish to have
their accrued benefits transferred from the Nexus Scheme to the Vendor’s New
Scheme.

 

22.                                 The Purchaser shall use all reasonable
endeavours to procure that the Trustees of the Nexus Scheme shall facilitate any
transfer of assets representing the interests of each of the Retained Members
who requests or consents to a transfer being made in respect of his interests in
the Nexus Scheme to the Vendor’s New Scheme free of any deductions, charges or
expenses being applied against interests of any of the Retained Members.

 

23.                                 To the extent that any costs expenses or
charges are incurred by the trustees of the Nexus Scheme in giving effect to the
terms of these pension provisions they shall be borne by the Vendor .

 

104

--------------------------------------------------------------------------------


 

Intellectual Property

 

24.                                 As soon as reasonably possible after the
date of this agreement (and in any event before Completion), the Vendor shall
make such applications and proceed with such ongoing procedures as are necessary
to procure (i) the registration, in the name of a Target Group member, of any of
the Domain Names or Trademarks that are not so registered at the date of this
agreement and (ii) the renewal of any Domain Names or Trademarks that are due
for renewal at the date hereof or which fall due for renewal before the
Completion Date (other than those Domain Names or Trademarks which are agreed to
be allowed to lapse).

 

Software

 

25.                                 As soon as reasonably possible after the
date of this agreement (and in any event no later than 10 Business Days before
Completion), the Vendor shall (at its cost) acquire and/or transfer to the
Target Group, for the benefit of the Target Group following Completion, the
licences for the software and web tools listed in schedule 15 (the “Listed
Software”).

 

26.                                 On the Completion Date the Vendor shall (and
shall procure that each member of the Vendor Group shall) and the Purchaser
shall (and shall procure that each member of the Target Group shall) to the
extent that such company owns any Intellectual Property in the Expresso Content
Management Software (and subject to the terms of the open source GNU GPL licence
under which certain modules are used) grant to the other a perpetual,
non-exclusive, royalty free, transferable licence to use, copy, modify, develop
and exploit the Expresso Content Management Software.

 

Contracts

 

27.                                 If, before or after Completion, either party
or any Target Group member receives notice from any counterparty to any contract
or agreement to which any Target Group member is a party, indicating that as a
result of the transactions contemplated by this agreement such counterparty
wishes to terminate the contract in question or otherwise modify the terms on
which it is prepared to deal with the Target Group member, the Vendor shall
provide such assistance to the Target Group member as the Purchaser may
reasonably request (but without the obligation to incur any cost) with a view to
avoiding such termination or modification of terms.

 

28.                                 The Vendor agrees to use all reasonable
endeavours (if requested by the Purchaser) to ensure that any contract that
relates solely to the Business but that is held by a member of the Vendor’s
Group (including contracts relating to the ECOC exhibition and contracts for
telephone and electricity services to Media House) are transferred to a member
of the Target Group as soon as reasonably practicable after the date of this
agreement.  If it is not possible or practicable to transfer such arrangements
(whether because any third party fails to give its consent or otherwise), then
unless and until it such arrangements are transferred, the Target Group shall be
entitled, for its own benefit and at its own cost and to the extent that the
arrangements permit, to perform and discharge on behalf of the Vendor all the
outstanding obligations and liabilities of the Vendor under such arrangements,
provided that it shall indemnify the Vendor with respect to any Losses incurred
by the Vendor as a result of such performance and discharge or non-performance.

 

29.                                 The Vendor acknowledges that,
notwithstanding that any such contract relating to the Business may have been
entered into with the Vendor, any benefits accruing therefrom shall be for the
account of the Target Group subject to the Target Group assuming the burden
thereof.

 

105

--------------------------------------------------------------------------------


 

Accounting for receipts

 

30.                                 If at any time after Completion any payment
in relation to the Business (whether from a customer or otherwise) is received
by the Vendor or any other member of the Vendor’s Group, or any payment relating
to the business of the Vendor’s Group is received by the Purchaser or any member
of the Target Group, the Vendor or the Purchaser (as the case may be) shall
procure that the amount of such payment is promptly paid to a member of the
Target Group or to the Vendor (as the case may be).

 

US GAAP Accounts

 

31.                                 From the date hereof, the Vendor shall (at
the Purchaser’s cost in respect of third party out of pocket expenses) provide
such co-operation, access to personnel and working papers and other assistance
as the Purchaser may reasonably request in connection with the preparation of
the US GAAP Accounts, with a view to enabling the same to be prepared within 20
Business Days following Completion.  The Vendor acknowledges that separate audit
processes may be ongoing simultaneously with respect to the Statutory Accounts
and the US GAAP Accounts.  The Vendor will use all reasonable endeavours to
ensure that the preparation of the US GAAP Accounts is not hindered or delayed
by such simultaneous audit processes.

 

32.                                 Following Completion, the Vendor shall (at
the Purchaser’s cost, save as provided in clause 17.3) continue to assist and
co-operate with the Purchaser in connection with any matters required to be
filed by the Purchaser with the Securities Exchange Commission or other
regulatory body in the United States of America, including the provision of any
information reasonably required with respect to the Accounts and the financial
statements prepared with respect to any Target Group member prior to Completion.

 

VAT

 

33.                                 The Vendor shall ensure that, as soon as
reasonably practicable after the date of this agreement, it files such forms and
makes such application as are necessary to remove the Target Group from the
Vendor’s current VAT grouping arrangements and to obtain a separate VAT group
registration for the Target Group.

 

Dividends and Repayment of Intercompany Loans

 

34.                                 The Vendor and the Purchaser agree that
prior to Completion members of the Target Group shall, notwithstanding any other
provision of this agreement be entitled:

 

34.1                           to enter into a netting off agreement pursuant to
which all debts owed by the Target Group to the Vendor Group may be netted off
against all debts owed by the Vendor Group to the Target Group, such agreement
to be approved in advance by the Purchaser, such approval not to be unreasonably
withheld or delayed; and

 

34.2                           to declare and pay (whether in cash or by way of
settlement of any intercompany debt) dividends,

 

provided that the Vendor agrees to indemnify the Purchaser and each Target Group
member for any Losses any of them may suffer as a result of any illegality in
relation to the arrangements referred to in paragraphs 34.1 and 34.2.

 

106

--------------------------------------------------------------------------------


 

Bank Accounts

 

35.                                 As soon as reasonably practicable the Vendor
will provide the Purchaser with details of all bank accounts maintained or used
by any Target Group member (including, in each case, the name and address of the
bank with whom the account is kept and the number and nature of the account) and
the terms of each overdraft, loan or other financial facility.  The Vendor shall
ensure that such bank accounts shall have designated operational chequebooks at
Completion.

 

107

--------------------------------------------------------------------------------


 

SCHEDULE 15

 

Listed Software

 

Highbury Business Software Requirements

 

Number of Licences

Server Room

 

 

Veritas Backup Exec

 

5

Veritas Backup Exec SQL agent

 

3

Veritas Backup Exec Remote agent

 

4

Veritas Backup Exec Exchange agent

 

2

 

 

 

Layout Software

 

 

Adobe Creative Suite Premium Mac

 

3

Adobe Creative Suite Premium PC

 

4

Adobe Photoshop CS

 

6

Adobe Illustrator CS

 

1

Quark 3 to 6

 

41

Agfa Apogee Create 2

 

1

 

 

 

Web

 

 

Macromedia MX 2004 Studio

 

2

Homesite

 

1

Macromedia Flash MX 2004

 

2

 

 

 

Fonts

 

 

Adobe Font Folio

 

4

 

 

 

Windows Server

 

15

Windows Server CAL

 

300

SQL Server

 

3

SQL CAL

 

20

Exchange 2003 Server

 

2

Exchange CAL

 

300

Office 2003 Pro

 

20

Office 2003 Standard

 

160

Office 2001/X for Mac

 

48

Windows XP

 

200

 

108

--------------------------------------------------------------------------------


 

EXECUTED (but not delivered until the date
hereof) as a deed by HIGHBURY HOUSE
COMMUNICATIONS PLC acting by two
directors or one director and the secretary:

 

)
)
)
)

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

Director/Secretary

 

 

 

 

 

 

 

 

EXECUTED (but not delivered until the date
hereof) as a deed by ERGO SCIENCE
CORPORATION acting by                    who, in
accordance with the laws of the State of Delaware,
is acting under the authority of that company:

 

 

)
)
)
)
)
)

 

109

--------------------------------------------------------------------------------